Exhibit 10.32

Execution Version














NATIONAL HEALTH INVESTORS, INC.












$125,000,000 3.99% Series A Senior Notes due January 13, 2023
$100,000,000 4.51% Series B Senior Notes due January 13, 2027














NOTE PURCHASE AGREEMENT










Dated January 13, 2015





--------------------------------------------------------------------------------



TABLE OF CONTENTS


SECTION
HEADING    PAGE SECTION 1.    AUTHORIZATION OF NOTES         1

SECTION 2.    SALE AND PURCHASE OF NOTES    1
SECTION 3.    CLOSING    2
SECTION 4.    CONDITIONS TO CLOSING    2
Section 4.1.    Representations and Warranties    2
Section 4.2.    Performance; No Default    2
Section 4.3.    Certificates    2
Section 4.4.    Opinions of Counsel    3
Section 4.5.    Guaranty Agreements    3
Section 4.6.    Purchase Permitted By Applicable Law, Etc    3
Section 4.7.    Sale of Other Notes    4
Section 4.8.    Payment of Special Counsel Fees    4
Section 4.9.    Private Placement Number    4
Section 4.10.    Changes in Corporate Structure    4
Section 4.11.    Funding Instructions    4
Section 4.12.    Amendment to Credit Agreement    4
Section 4.13.    Proceedings and Documents    4
SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY    5
Section 5.1.    Existence, Qualification and Power    5
Section 5.2.    Authorization; No Contravention    5
Section 5.3.    Governmental Authorization; Consents    5
Section 5.4.    Binding Effect    5
Section 5.5.    Financial Statements; No Material Adverse Effect    5
Section 5.6.    Litigation    6
Section 5.7.    No Default    6
Section 5.8.    Ownership of Property; Liens    6
Section 5.9.    Environmental Compliance    6
Section 5.10.    Insurance    6
Section 5.11.    Taxes    6
Section 5.12.    ERISA Compliance    7
Section 5.13.    Subsidiaries    8
Section 5.14.    Disclosure    8
Section 5.15.    Compliance with Law    8
Section 5.16.    Margin Regulations; Investment Company Act; Etc.    8



--------------------------------------------------------------------------------



Section 5.17.    Solvency    9
Section 5.18.    Permits; Franchises    9
Section 5.19.    Material Agreements    9
Section 5.20.    REIT Status    9
Section 5.21.    Lease Property    9
Section 5.22.    Intellectual Property Matters    9
Section 5.23.    Employee Relations     10
Section 5.24.    Burdensome Provisions     10
Section 5.25.    [Reserved]     10
Section 5.26.    Private Offering by the Company     10
Section 5.27.    Foreign Assets Control Regulations, Etc     10
SECTION 6.    REPRESENTATIONS OF THE PURCHASERS     12
Section 6.1.    Purchase for Investment     12
Section 6.2.    Source of Funds     12
SECTION 7.    GUARANTIES     14
SECTION 8.    PAYMENT AND PREPAYMENT OF THE NOTES     14
Section 8.1.    Maturity     14
Section 8.2.    Optional Prepayments with Make-Whole Amount     14
Section 8.3.    Allocation of Partial Prepayments     14
Section 8.4.    Maturity; Surrender, Etc     15
Section 8.5.    Purchase of Notes     15
Section 8.6.    Make-Whole Amount     15
Section 8.7.    Payments Due on Non-Business Days     16
SECTION 9.    AFFIRMATIVE COVENANTS     17
Section 9.1.    Financial Statements; Budget     17
Section 9.2.    Certificates; Other Information     18
Section 9.3.    Notices     18
Section 9.4.    Payment of Obligations     19
Section 9.5.    Preservation of Existence, Etc     19
Section 9.6.    Maintenance of Properties     19
Section 9.7.    Maintenance of Insurance     19
Section 9.8.    Compliance with Law     19
Section 9.9.    Books and Records     19
Section 9.10.    Inspection Rights     20
Section 9.11.    Use of Proceeds     20
Section 9.12.    Financial Covenants     20
Section 9.13.    New Subsidiaries     20
Section 9.14.    Compliance with Agreements     21
Section 9.15.    Further Assurances     21



--------------------------------------------------------------------------------



Section 9.16.    Status     21
Section 9.17.    Covenant to Secure Notes     21
Section 9.18.    Most Favored Lender Status     22
Section 9.19.    Information Required by Rule 144A     22
SECTION 10.    NEGATIVE COVENANTS     22
Section 10.1.    Liens     22
Section 10.2.    Investments     24
Section 10.3.    Indebtedness     25
Section 10.4.    Fundamental Changes     27
Section 10.5.    Dispositions     27
Section 10.6.    Change in Nature of Business     28
Section 10.7.    Transactions with Affiliates     28
Section 10.8.    Use of Proceeds; Margin Regulations.     28
Section 10.9.    Burdensome Agreements     29
Section 10.10.    Dissolution, Etc     29
Section 10.11.    Sale and Leaseback Transactions (as Lessee)     29
Section 10.12.    Amendments of Certain Agreements     30
Section 10.13.    Restricted Payments     30
Section 10.14.    Accounting Change     30
Section 10.15.    Terrorism Sanctions Regulations     30
SECTION 11.    EVENTS OF DEFAULT     30
SECTION 12.    REMEDIES ON DEFAULT, ETC     33
Section 12.1.    Acceleration     33
Section 12.2.    Other Remedies     33
Section 12.3.    Rescission     33
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc     34
SECTION 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES     34
Section 13.1.    Registration of Notes     34
Section 13.2.    Transfer and Exchange of Notes     34
Section 13.3.    Replacement of Notes     35
SECTION 14.    PAYMENTS ON NOTES     35
Section 14.1.    Place of Payment     35
Section 14.2.    Home Office Payment     35
SECTION 15.    EXPENSES, INDEMNITY, ETC     36
Section 15.1.    Transaction Expenses     36
Section 15.2.    Indemnification     36



--------------------------------------------------------------------------------



Section 15.3.    Survival     37
SECTION 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT     37
SECTION 17.    AMENDMENT AND WAIVER     37
Section 17.1.    Requirements     37
Section 17.2.    Solicitation of Holders of Notes     38
Section 17.3.    Binding Effect, etc     38
Section 17.4.    Notes Held by Company, Etc     39
SECTION 18.    NOTICES     39
SECTION 19.    REPRODUCTION OF DOCUMENTS     39
SECTION 20.    CONFIDENTIAL INFORMATION     40
SECTION 21.    SUBSTITUTION OF PURCHASER     41
SECTION 22.    MISCELLANEOUS     41
Section 22.1.    Successors and Assigns     41
Section 22.2.    Accounting Terms     41
Section 22.3.    Severability     42
Section 22.4.    Construction, etc     42
Section 22.5.    Counterparts     42
Section 22.6.    Governing Law     42
Section 22.7.    Jurisdiction and Process; Waiver of Jury Trial     42
Section 22.8.    Rules of Interpretation     43
Section 22.9.    Accounting for Derivatives     44
Section 22.10.    Transaction References     44







--------------------------------------------------------------------------------







SCHEDULE A
---
DEFINED TERMS
SCHEDULE A(1)
---
LIMITED GUARANTORS
SCHEDULE A(2)
---
SUBSIDIARY GUARANTORS
SCHEDULE 1(a)
---
FORM OF 3.99% SERIES A SENIOR NOTE DUE JANUARY 13, 2023
SCHEDULE 1(b)
---
FORM OF 4.51% SERIES B SENIOR NOTE DUE JANUARY 13, 2027
SCHEDULE 4.4
---
FORM OF OPINION OF SPECIAL COUNSEL FOR THE COMPANY, THE
 
---
SUBSIDIARY GUARANTORS AND THE LIMITED GUARANTORS
SCHEDULE B
---
INFORMATION RELATING TO PURCHASERS
SCHEDULE 5.12(d)
---
PENSION PLANS
SCHEDULE 5.13
---
SUBSIDIARIES
SCHEDULE 5.21(a)
---
LEASE PROPERTIES
SCHEDULE 5.21(b)
---
UNENCUMBERED LEASE PROPERTIES
SCHEDULE 10.1
---
EXISTING LIENS
SCHEDULE 10.3
---
EXISTING DEBT
EXHIBIT B
---
COMPLIANCE CERTIFICATE









--------------------------------------------------------------------------------







NATIONAL HEALTH INVESTORS, INC.
222 Robert Rose Drive Murfreesboro, TN 37129








$125,000,000 3.99% Series A Senior Notes due January 13, 2023
$100,000,000 4.51% Series B Senior Notes due January 13, 2027








January 13, 2015








TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE B HERETO:


Ladies and Gentlemen:


National Health Investors, Inc., a Maryland corporation (together with any
successor thereto that becomes a party hereto pursuant to Section 10.4, the
“Company”), agrees with each of the Purchasers as follows:


SECTION 1.    AUTHORIZATION OF NOTES.


The Company will authorize the issue and sale of (i) $125,000,000 aggregate
principal amount of its 3.99% Series A Senior Notes due January 13, 2023 (as
amended, restated or otherwise modified from time to time pursuant to Section 17
and including any such notes issued in substitution therefor pursuant to Section
13, the “Series A Notes”) and (ii) $100,000,000 aggregate principal amount of
its 4.51% Series B Senior Notes due January 13, 2027 (as amended, restated or
otherwise modified from time to time pursuant to Section 17 and including any
such notes issued in substitution therefor pursuant to Section 13, the “Series B
Notes”; and together with the Series A Notes, the “Notes”). The Series A Notes
and the Series B Notes shall be substantially in the form set out in Schedule
1(a) and Schedule 1(b), respectively. Certain capitalized and other terms used
in this Agreement are defined in Schedule A. References to a “Schedule” are
references to a Schedule attached to this Agreement unless otherwise specified.
References to a “Section” are references to a Section of this Agreement unless
otherwise specified.


SECTION 2.    SALE AND PURCHASE OF NOTES.


Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Notes in the principal amount specified
opposite such Purchaser’s name in Schedule B at the purchase price of 100% of
the principal amount thereof. The Purchasers’






--------------------------------------------------------------------------------



obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.


SECTION 3. CLOSING.


The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of King & Spalding LLP, 1185 Avenue of the Americas, New York,
New York 10036, at 11:00 a.m., New York city time, at a closing (the “Closing”)
on January 13, 2015 or on such other Business Day thereafter on or prior to
January 13, 2015 as may be agreed upon by the Company and the Purchasers. At the
Closing the Company will deliver to each Purchaser the Notes to be purchased by
such Purchaser in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Purchaser may request) dated the date
of the Closing and registered in such Purchaser’s name (or in the name of its
nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the
Company to account number 5003254 at Pinnacle National Bank, 150 3rd Avenue
South,
Nashville, Tennessee 37201. If at the Closing the Company shall fail to tender
such Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of any of the conditions specified in Section
4 not having been fulfilled to such Purchaser’s satisfaction or such failure by
the Company to tender such Notes.


SECTION 4. CONDITIONS TO CLOSING.


Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:


Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct when made and at the Closing.


Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing. Before and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 9.11, no Default or Event of
Default shall have occurred and be continuing.


Section 4.3.    Certificates.


(a)Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.10 have been fulfilled.






--------------------------------------------------------------------------------



(b)Secretary’s Certificate of the Company. The Company shall have delivered to
such Purchaser a certificate of its Secretary or Assistant Secretary, dated the
date of the Closing, certifying as to (i) the resolutions attached thereto and
other corporate proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement and (ii) the Company’s organizational
documents as then in effect.


(c)Secretary’s Certificate of the Guarantors. Each Subsidiary Guarantor and
Limited Guarantor shall have delivered to such Purchaser a certificate of its
Secretary or Assistant Secretary, dated the date of the Closing, certifying as
to (i) the resolutions attached thereto and other corporate proceedings relating
to the authorization, execution and delivery of the Note Documents to which it
is a party and (ii) the Company’s organizational documents as then in effect.


(d)Good Standing Certificates. Each Credit Party shall deliver to such Purchaser
a certificate of good standing or existence dated as of a recent date for each
Credit Party from the Secretary of State of such Credit Party’s state of
formation and each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.


(e)Certified Articles. Each Credit Party shall deliver to such Purchaser
certified copies of the articles or certificate of incorporation, certificate of
organization or limited partnership, or other registered organizational
documents from the Secretary of State of Company’s state of formation.


Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Harwell Howard Hyne Gabbert & Manner, P.C. and Loeb & Loeb PLC, counsel
for the Credit Parties, covering the matters set forth in Schedule 4.4 and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers) and (b) from
King & Spalding LLP, the Purchasers’ special counsel in connection with such
transactions, covering such matters incident to such transactions as such
Purchaser may reasonably request.


Section 4.5.    Guaranty Agreements.


(a)Subsidiary Guaranty Agreement. Such Purchaser shall have received a
Subsidiary Guaranty Agreement duly executed by each Subsidiary Guarantor in form
and substance satisfactory to such Purchaser








(b)Limited Guaranty Agreement. Such Purchaser shall have received a Limited
Guaranty Agreement duly executed by each Limited Guarantor in form and substance
satisfactory to such Purchaser.


Section 4.6.    Purchase Permitted By Applicable Law, Etc.    On the date of the






--------------------------------------------------------------------------------



Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.


Section 4.7. Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in Schedule B.


Section 4.8. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before the Closing the fees, charges and
disbursements of the Purchasers’ special counsel referred to in Section 4.4 to
the extent reflected in a statement of such counsel rendered to the Company at
least one Business Day prior to the Closing.


Section 4.9. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Series A Notes and the Series B Notes.


Section 4.10. Changes in Corporate Structure. The Company shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity since December 31, 2013.


Section 4.11. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.


Section 4.12. Amendment to Credit Agreement. Such Purchaser shall have received
a duly executed amendment to the Credit Agreement, in form and substance
satisfactory to such Purchasers.


Section 4.13. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.






--------------------------------------------------------------------------------



SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to each Purchaser that:


Section 5.1. Existence, Qualification and Power. Each Credit Party (a) is duly
organized or formed and validly existing under the Applicable Law of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own its assets and carry on its business and (ii) execute,
deliver, and perform its obligations under the Note Documents to which it is a
party and consummate the transactions contemplated hereby or thereby, and (c) is
duly qualified and is licensed and in good standing under the Applicable Law of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or licenses, except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


Section 5.2. Authorization; No Contravention. The execution, delivery and
performance by each Credit Party of each Note Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (i) any
Contractual Obligation to which such Person is a party or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any law.


Section 5.3. Governmental Authorization; Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Agreement, any other Note Document or the
consummation of the transactions contemplated hereby or thereby.


Section 5.4. Binding Effect. This Agreement has been, and each other Note
Document, when delivered hereunder, will have been, duly executed and delivered
by each Credit Party that is party thereto. This Agreement constitutes, and each
other Note Document when so delivered will constitute, a legal, valid and
binding obligation of such Credit Party, enforceable against each Credit Party
that is party thereto in accordance with its terms, except as enforceability may
be limited by bankruptcy laws and general principles of equity.


Section 5.5.    Financial Statements; No Material Adverse Effect.


(a)The Company has heretofore furnished to the Purchasers the Audited Financial
Statements. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Company
and its Subsidiaries as of such dates and for such periods in accordance with
GAAP, subject to normal year-end adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.






--------------------------------------------------------------------------------



(b)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.


Section 5.6. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Company, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that (a) purport to affect or pertain to this
Agreement, any other Note Document or the transactions contemplated hereby or
thereby, or
(b)either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect (after the application
of any proceeds of insurance as to which the insurance carrier has been notified
of the potential claim and does not dispute the coverage of such payment).


Section 5.7. No Default. Neither the Company nor any Subsidiary is in default
under or with respect to any Contractual Obligation that could either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Note Document.


Section 5.8. Ownership of Property; Liens. The Company and each Subsidiary has
good and marketable title in fee simple to, or valid leasehold interests in, all
real property necessary or used in the ordinary conduct of its business, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Permitted Liens.


Section 5.9. Environmental Compliance. There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Company, overtly
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Company or any of its Subsidiaries or
against any of their properties or revenues that allege any material
Environmental Liability that could reasonably be expected to have a Material
Adverse Effect.


Section 5.10. Insurance. The properties of the Company and its Subsidiaries (or,
in the case of real property, equipment or other personal property leased to
others, their respective lessees) are insured with financially sound and
reputable insurance companies not Affiliates of the Company, in such amounts,
after giving effect to any self-insurance compatible with the following
standards, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Company or the applicable Subsidiary operates.


Section 5.11. Taxes. The Company and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax






--------------------------------------------------------------------------------



assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.


Section 5.12. ERISA Compliance.


(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
which is intended to be a qualified plan under Section 401(a) of the Code as
currently in effect has been determined by the Internal Revenue Service to be
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code. To the best knowledge of the Company,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.


(b)There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c)(i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Company
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Company nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.


(d)Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than those listed on Schedule 5.12(d) hereto.


(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of






--------------------------------------------------------------------------------



section 406 of ERISA or in connection with which a tax could be imposed pursuant
to section 4975(c)(1)(A)-(D) of the Code. The representation by the Company to
each Purchaser in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of such Purchaser’s representation in Section
6.2 as to the sources of the funds to be used to pay the purchase price of the
Notes to be purchased by such Purchaser.


Section 5.13. Subsidiaries. As of the Closing Date, the Company has no
Subsidiaries other than those specifically disclosed on Schedule 5.13.


Section 5.14. Disclosure. The Company has disclosed to the Purchasers all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Credit Party in connection with any Note Document to the Purchasers in
connection with the transactions contemplated hereby or thereby and the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


Section 5.15. Compliance with Law. The Company and each Subsidiary is in
compliance in all material respects with the requirements of all Applicable Laws
(including, without limitation, as applicable, all Healthcare Laws) and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


Section 5.16. Margin Regulations; Investment Company Act; Etc.


(a)None of the proceeds of any Note issued hereunder will be used, directly or
indirectly, for the purpose of (i) purchasing or carrying any margin stock, (ii)
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) or (iii) any other purpose which
violates or which would be inconsistent with Regulation U (12 CFR Part 221) or
Regulation X (12 CFR Part 224) of the Board of Governors of the Federal Reserve
System. Without limitation of the foregoing, at no time shall more than 25% of
the value of the assets of the Company and its Subsidiaries on a consolidated
basis consist of margin stock.


(b)Neither the Company nor any Subsidiary is (i) an “investment company”, a
company “controlled” by an “investment company,” or an “investment advisor,” in
each case as defined in, or subject to regulation under, the Investment Company
Act of






--------------------------------------------------------------------------------



1940, as amended, or (ii) otherwise subject to any other regulatory scheme
limiting its ability to incur debt under this Agreement or the other Note
Documents.


Section 5.17. Solvency. Each Credit Party is Solvent after giving effect to the
transactions contemplated hereby.


Section 5.18. Permits; Franchises. The Company and each Subsidiary possesses,
and will hereafter possess, all permits, consents, approvals, franchises and
licenses required and rights to all trademarks, trade names, patents, and
fictitious names, if any, necessary to or used in the course of business granted
to it and enable it to conduct the business in which it is now engaged in
compliance with Applicable Law, without known conflict with any trademark, trade
names, patents or other proprietary right of any Person where the failure to
possess such asset could reasonably be expected to have a Material Adverse
Effect.


Section 5.19. Material Agreements. There is no existing default or event of
default (after the expiration of any applicable grace or cure period) by any
Credit Party under any Material Agreement, which might reasonably be expected to
give rise to a Material Adverse Effect.


Section 5.20. REIT Status. The Company: (a) is a REIT, (b) has not revoked its
election to be a REIT, (c) has not engaged in any “prohibited transactions” as
defined in Section 856(b)(6)(iii) of the Internal Revenue Code (or any successor
provision thereto), and (d) for its current “tax year” as defined in the
Internal Revenue Code is and for all prior tax years subsequent to its election
to be a REIT has been entitled to a dividends paid deduction which meets the
requirements of Section 857 of the Internal Revenue Code.


Section 5.21. Lease Property.


(a)As of the Closing Date, Schedule 5.21(a) is a correct and complete list of
each Lease Property of the Company and its Subsidiaries.


(b)As of the Closing Date, Schedule 5.21(b) is a correct and complete list of
each Unencumbered Lease Property with respect to any Credit Party.


(c)Each of the properties included by the Company in the calculation of
Aggregate Total Fixed Asset Value satisfies all of the requirements contained in
the definition of Lease Property. Each of the properties included by the Company
in the calculation of Aggregate Unencumbered Fixed Asset Value satisfies all of
the requirements contained in the definition of Unencumbered Lease Property.


Section 5.22. Intellectual Property Matters. Each Credit Party and each
Subsidiary thereof owns or possesses rights to use all material franchises,
licenses, copyrights, copyright applications, patents, patent rights or
licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business. No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such rights, and no
Credit Party nor any Subsidiary thereof is liable to any






--------------------------------------------------------------------------------



Person for infringement under Applicable Law with respect to any such rights as
a result of its business operations.


Section 5.23. Employee Relations. No Credit Party or any Subsidiary thereof is
party to any collective bargaining agreement or has any labor union been
recognized as the representative of its employees. The Company knows of no
pending, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries.


Section 5.24. Burdensome Provisions. The Credit Parties and their respective
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Subsidiary is party to any agreement or instrument or otherwise subject to any
restriction or encumbrance that restricts or limits its ability to make dividend
payments or other distributions in respect of its Equity Interests to the
Company or any Subsidiary or to transfer any of its assets or properties to the
Company or any other Subsidiary in each case other than existing under or by
reason of the Note Documents or Applicable Law or as expressly permitted
pursuant to Section 10.9.


Section 5.25. [Reserved].


Section 5.26. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Notes or any similar Securities for sale
to, or solicited any offer to buy the Notes or any similar Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 10 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment. Neither the
Company nor anyone acting on its behalf has taken, or will take, any action that
would subject the issuance or sale of the Notes to the registration requirements
of section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.


Section 5.27. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity is (i) a Person whose name appears on the list of
Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither the Company nor any Controlled Entity has been notified that
its name






--------------------------------------------------------------------------------



appears or may in the future appear on a state list of Persons that engage in
investment or other commercial activities in Iran or any other country that is
subject to U.S. Economic Sanctions.


(b)No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.


(c)Neither the Company nor any Controlled Entity (i) has been found in violation
of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any U.S.
Economic Sanctions violations, (iii) has been assessed civil penalties under any
Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has had any
of its funds seized or forfeited in an action under any Anti-Money Laundering
Laws. The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable current and future Anti-Money Laundering Laws and U.S.
Economic Sanctions.


(d)(1) Neither the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union;


(2)To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and






--------------------------------------------------------------------------------



(3)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.


Section 5.28. Organization; Power and Authority.    The Notes are not of the
same class as securities of the Company, if any, listed on a national securities
exchange, registered under Section 6 of the Exchange Act or quoted in a U.S.
automated inter-dealer quotation system.


SECTION 6.    REPRESENTATIONS OF THE PURCHASERS.


Section 6.1. Purchase for Investment. Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes. Each Purchaser severally
represents that it is an institutional accredited investor for the purposes of
the Securities Act.


Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:


(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or


(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any




--------------------------------------------------------------------------------



annuitant)) are not affected in any manner by the investment performance of the
separate account; or


(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or


(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(d);or


(e)the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or


(f)
the Source is a governmental plan; or



(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or


(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.




--------------------------------------------------------------------------------



As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.


SECTION 7. GUARANTIES.


All Obligations of the Company to the holders of the Notes shall be Guaranteed
jointly and severally by each Subsidiary of the Company (other than any Excluded
Subsidiaries), as evidenced by and subject to the terms of guaranties in form
and substance satisfactory to the holders of the Notes; provided that non-Wholly
Owned Subsidiaries of the Company may be Limited Guarantors subject to
compliance with Section 9.13(a)(i). To the extent that any Subsidiary is
designated as an Excluded Subsidiary in accordance with the definition of
Excluded Subsidiary or the release of a Subsidiary is otherwise approved by the
Required Holders in accordance with Section 17.1, the holders of the Notes,
promptly upon such designation or approval shall, at the Company’s cost and
expense, execute and deliver a release of such Subsidiary from the Subsidiary
Guaranty Agreement or the Limited Guaranty Agreement, as applicable.


SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.


Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.


Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than $1,000,000 in the
case of a partial prepayment, at 100% of the principal amount so prepaid, and
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than ten days and not
more than 60 days prior to the date fixed for such prepayment unless the Company
and the Required Holders agree to another time period pursuant to Section 17.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated Make-Whole
Amount due in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.


Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment.






--------------------------------------------------------------------------------



Section 8.4. Maturity; Surrender, Etc. In the case of each optional prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment, together with interest on such principal amount accrued to such date
and the applicable Make-Whole Amount, if any. From and after such date, unless
the Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.


Section 8.5. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except upon the payment or prepayment
of the Notes in accordance with this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment or prepayment of Notes pursuant to this Agreement and no Notes may be
issued in substitution or exchange for any such Notes.


Section 8.6.    Make-Whole Amount.


“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:


“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.


“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.


“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on-the-run U.S.
Treasury




--------------------------------------------------------------------------------



securities with the maturities (1) closest to and greater than such Remaining
Average Life and
(2)closest to and less than such Remaining Average Life. The Reinvestment Yield
shall be rounded to the number of decimal places as appears in the interest rate
of the applicable Note.


If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.


“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.


“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.


“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.


Section 8.7. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make- Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and






--------------------------------------------------------------------------------



shall include the additional days elapsed in the computation of interest payable
on such next succeeding Business Day.


SECTION 9.    AFFIRMATIVE COVENANTS.


So long as any of the Notes are outstanding, the Company shall, and shall
(except in the case of the covenants set forth in Sections 9.1, 9.2, 9.3, 9.11
and 9.16) cause each Subsidiary to, unless otherwise consented to by the
Required Holders:


Section 9.1. Financial Statements; Budget. Deliver the following to each holder
of a Note, in form and detail satisfactory to the Required Holders:


(a)as soon as available, but in any event within 120 days after the end of each
fiscal year of the Company, a consolidated and, if requested by the Required
Holders, consolidating, balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, and the related consolidated and consolidating
statements of income or operations, retained earnings and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and, in the case of such consolidated statements, audited and accompanied
by a report and opinion of BDO USA, LLP or another independent certified public
accountant reasonably acceptable to the Required Holders, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any qualification or exception and
accompanied by a certificate of the chief executive officer, chief financial
officer or chief accounting officer of the Company stating that no Event of
Default was discovered or occurred during the examination of the Company;


(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated and consolidating statements
of income or operations and retained earnings for such fiscal quarter and for
the portion of the Company’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the Company
as fairly presenting the financial condition, results of operations and
shareholders’ equity of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes;


(c)as soon as available, but in any event not later than the last Business Day
of each fiscal year of the Company, a budget of the Company and its Subsidiaries
on a consolidated basis consisting of a consolidated statement of income,
statement of cash flows and consolidated balance sheet for the upcoming fiscal
year; and


(d)simultaneously with the delivery of each set of financial statements referred
to in clauses (a) and (b) above, consolidating statements of income (or
operations) and cash flow and consolidating balance sheets prepared by
management of the Company




--------------------------------------------------------------------------------



reflecting the assets, liabilities and results of operations of such non-Wholly
Owned Subsidiaries.


Section 9.2.    Certificates; Other Information. Deliver to each holder of a
Note each of the following, in form and detail satisfactory to the Required
Holders:


(a)concurrently with the delivery of the financial statements referred to in
Sections 9.1(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Company;


(b)promptly after any request by any holder of a Note, copies of any audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Company by
independent accountants in connection with the accounts or books of the Company
or any Subsidiary, or any audit of any of them;


(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Company, and copies of all annual, regular, periodic and special reports and
registration statements which the Company may file or be required to file with
the Securities and Exchange Commission under Section 13 or 15(d) of the
Securities Exchange Act of 1934, and not otherwise required to be delivered to
the holders of the Notes pursuant hereto; and


(d)promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Note Documents, as any holder of a Note may from time to time reasonably
request.


Section 9.3.    Notices. Promptly notify each holder of a Note:


(a)of the existence of any Default;


(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary; (ii)
any dispute, litigation, investigation, proceeding or suspension between the
Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;


(c)
the occurrence of any ERISA Event; and



(d)of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating






--------------------------------------------------------------------------------



what action (if any) the Company has taken and proposes to take with respect
thereto. Each notice pursuant to Section 9.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Note
Document that have been breached.


Section 9.4. Payment of Obligations. Pay and discharge prior to delinquency all
its obligations and liabilities, including (a) all tax liabilities, assessments
and governmental charges or levies upon it or its properties or assets, unless
the same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary; (b) all lawful claims which, if unpaid, would by
law become a Lien upon its property (other than Permitted Liens); and (c) all
Material Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.


Section 9.5. Preservation of Existence, Etc. (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing (or the local
equivalent) under the laws of the jurisdiction of its organization, except (x)
in a transaction permitted by Section 10.4 or 10.5 or (y) in the case of good
standing (or the local equivalent), to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect; (b) take all
reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, if any, the non-preservation
of which could reasonably be expected to have a Material Adverse Effect.


Section 9.6. Maintenance of Properties. (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.


Section 9.7. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Company, (or, in the case of
real property, equipment or other personal property leased to others, cause its
lessees to maintain) insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance compatible with the following
standards) as are customarily carried under similar circumstances by such other
Persons.


Section 9.8. Compliance with Law. Comply in all material respects with the
requirements of all Applicable Law (including, without limitation, as
applicable, all Healthcare Laws), and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (ii)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.


Section 9.9.    Books and Records. (a) Maintain proper books of record and
account, in




--------------------------------------------------------------------------------



which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Company or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.


Section 9.10. Inspection Rights. Permit representatives and independent
contractors of any holder of a Note to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, that (i) when no Default
exists, only one such inspection shall be done at the expense of the Company per
calendar year, and (ii) when a Default exists any holder of a Note (or any of
its representatives or independent contractors) may do any of the foregoing at
the expense of the Company at any time during normal business hours, as often as
may be desired, with reasonable advance notice to the Company.


Section 9.11. Use of Proceeds. Use the proceeds of the Notes (a) to refinance
existing Indebtedness and (b) for general corporate purposes (including (i)
working capital and (ii) other permitted Investments) not in contravention of
Section 10.8, any law or any other provision of this Agreement or any other Note
Document.


Section 9.12. Financial Covenants.


(a)Maximum Consolidated Total Leverage Ratio. Maintain at all times a
Consolidated Total Leverage Ratio not greater than 0.50 to 1.00.


(b)Minimum Consolidated Fixed Charge Coverage Ratio. Maintain at all time, a
Consolidated Fixed Charge Coverage Ratio of not less than 2.00 to 1.00.


(c)Minimum Consolidated Tangible Net Worth. Maintain at all times a Consolidated
Tangible Net Worth of at least (i) $650,000,000 plus (ii) eighty-five percent
(85%) of the net cash proceeds from any equity offering conducted on or after
the Closing Date.


(d)Minimum Consolidated Unencumbered Fixed Asset Coverage Ratio. Maintain a
Consolidated Unencumbered Fixed Asset Coverage Ratio at all times of not less
than
1.67
to 1.00



Section 9.13. New Subsidiaries. As soon as practicable but in any event within
10 Business Days following, (i) in the case of clause (a) and (b), (A) the
acquisition or creation of any Subsidiary (other than any Excluded Subsidiary)
or (B) pursuant to the requirements of the definition of Excluded Subsidiary,
any Subsidiary which was an Excluded Subsidiary no longer meeting the
requirements of an Excluded Subsidiary and (ii) in the case of clause (c), the
Required Holder’s therefor, cause to be delivered to the holders of the Notes
each of the following:






--------------------------------------------------------------------------------



(a)    (i) with respect to any non-Wholly Owned Subsidiary, a Limited Guaranty
Agreement or, if applicable, a Limited Guaranty Joinder Agreement or (ii) with
respect to any Wholly Owned Subsidiary, a Subsidiary Guaranty Joinder Agreement,
in each case executed and delivered by such Subsidiary;


(b)    current copies of the Organization Documents of such Subsidiary and
resolutions of the board of directors, or equivalent governing body, of such
Subsidiary, together with such other documents and certificates as the Required
Holders or their counsel may reasonably request relating to the organization,
existence and good standing (or the local equivalent) of such Subsidiary, the
authorization of the transactions contemplated by the Note Documents and any
other legal matters relating to such Subsidiary, the Note Documents or the
transactions contemplated thereby; and


(c)    to the extent requested by the Required Holders, an opinion of counsel to
such Subsidiary, addressed to the holders of the Notes, in form and substance
reasonably acceptable to the Required Holders.


Section 9.14. Compliance with Agreements. Comply in all respects with each term,
condition and provision of all leases, agreements and other instruments entered
into in the conduct of its business including, without limitation, any Material
Agreement, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect.


Section 9.15. Further Assurances. At the Company’s cost and expense, upon
request of the Required Holders, duly execute and deliver or cause to be duly
executed and delivered, to the holders the Notes such further instruments,
documents and certificates, and do and cause to be done such further acts that
may be reasonably necessary or advisable in the reasonable opinion of the
Required Holders to carry out more effectively the provisions and purposes of
this Agreement and the other Note Documents.


Section 9.16. Status.


(a)Maintain the Company’s status as a REIT such that (i) all of the
representations and warranties set forth in clauses (a), (b) and (d) of Section
5.20 shall remain true and correct at all times and (ii) all of the
representations and warranties set forth in clause (c) of Section 5.20 shall
remain true and correct in all material respects.


(b)Do or cause to be done all things necessary to maintain the listing of the
Company’s Equity Interest on the New York Stock Exchange, the American Stock
Exchange or the Nasdaq National Market System (or any successor thereof).


Section 9.17. Covenant to Secure Notes. If the Company or any Subsidiary shall
create or assume any Lien upon any of its property or assets, whether now owned
or hereafter acquired, to secure the Indebtedness under any Material Credit
Facility, the Company will make or cause to be made effective provision whereby
the Notes (and any related guarantees) will be secured by such Lien equally and
ratably with any and all Indebtedness thereby secured so long as any such
Indebtedness shall be so secured.






--------------------------------------------------------------------------------



Section 9.18. Most Favored Lender Status. If the Company or any Subsidiary
enters into, assumes or otherwise becomes bound or obligated under any agreement
creating, evidencing or governing any Material Credit Facility containing one or
more Additional Covenants or Additional Defaults, or amends or otherwise
modifies any agreement creating, evidencing or governing such Material Credit
Facility to include any Additional Covenants or Additional Defaults, then the
terms of this Agreement shall, without any further action on the part of the
Company or any of the holders of the Notes, be deemed to be amended
automatically to include each Additional Covenant and each Additional Default
contained in such agreement. The Company further covenants to promptly execute
and deliver at its expense (including the fees and expenses of counsel for the
holders of the Notes) an amendment to this Agreement in form and substance
satisfactory to the Required Holders evidencing the amendment of this Agreement
to include such Additional Covenants and Additional Defaults, provided that the
execution and delivery of such amendment shall not be a precondition to the
effectiveness of such amendment as provided for in this Section 9.18, but shall
merely be for the convenience of the parties hereto.


Section 9.19. Information Required by Rule 144A. The Company will, upon the
request of the holder of any Note, provide such holder, and any qualified
institutional buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Company is subject to and in compliance with the reporting requirements of
section 13 or 15(d) of the Exchange Act. For the purpose of this Section 9.19,
the term “qualified institutional buyer” shall have the meaning specified in
Rule 144A under the Securities Act.


SECTION 10.    NEGATIVE COVENANTS.


So long as any of the Notes are outstanding, the Company shall not, nor shall it
permit any Subsidiary to, directly or indirectly, without the consent of the
Required Holders:


Section 10.1. Liens. Create, incur, assume or suffer to exist, any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:(a) Liens in favor of the holders of the Notes or any
collateral agent for such holders;


(b)Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;


(c)Liens of landlords arising by statute and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case
(i) imposed by law or arising in such Person’s Ordinary Course of Business, (ii)
for amounts not yet due or that are being contested in good faith by appropriate
proceedings, and (iii) with respect to which adequate reserves or other
appropriate provisions are being maintained to the extent required by GAAP;






--------------------------------------------------------------------------------



(d)deposits made in such Person’s Ordinary Course of Business in connection with
workers’ compensation or unemployment insurance, or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds-entered into in such Person’s Ordinary Course of
Business;


(e)encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;


(f)encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;


(g)financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in such Person’s Ordinary Course of Business
other than through a Capitalized Lease;


(h)judgment Liens in existence for less than 45 days after the entry thereof or
with respect to which execution has been stayed or the payment of which is
covered in full (subject to a customary deductible) by insurance maintained with
nationally recognized insurance companies and which do not otherwise result in a
Default;


(i)Liens consisting of rights of set-off of a customary nature or bankers’ liens
on an amount of deposit, whether arising by contract or operation of law,
incurred in such Person’s Ordinary Course of Business so long as such deposits
are not intended as collateral for any obligation that constitutes Indebtedness;


(j)
Liens securing Indebtedness permitted under Section 10.3(f); provided that

(i) such Liens shall be created substantially simultaneously with the
acquisition, repair, improvement or lease, as applicable, of the related
property, (ii) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (iii) the amount of Indebtedness
secured thereby is not increased and (iv) the principal amount of Indebtedness
secured by any such Lien shall at no time exceed one hundred percent (100%) of
the original price for the purchase, repair improvement or lease amount (as
applicable) of such property at the time of purchase, repair, improvement or
lease (as applicable);


(k)Liens in existence on the Closing Date and described on Schedule 10.1,
including Liens incurred in connection with the renewal, refinancing, extension
and replacement of Indebtedness pursuant to Section 10.3(e) (solely to the
extent that such Liens were in existence on the Closing Date and described on
Schedule 10.1); provided that the scope of any such Lien shall not be increased,
or otherwise expanded, to cover any






--------------------------------------------------------------------------------



additional property or type of asset, as applicable, beyond that in existence on
the Closing Date, except for products and proceeds of the foregoing; and


(l)other Liens not otherwise permitted under this Section 10.1 securing
Indebtedness in an aggregate principal amount not to exceed, in the aggregate,
after giving effect to any such Lien and any Indebtedness incurred in connection
therewith, fifteen percent (15%) of the Aggregate Total Fixed Asset Value of the
Company and its Subsidiaries (excluding amounts properly attributable to
Minority Interests); provided that, after giving effect to any such Lien and any
Indebtedness incurred in connection therewith, the Company shall be in
compliance, on a Pro Forma Basis, with each financial covenant contained in
Section 9.12 hereof; provided further that, prior to the creation, assumption or
suffering to exist of any such Lien and any Indebtedness incurred in connection
therewith in an amount in excess of $25,000,000, the Company shall deliver to
the each holder of a Note a certification, together with financial and other
information in detail reasonably requested by the Required Holders, (A)
demonstrating such compliance and (B) certifying that no Default will exist
either immediately before or after giving effect to any such Lien and any
Indebtedness incurred in connection therewith; provided further that
notwithstanding the foregoing, the Company shall not, and shall not permit any
of its Subsidiaries to, secure pursuant to this clause (l) any Material Credit
Facility unless and until the Notes (and any guaranty delivered in connection
therewith) will concurrently be secured equally and ratably with any and all
other obligations thereby secured, such security to be pursuant to documentation
in form and substance reasonably satisfactory to the Required Holders, including
without limitation, an intercreditor agreement and opinions of counsel to the
Company and/or such Subsidiary, as the case may be, from counsel reasonably
acceptable to the Required Holders.


Section 10.2. Investments. Make or permit to exist any Investments, except:


(a)Investments held by the Company or any Subsidiary in the form of cash
equivalents, short-term marketable debt securities or, to the extent
constituting Investments, Swap Contracts otherwise permitted or required by this
Agreement;


(b)Investments of any Credit Party in any other Credit Party (other than a Non-
Bickford Limited Guarantor);


(c)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(d)
Guarantees permitted by Section 10.3;



(e)
the Holiday Acquisition;



(f)
Investments by the Company or any Subsidiary in any Health Care Facilities;

provided that, prior to and after giving effect to any such Investment and any






--------------------------------------------------------------------------------



Indebtedness incurred in connection therewith, (i) no Default will exist and
(ii) the Company shall be in compliance, on a Pro Forma Basis, with each
financial covenant contained in Section 9.12 hereof; provided further that,
prior to the consummation of any such Investment involving aggregate
consideration with respect thereto in excess of
$25,000,000, the Company shall deliver to each holder of a Note a certification,
together
with financial and other information in detail reasonably requested by the
Required Holders, (A) certifying that no Default will exist and (B)
demonstrating such compliance;


(g)any other Investment not otherwise permitted under this Section 10.2
(including, without limitation, Investments in (i) unimproved land holdings,
(ii) mortgages, mezzanine loans and notes receivable, (iii) construction in
progress, (iv) Excluded Subsidiaries and Non-Bickford Limited Guarantors, and
(v) real property assets that are not medical office buildings, general office
buildings, skilled nursing facilities, assisted living facilities, independent
living facilities, continuing care retirement communities, mental health
facilities, life science facilities, and hospitals) in an aggregate principal
amount not to exceed, in the aggregate, after giving effect to any such
Investment, twenty percent (20%) of the Aggregate Total Fixed Asset Value of the
Company and its Subsidiaries (excluding amounts properly attributable to
Minority Interests); provided that, after giving effect to any such Investment
and any Indebtedness incurred in connection therewith, the Company shall be in
compliance, on a Pro Forma Basis, with each financial covenant contained in
Section 9.12 hereof; provided further that, prior to the consummation of any
such Investment involving aggregate consideration with respect thereto in excess
of $25,000,000, the Company shall deliver to each holder of a Note a
certification, together with financial and other information in detail
reasonably requested by the Required Holders, (A) demonstrating such compliance
and
(B) certifying that no Default will exist either immediately before or after
giving effect to the consummation of any such Investment; and


(h)in connection with a tax-deferred exchange under Section 1031 of the Code
involving the sale or disposition of a Health Care Facility (a “1031
Transaction”), Investments by the Company or any Subsidiary consisting of a loan
to a Person acting as an intermediary under Section 1031 of the Code and/or the
subsequent Acquisition of the Equity Interests of such Person at the conclusion
of a 1031 Transaction.


provided that (i) any Investment in the form of an intercompany loan or advance
pursuant to this Section 10.2 in any non-Wholly Owned Subsidiary of the Company
shall be evidenced by a promissory note and (ii) for purposes of determining the
amount of any Investment outstanding for purposes of this Section 10.2, such
amount shall be deemed to be the amount of such Investment when made, purchased
or acquired (without adjustment for subsequent increases or decreases in the
value of such Investment) less any amount realized in respect of such Investment
upon the sale, collection or return of capital (not to exceed the original
amount invested).


Section 10.3. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:(a)    Indebtedness under the Note Documents;






--------------------------------------------------------------------------------



(b)Guarantees of any Credit Party in respect of Indebtedness otherwise permitted
hereunder of any other Credit Party (other than a Limited Guarantor);


(c)obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract; provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person and not for purposes
of speculation or taking a “market view;”


(d)Indebtedness of any Credit Party (other than a Limited Guarantor) owing to
any other Credit Party (which Indebtedness shall be evidenced by a promissory
note and subordinated to the Obligations on terms satisfactory to the Required
Holders to the extent required by the Required Holders);


(e)Indebtedness existing on the Closing Date and listed on Schedule 10.3, and
the renewal, refinancing, extension and replacement (but not the increase in the
aggregate principal amount) thereof;


(f)Indebtedness incurred in connection with Capitalized Leases and purchase
money Indebtedness in an aggregate amount not to exceed $30,000,000 at any time
outstanding;


(g)
unsecured intercompany Indebtedness:



(i)owed by any Credit Party (other than a Non-Bickford Limited Guarantor) to
another Credit Party; provided that any Indebtedness owed by any Credit Party
(other than a Limited Guarantor) to a Limited Guarantor shall be subordinated to
the Obligations in a manner reasonably satisfactory to the Required Holders;


(ii)owed by any Non-Bickford Limited Guarantor to another Non- Bickford Limited
Guarantor;


(iii)owed by any Credit Party to any non-Wholly Owned Subsidiary of the Company
that is not a Credit Party; provided that such Indebtedness shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Required Holders; and


(iv)owed by any non-Wholly Owned Subsidiary of the Company that is not a Credit
Party to any other non-Wholly Owned Subsidiary of the Company that is not a
Credit Party;


(h)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business; and






--------------------------------------------------------------------------------



(i)    other Indebtedness not otherwise permitted pursuant to this Section 10.3;
provided that, after giving effect to any such Indebtedness, the Company shall
be in compliance, on a Pro Forma Basis, with each financial covenant contained
in Section
9.12 hereof; provided further that, prior to the creation, incurrence,
assumption or suffering to exist of any such Indebtedness in excess of
$25,000,000, the Company shall
deliver to each holder of a Note a certification, together with financial and
other information in detail reasonably requested by the Required Holders, (A)
demonstrating such compliance and (B) certifying that no Default will exist
either immediately before or after giving effect to any such Indebtedness.


provided that any Indebtedness pursuant to this Section 10.3 of any non-Wholly
Owned Subsidiary of the Company to any Credit Party shall be evidenced by a
promissory note.


Section 10.4. Fundamental Changes. Merge, dissolve, liquidate, consolidate with
or into, another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:(a) so
long as no Default or Event of Default exists or would result therefrom: any
Subsidiary may merge with (i) the Company; provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries; provided that (A) when any Wholly Owned Subsidiary is merging with
another Subsidiary, the Wholly Owned Subsidiary shall be the continuing or
surviving Person,
(B) when any Credit Party (other than a Limited Guarantor) is merging with
another
Subsidiary, a Credit Party (other than a Limited Guarantor) shall be the
continuing or surviving Person, (C) when any Limited Guarantor is merging with
another Subsidiary, a Credit Party shall be the continuing or surviving Person
and (D) any Excluded Subsidiary may merge with any other Excluded Subsidiary or
Person that, after such merger, will be an Excluded Subsidiary;


(b)any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to any Credit Party (other than a Limited
Guarantor); provided that if the transferor in such a transaction is a Wholly
Owned Subsidiary (other than in the case of any Excluded Subsidiary), then the
transferee must also be a Wholly Owned Subsidiary; and


(c)the Company or any Subsidiary may merge with any Person in order to
consummate any Acquisition or other Investment permitted hereby; provided (i) in
the case of any merger involving the Company, the Company shall be the surviving
Person and (ii) in any other case, a Wholly Owned Subsidiary or an Excluded
Subsidiary shall be the surviving Person of such merger.


Section 10.5.    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:


(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;


(b)
Dispositions of inventory in the ordinary course of business;





--------------------------------------------------------------------------------



(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


(d)Dispositions of property by any Subsidiary to the Company or to a Wholly
Owned Subsidiary; provided that if the transferor of such property is a Credit
Party, the transferee thereof must be a Credit Party (other than a Limited
Guarantor);


(e)
Dispositions permitted by Section 10.4; and



(f)other Dispositions of assets not otherwise permitted by clauses (a) through
(e), the result of which, after taking such Disposition into account, would not
trigger a Default under any financial covenant contained in Section 9.12 hereof;
provided, that, prior to the consummation of any Disposition involving aggregate
consideration with respect to such Disposition in excess of $25,000,000, the
Company shall deliver to each holder of a Note a certification, together with
financial and other information in detail reasonably requested by the Required
Holders to demonstrate, that no Default or Event of Default (whether under
Section 9.12 or otherwise) will exist either immediately before or immediately
after giving effect thereto; provided further, that any Disposition pursuant to
clauses (a), (b), (c) and (f) shall be for fair market value.


Section 10.6. Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Company and its Subsidiaries on the date hereof and other lines of business
incidental or reasonably related thereto.


Section 10.7. Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of the Company, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to transactions between or among Credit Parties (other than Limited Guarantors).


Section 10.8. Use of Proceeds; Margin Regulations.


(a)Use (nor shall the Company permit its or any of its Wholly Owned
Subsidiaries’, directors, officers, employees to use) the proceeds of any Note
(i) in payment to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Blocked Person, or in any country that is subject to
U.S. Economic Sanctions, or (iii) in any manner that would result in the
violation of any Anti-Money Laundering Laws or Anti-Corruption Laws applicable
to any party hereto.


(b)Use the proceeds of any Note, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to






--------------------------------------------------------------------------------



extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.


Section 10.9. Burdensome Agreements. Enter into any Contractual Obligation
(other than this Agreement or any other Note Document) that:


(a)limits the ability (i) of any Subsidiary (other than an Excluded Subsidiary)
to make Restricted Payments to the Company or any other Credit Party or to
otherwise transfer property to any Credit Party (other than (x) restrictions on
transfers of property encumbered by Permitted Liens in favor of the holders of
the Indebtedness or other obligations secured thereby), and (y) restrictions
contained in the Credit Agreement and any other instruments, agreements,
documents and writings executed by a Loan Party (as defined in the Credit
Agreement) in connection therewith so long as such prohibitions and restrictions
are not more restrictive than those set forth in the Credit Agreement in effect
on the date hereof), or (ii) of any Subsidiary (other than an Excluded
Subsidiary) to Guarantee the Indebtedness of the Company pursuant to the
Subsidiary Guaranty Agreement or the Limited Guaranty Agreement, as applicable;
or


(b)prohibits or otherwise restricts the creation or assumption of any Lien upon
the properties or assets of the Company or any Subsidiary (other than an
Excluded Subsidiary), whether now owned or hereafter acquired, or requires the
grant of any security for such obligation if security is given for some other
obligation, except (i) pursuant to this Agreement and the other Note Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 10.3(f) (provided that any such restriction contained
therein relates only to the asset or assets financed thereby),
(iii) customary restrictions contained in the organizational documents of any
Excluded Subsidiary, (iv) customary restrictions in connection with any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien) and
(v)restrictions and requirements contained in the Credit Agreement and any other
instruments, agreements, documents and writings executed by a Loan Party (as
defined in
the Credit Agreement) in connection with any of the foregoing so long as such
restrictions and requirements are not more restrictive than those set forth in
the Credit Agreement in effect on the date hereof.


Section 10.10. Dissolution, Etc. Wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking any such winding
up, liquidation or dissolution, except (a) in connection with a merger or
consolidation permitted pursuant to Section 10.4 or (b) that any Excluded
Subsidiary may dissolve itself in accordance with Applicable Law.


Section 10.11. Sale and Leaseback Transactions (as Lessee). Enter into any
arrangement, directly or indirectly, (as lessee) whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred






--------------------------------------------------------------------------------



Section 10.12. Amendments of Certain Agreements.


(a)Amend, modify or waive any of its Organization Documents in a manner
materially adverse to the holders of the Notes.


(b)Amend, modify or waive (or permit the modification or amendment of) any of
the terms or provisions of the Master Lease that would adversely affect the
rights or interests of the holders of the Notes.


Section 10.13. Restricted Payments. Make any Restricted Payment other than (a)
Restricted Payments by any Credit Party to another Credit Party (other than
Limited Guarantor),
(b) cash dividends necessary to qualify and maintain its qualification as a REIT
and (c) so long as no Default or Event of Default exists or will exist after
giving effect thereto on the date thereof and on a pro forma basis as if such
Restricted Payment occurred on the last day of the most recently ended
Four-Quarter Period, other cash dividends and cash distributions the result of
which, after taking such Restricted Payment into account, would not trigger a
Default under any financial covenant contained in Section 9.12 hereof.


Section 10.14. Accounting Change. Make any material change in accounting
treatment or reporting practices, except as required by GAAP, or change the
fiscal year of the Company or any Subsidiary, except to change the fiscal year
of a Subsidiary to conform its fiscal year to that of the Company.


Section 10.15. Terrorism Sanctions Regulations. The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any
U.S.    Economic Sanctions, or (c) to engage, nor shall any Affiliate of either
engage, in any activity that could subject such Person or any holder to
sanctions under CISADA or any similar law or regulation with respect to Iran or
any other country that is subject to U.S. Economic Sanctions.


SECTION 11. EVENTS OF DEFAULT.


An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:


(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or


(b)    the Company defaults in the payment of any interest on any Note for more
than five days after the same becomes due and payable; or






--------------------------------------------------------------------------------



(c)    the Company shall fail to observe or perform any covenant or agreement
contained in (i) Section 9.1 or 9.2, and such failure shall continue for a
period of five (5) days from its occurrence or (ii) Section 9.3(a) or (b), 9.5,
9.11, 9.12, 9.13, 9.15, 9.16 or
Section 10.


(d)    any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Note Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of thirty (30) days from its occurrence.


(e)    any financial statement or certificate furnished to any holder of a Note
in connection with, or any representation or warranty made by or on behalf of
the Company or any Subsidiary under this Agreement or any other Note Document
shall prove to be incorrect, false or misleading in any material respect when
furnished or made.


(f)    the Company or any Subsidiary (whether as primary obligor or as guarantor
or other surety) shall fail to pay any principal of or premium or interest on
any Indebtedness (other than the Notes) of any one or more of the Company or any
of its Subsidiaries in an aggregate principal amount exceeding $10,000,000
(whether singly or in the aggregate, “Material Indebtedness”) that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing such Material Indebtedness; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to such Material Indebtedness (or, with respect to any Swap
Contract, any Swap Termination Value in excess of $10,000,000) and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to accelerate, or
permit the acceleration of, the maturity of such Material Indebtedness; or any
such Material Indebtedness shall be declared to be due and payable; or required
to be prepaid or redeemed (other than by a regularly scheduled required payment
or redemption), purchased or defeased, or any offer to prepay, redeem, purchase
or defease such Material Indebtedness shall be required to be made, in each case
prior to the stated maturity thereof.


(g)
one or more judgments or orders for the payment of money in excess of

$10,000,000 in the aggregate (net of independent third-party insurance as to
which the insurance carrier has been notified of the claim and does not dispute
the coverage of such payment) shall be rendered against the Company or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon any such judgment or order or (ii) there shall be a period of
ten (10) consecutive days during which a stay of enforcement of any such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.


(h)    the Company or any Subsidiary shall (i) commence a voluntary case or
other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or




--------------------------------------------------------------------------------



hereafter in effect or seeking the appointment of a custodian, trustee,
receiver, liquidator or other similar official of it or any substantial part of
its property, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or petition described in clause (h) of
this Section, (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Company or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any action for the purpose of effecting any of the foregoing.


(i)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary or any such Person’s debts, or any
substantial part of any such Person’s assets, under any federal, state or
foreign bankruptcy, insolvency or other similar law now or hereafter in effect
or (ii) the appointment of a custodian, trustee, receiver, liquidator or other
similar official for the Company or any Subsidiary or for a substantial part of
any such Person’s assets, and in any such case, such proceeding or petition
shall remain undismissed for a period of sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered.


(j)    the Company or any Subsidiary shall become unable to pay, shall admit in
writing its inability to pay, or shall fail to pay, its debts as they become
due.


(k)
any Change of Control shall occur or exist.



(l)    (i) any Material Agreement shall cease to be in full force and effect for
any reason, (ii) any of the material rights of the Company or any of its
Subsidiaries under any Material Agreement shall be terminated or suspended,
(iii) the Company or any of its Subsidiaries shall receive notice under any
Material Agreement of the occurrence of an event which, if not cured, could
permit the termination of any Material Agreement, and such event is not cured
and/or waived by the date specified in such notice as a deadline for such cure
(as the same may be extended by the Person giving such notice), or, if the
notice does not contain a deadline, within forty-five (45) days from the date of
such notice (or such later date as may be specified by the Person giving such
notice), (iv) any proceeding or action shall otherwise be taken or commenced to
renounce, terminate or suspend any of the material rights of the Company or any
of its Subsidiaries under any Material Agreement, or (v) any lease or leases
under the Master Lease that accounted for 10% or more of gross revenues of the
Company in the Four-Quarter Period most recently ended are terminated, expire or
are otherwise no longer in effect.


(m)    any provision of any Note Document shall for any reason cease to be valid
and binding on, or enforceable against, any Credit Party, or any Credit Party
shall so state in writing or seek to terminate its obligations thereunder.


(n)    (i) an ERISA Event occurs with respect to a Pension Plan which has
resulted or could reasonably be expected to result in liability of the Company
under Title IV of ERISA to the Pension Plan or the PBGC in an aggregate amount
in excess of




--------------------------------------------------------------------------------



$10,000,000, or (ii) the Company or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $10,000,000.


SECTION 12.    REMEDIES ON DEFAULT, ETC.


Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(h) or (i) has occurred, all the Notes then
outstanding shall automatically become immediately due and payable.


(b)If any other Event of Default has occurred and is continuing, any holder or
holders of more than 51% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.


(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.


Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.


Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, Guaranty Agreement, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.


Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the holders of not less than 51% in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if (a)
the Company has paid all overdue interest on the Notes,






--------------------------------------------------------------------------------



all principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.


Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Guaranty Agreement or any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Company under Section 15, the Company
will pay to the holder of each Note on demand such further amount as shall be
sufficient to cover all costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.


SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.


Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.


Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to the
Company at the address and to the attention of the designated officer (all as
specified in Section 18(iii)), for registration of transfer or exchange (and in
the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to




--------------------------------------------------------------------------------



the unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Schedule 1(a) or Schedule 1(b), as applicable. Each such new Note
shall be dated and bear interest from the date to which interest shall have been
paid on the surrendered Note or dated the date of the surrendered Note if no
interest shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than
$100,000, provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.


Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in Section
18(iii)) of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note (which evidence shall be, in
the case of an Institutional Investor, notice from such Institutional Investor
of such ownership and such loss, theft, destruction or mutilation), and


(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least
$100,000,000 or a Qualified Institutional Buyer, such Person’s own unsecured
agreement of indemnity shall be deemed to be satisfactory), or


(b)
in the case of mutilation, upon surrender and cancellation thereof,



within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.


SECTION 14. PAYMENTS ON NOTES.


Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make- Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of JPMorgan Chase
Bank, N.A. in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.


Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in Section
14.1 or in such Note to the contrary, the Company will pay all sums becoming due
on such Note for principal, Make- Whole Amount, if any, interest and all other
amounts becoming due hereunder by the method and at the address specified for
such purpose below such Purchaser’s name in Schedule B, or by such other method
or at such other address as such Purchaser shall have from time to time
specified to the Company in writing for such purpose, without the presentation
or surrender of




--------------------------------------------------------------------------------



such Note or the making of any notation thereon, except that upon written
request of the Company made concurrently with or reasonably promptly after
payment or prepayment in full of any Note, such Purchaser shall surrender such
Note for cancellation, reasonably promptly after any such request, to the
Company at its principal executive office or at the place of payment most
recently designated by the Company pursuant to Section 14.1. Prior to any sale
or other disposition of any Note held by a Purchaser or its nominee, such
Purchaser will, at its election, either endorse thereon the amount of principal
paid thereon and the last date to which interest has been paid thereon or
surrender such Note to the Company in exchange for a new Note or Notes pursuant
to Section 13.2. The Company will afford the benefits of this Section 14.2 to
any Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this Section
14.2.


SECTION 15. EXPENSES, INDEMNITY, ETC.


Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement, any Guaranty Agreement or the Notes (whether or not such amendment,
waiver or consent becomes effective), including, without limitation: (a) the
costs and expenses incurred in enforcing or defending (or determining whether or
how to enforce or defend) any rights under this Agreement, any Guaranty
Agreement or the Notes or in responding to any subpoena or other legal process
or informal investigative demand issued in connection with this Agreement, any
Guaranty Agreement or the Notes, or by reason of being a holder of any Note, (b)
the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and any Guaranty Agreement and (c) the
costs and expenses incurred in connection with the initial filing of this
Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,500. The Company will pay, and will save each Purchaser and each other holder
of a Note harmless from, (i) all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes) and
(ii) any and all wire transfer fees that any bank deducts from any payment under
such Note to such holder or otherwise charges to a holder of a Note with respect
to a payment under such Note.


Section 15.2. Indemnification. The Company shall indemnify the holders of the
Notes and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Company or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Note Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder




--------------------------------------------------------------------------------



or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Note or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries, (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by the Company, any other
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim, investigation, litigation or other
proceeding (whether or not the holders of the Notes are party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Notes, this Agreement, any other Note Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees; provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or
(y)result from a claim brought by the Company, any other Credit Party or any
Subsidiary thereof against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Note Document, if the
Company, such Credit Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.


Section 15.3. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Guaranty Agreement or the Notes,
and the termination of this Agreement.


SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.


All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by the Company or any subsequent holder of a
Note, as applicable, regardless of any investigation made at any time by or on
behalf of such Person. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and each
Guaranty Agreement embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.


SECTION 17. AMENDMENT AND WAIVER.


Section 17.1. Requirements. This Agreement and the Notes may be amended, and the
observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:






--------------------------------------------------------------------------------



(a)no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6, 7 or 21 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing;


(b)no amendment or waiver may, without the written consent of each Purchaser and
the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or
(y) the Make-Whole Amount, (ii) change the percentage of the principal amount of
the Notes the
holders of which are required to consent to any amendment or waiver, or (iii)
amend any of Sections 8 (except as set forth in the second sentence of Section
8.2 and Section 17.1(c)), 11(a), 11(b), 12, 17 or 20; and


(c) Section 8.5 may be amended or waived to permit offers to purchase made by
the Company or an Affiliate pro rata to the holders of all Notes at the time
outstanding upon the same terms and conditions only with the written consent of
the Company and the Super-Majority Holders.


Section 17.2. Solicitation of Holders of Notes. (a) Solicitation. The Company
will provide each holder of a Note with sufficient information, sufficiently far
in advance of the date a decision is required, to enable such holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof or of the Notes or any
Guaranty Agreement. The Company will deliver executed or true and correct copies
of each amendment, waiver or consent effected pursuant to this Section 17 or any
Guaranty Agreement to each holder of a Note promptly following the date on which
it is executed and delivered by, or receives the consent or approval of, the
requisite holders of Notes.


(b)Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof or
of any Guaranty Agreement or any Note unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of a Note even if such
holder did not consent to such waiver or amendment.


(c)Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Guaranty Agreement by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company (either pursuant to a waiver under Section 17.1(c) or
subsequent to Section 8.5 having been amended pursuant to Section 17.1(c)) in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.


Section 17.3. Binding Effect, etc. Any amendment or waiver consented to as
provided




--------------------------------------------------------------------------------



in this Section 17 or any Guaranty Agreement applies equally to all holders of
Notes and is binding upon them and upon each future holder of any Note and upon
the Company without regard to whether such Note has been marked to indicate such
amendment or waiver. No such amendment or waiver will extend to or affect any
obligation, covenant, agreement, Default or Event of Default not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between the Company and any holder of a Note and no delay in exercising any
rights hereunder or under any Note or Guaranty Agreement shall operate as a
waiver of any rights of any holder of such Note.


Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Guaranty Agreement or the
Notes, or have directed the taking of any action provided herein or in any
Guaranty Agreement or the Notes to be taken upon the direction of the holders of
a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.


SECTION 18. NOTICES.


Except to the extent otherwise provided in Section 9, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:


(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,


(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or


(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Roger Hopkins, or at such other address as the
Company shall have specified to the holder of each Note in writing.


Notices under this Section 18 will be deemed given only when actually received.


SECTION 19. REPRODUCTION OF DOCUMENTS.


This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other






--------------------------------------------------------------------------------



similar process and such Purchaser may destroy any original document so
reproduced. The Company agrees and stipulates that, to the extent permitted by
applicable law, any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding (whether or not the
original is in existence and whether or not such reproduction was made by such
Purchaser in the regular course of business) and any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence. This Section 19 shall not prohibit the Company or any other holder of
Notes from contesting any such reproduction to the same extent that it could
contest the original, or from introducing evidence to demonstrate the inaccuracy
of any such reproduction.


SECTION 20. CONFIDENTIAL INFORMATION.


For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure, (b)
subsequently becomes publicly known through no act or omission by such Purchaser
or any Person acting on such Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under Section
9.1 that are otherwise publicly available. Each Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser in good faith to protect confidential information of
third parties delivered to such Purchaser, provided that such Purchaser may
deliver or disclose Confidential Information to
(i) its directors, officers, employees, agents, attorneys, trustees and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes and such parties are
bound by an obligation of confidentiality with respect to the Confidential
Information), (ii) its auditors, financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which it
sells or offers to sell such Note or any part thereof or any participation
therein (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (v) any Person from which it offers to purchase any Security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio, or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to the extent such Purchaser may reasonably
determine such delivery and disclosure to be necessary or appropriate in the
enforcement or for the protection of the rights and remedies under such
Purchaser’s Notes, this Agreement or any Guaranty Agreement. Each holder of a
Note, by its




--------------------------------------------------------------------------------



acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying this Section 20.


In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.


SECTION 21. SUBSTITUTION OF PURCHASER.


Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.


SECTION 22. MISCELLANEOUS.


Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.


Section 22.2. Accounting Terms. (a) Unless otherwise defined or specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent (except for such changes
approved by the Required Holders in writing) with the Audited Financial
Statements. If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Note Document, and either
the Company or the Required




--------------------------------------------------------------------------------



Holders shall so request, the Required Holders and the Company shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Holders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the holders of the Notes financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.


(b) For purposes of determining compliance with this Agreement (including,
without limitation, Section 9, Section 10 and the definition of “Indebtedness”),
any election by the Company to measure any financial liability using fair value
(as permitted by Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 – Fair Value Option, International Accounting
Standard 39 – Financial Instruments: Recognition and Measurement or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made.


Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.


Section 22.4. Construction, etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.


Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.


Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.


Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court






--------------------------------------------------------------------------------



sitting in the Borough of Manhattan, The City of New York, over any suit, action
or proceeding arising out of or relating to this Agreement or the Notes. To the
fullest extent permitted by applicable law, the Company irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.


(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in Section
22.7(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 18 or at such other address of which
such holder shall then have been notified pursuant to said Section. The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.


(c)Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.


(d)THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.


Section 22.8. Rules of Interpretation. (a) Unless the context requires otherwise
or such term is otherwise defined herein, each term defined in Articles 1, 8 or
9 of the UCC shall have the meaning given therein.


(b)The headings, subheadings and table of contents used herein or in any other
Note Document are solely for convenience of reference and shall not constitute a
part of any such document or affect the meaning, construction or effect of any
provision thereof.


(c)Except as otherwise expressly provided, references in any Note Document to
articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to such Note Document.


(d)All definitions set forth herein or in any other Note Document shall apply to
the singular as well as the plural form of such defined term, and all references
to the masculine gender shall include reference to the feminine or neuter
gender, and vice versa, as the context may require.






--------------------------------------------------------------------------------



(e)When used herein or in any other Note Document, words such as “hereunder”,
“hereto”, “hereof” and “herein” and other words of like import shall, unless the
context clearly indicates to the contrary, refer to the whole of the applicable
document and not to any particular article, section, subsection, paragraph or
clause thereof.


(f)References to “including” means including without limiting the generality of
any description preceding such term, and such term shall not limit a general
statement to matters similar to those specifically mentioned.


(g)Whenever interest rates or fees are established in whole or in part by
reference to a numerical percentage expressed as “ %”, such arithmetic
expression shall be interpreted in accordance with the convention that 1% = 100
basis points.


(h)Each of the parties to the Note Documents and their counsel have reviewed and
revised, or requested (or had the opportunity to request) revisions to, the Note
Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Note Documents and all exhibits, schedules and appendices
thereto.


(i)Any definition of or reference to any agreement, instrument or other document
(including any organizational document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Note
Document).


(j)Any financial ratios required to be maintained by the Company pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).


Section 22.9. Accounting for Derivatives. In making any computation or
determining any amount pursuant to Section 9.12 by reference to any item
appearing on the balance sheet or other financial statement of Company and its
Subsidiaries, all adjustments to such computation or amount resulting from the
application of FASB ASC Topic 815 shall be disregarded; provided that any
realized gain or loss shall be included in such computations.


Section 22.10. Transaction References. The Company agrees that Prudential
Capital Group may, with the prior written consent of the Company (not to be
unreasonably withheld or delayed), (a) refer to its role in originating the
purchase of the Notes from the Company, as well as the identity of the Company
and the aggregate principal amount and issue date of the Notes, on its internet
site or in marketing materials, press releases, published “tombstone”
announcements or any other print or electronic medium and (b) display the
Company’s corporate logo in conjunction with any such reference






*    *    *    *    *




--------------------------------------------------------------------------------



If you are in agreement with the foregoing, please sign the form of agreement on
a counterpat1 of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


Very truly yours,


NATIONAL HEALTH INVESTORS, INC.




By: /s/J. Justin Hutchens
Name: J. Justin Hutchens
Title: President and Chief Executive Officer








--------------------------------------------------------------------------------



This Agreement is hereby accepted and agreed to as of the date hereof.




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By:    /s/Ashley Dexter
Vice President






FARMERS INSURANCE EXCHANGE


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:
Prudential Private Placement Investors, Inc. (as its General Partner)



By:
/s/Ashley Dexter

Vice President




MID CENTURY INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:    Prudential Private Placement Investors, Inc. sits General Partner)


By:
/s/Ashley Dexter

Vice President




































[Signature Page to Note Purchase Agreement]






--------------------------------------------------------------------------------



FARMERS NEW WORLD LIFE INSURANCE COMPANY


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:
Prudential Private Placement Investors, Inc. (as its General Partner)



By:
/s/Ashley Dexter

Vice President








PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION


By:
Prudential Investment Management, Inc. as investment manager



By:
/s/Ashley Dexter

Vice President


PICA HARTFORD LIFE & ANNUITY
COMFORT TRUST


By:
The Prudential Insurance Company of America, as Grantor



By:
/s/Ashley Dexter

Name:
Ashley Dexter    

Title:
Vice President



PRUCO LIFE INSURANCE COMPANY


By:
/s/Ashley Dexter

Assistant Vice President






[Signature Page to Note Purchase Agreement]




--------------------------------------------------------------------------------



THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.


By:
Prudential Investment Management (Japan), Inc., as Investment Manager



By:
Prudential Investment Management, Inc., as Sub-Adviser



By:
/s/Ashley Dexter

Vice President


By: PRUDENTIAL RETIREMENT GUARANTEED COST BUSINESS TRUST


By:
Prudential Investment Management, Inc., as investment manager



By:
/s/Ashley Dexter

Vice President


THE INDEPENDENT ORDER OF FORESTERS


By:    Prudential Private Placement Investors,
L.P. (as Investment Advisor)


By:
Prudential Private Placement Investors, Inc. as its General Partner)



By:
/s/Ashley Dexter

Vice President
















[Signature Page to Note Purchase Agreement]




--------------------------------------------------------------------------------



THE GIBRALTAR LIFE INSURANCE CO., LTD.


By :
Prudential Investment Managem ent Japan Co., Ltd., as Investment Manager



By:
Prudential Investment Management, Inc., as Sub-Adviser



By:
/s/Ashley Dexter

Vice President






























































































[Signature Page to Note Purchase Agreement]






--------------------------------------------------------------------------------



DEFINED TERMS


As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:


“Acquisition” means any acquisition (whether in a single transaction or series
of related transactions) of (a) all or substantially all of the assets of any
Person, or any material assets or material line of business (including any real
property and related assets) (with “materiality” being determined by having a
fair market value in excess of $10,000,000), whether through purchase, merger or
otherwise; or (b) Equity Interests or Voting Power of a non-Subsidiary if, as a
result of such transaction or transactions, such non-Subsidiary becomes a
Subsidiary.


“Additional Covenant” means any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in Sections 9 or
10 of this Agreement, or related definitions in paragraph 10 of this Agreement,
but contains one or more percentages, amounts or formulas that is more
restrictive than those set forth herein or more beneficial to the holder or
holders of the Indebtedness created or evidenced by the document in which such
covenant or similar restriction is contained (and such covenant or similar
restriction shall be deemed an Additional Covenant only to the extent that it is
more restrictive or more beneficial) or (ii) is different from the subject
matter of any covenant in Section 9 or 10 of this Agreement, or related
definitions in Schedule A of this Agreement.


“Additional Default” means any provision contained in any document or instrument
creating or evidencing Indebtedness of the Company or any Subsidiary which
permits the holder or holders of Indebtedness to accelerate (with the passage of
time or giving of notice or both) the maturity thereof or otherwise requires the
Company or any Subsidiary to purchase such Indebtedness prior to the stated
maturity thereof and which either (i) is similar to any Default or Event of
Default contained in Section 11 of this Agreement, or related definitions in
Schedule A of this Agreement, but contains one or more percentages, amounts or
formulas that is more restrictive or has a shorter grace period than those set
forth herein or is more beneficial to the holders of such other Indebtedness
(and such provision shall be deemed an Additional Default only to the extent
that it is more restrictive, has a shorter grace period or is more beneficial)
or
(ii) is different from the subject matter of any Default or Event of Default
contained in Section
11 of this Agreement, or related definitions in Schedule A of this Agreement.


“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by




SCHEDULE A
(to Note Purchase Agreement)




--------------------------------------------------------------------------------



contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.


“Aggregate Total Fixed Asset Value” means, as of any date of determination for
the Company and its Subsidiaries calculated on a consolidated basis, without
duplication, (a) the aggregate Total Lease Property Net Operating Income for all
Lease Property owned by the Company and its Subsidiaries (but excluding all
amounts properly attributable to Minority Interests) for the Four-Quarter Period
ending on or immediately prior to such date of determination divided by (b) the
applicable Capitalization Rate for such Lease Property.


“Aggregate Unencumbered Fixed Asset Value” means, as of any date of
determination, without duplication, the sum of (a) the aggregate Unencumbered
Fixed Asset Values of all Unencumbered Lease Properties owned by any Credit
Party (other than a Limited Guarantor) as of such date of determination plus (b)
the aggregate Joint Venture Unencumbered Fixed Asset Values of all Unencumbered
Lease Properties owned by any Credit Party that is a non-Wholly Owned Subsidiary
of the Company as of such date of determination minus (c) the aggregate value of
the Resident Mortgage Liens as of such date of determination.


“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.


“Anti-Corruption Laws” is defined in Section 5.27(d)(1).


“Anti-Money Laundering Laws” is defined in Section 5.27(c).


“Applicable Law” means, collectively, all applicable international, foreign,
Federal, state and local statutes, treaties, rules, guidelines, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2013,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.


“Bickford Opco” means Bickford Master II, LLC, a Delaware limited liability
company.


“Bickford Propco” means NHI-Bickford RE, LLC, a Delaware limited liability
company.


“Bickford Limited Guarantors” means, collectively, Bickford Opco, Bickford
Propco and their respective Subsidiaries that, in each case, are Limited
Guarantors.


“Blocked Person” is defined in Section 5.27(a).




--------------------------------------------------------------------------------



“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York or Charlotte, North Carolina are
required or authorized to be closed.


“Capitalization Rate” means (a) for properties and facilities other than those
acquired in the Holiday Acquisition or the Senior Living Acquisition, (i) 10%
for skilled nursing facilities,
(ii) 11% for hospitals and (iii) 8.25% for all properties other than skilled
nursing facilities and hospitals and (b) 6.50% for properties and facilities
acquired in the Holiday Acquisition or the Senior Living Acquisition.


“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.


“Change of Control” means any event or series of events by which an event or
series of events by which (a) any Person or group of Persons acting in concert
or other group shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become, after the
date of this Agreement, the “beneficial owner” (within the meaning of such term
under Rule 13d-3 under the Exchange Act) of Equity Interests of the Company
representing Voting Power having the right to elect at least 35% of the members
of the Governing Body of the Company; or (b) the Governing Body of the Company
shall cease to consist of a majority of the individuals who constituted the
Governing Body of the Company as of the date of this Agreement or who shall have
become a member thereof subsequent to the date of this Agreement after having
been nominated, or otherwise approved in writing, by at least a majority of
individuals who constitute the Governing Body of the Company as of the date of
this Agreement.




Act.

“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment





“Closing” is defined in Section 3.


“Closing Date” means January 13, 2015.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.


“Company” means National Health Investors, Inc., a Maryland corporation or any
successor that becomes such in the manner prescribed in Section 10.4.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit B or such other form as may be acceptable to the Required Holders.


“Confidential Information” is defined in Section 20.






--------------------------------------------------------------------------------



“Consolidated EBITDA” means, for any period of determination for the Company and
its Subsidiaries (other than any Excluded Subsidiaries) calculated on a
consolidated basis, the sum of the following, without duplication, in accordance
with GAAP: (a) Consolidated Net Income for such period plus (b) the sum of the
following, without duplication, to the extent deducted in determining
Consolidated Net Income for such period: (i) Consolidated Interest Expense for
such period, (ii) income and franchise taxes accrued during such period, (iii)
amortization, depreciation and other non-cash charges for such period (except to
the extent that such non-cash charges are reserved for cash charges to be taken
in any future period), (iv) extraordinary losses during such period (excluding
losses from discontinued operations), (v) net losses from discontinued
operations during such period and (vi) any non-recurring charges in connection
with any Acquisition or Investment in an aggregate amount not to exceed
$5,000,000 for such period less (c) the sum of the following, without
duplication, to the extent added in determining Consolidated Net Income for such
period (i) interest income on cash and cash equivalents during such period, (ii)
any extraordinary gains during such period and (iii) net earnings from
discontinued operations during such period. For the avoidance of doubt,
Consolidated EBITDA shall exclude all amounts attributable to (x) Minority
Interests and (y) Excluded Subsidiaries. For purposes of this Agreement,
Consolidated EBITDA shall be adjusted on a Pro Forma Basis.


“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA as of such date of
determination to (b) Consolidated Fixed Charges as of such date of
determination.


“Consolidated Fixed Charges” means, as of any date of determination for the
Company and its Subsidiaries calculated on a consolidated basis, the sum of (a)
Consolidated Interest Expense for the Four-Quarter Period ending on or
immediately prior to such date, plus (b) scheduled principal payments of
Indebtedness for such Four-Quarter Period (excluding any “balloon” payment or
final payment at maturity), plus (c) cash dividends and distributions on
preferred stock, if any, for such Four-Quarter Period, in each case, as
determined in accordance with GAAP.


“Consolidated Funded Debt” means, as of any date of determination for the
Company and its Subsidiaries calculated on a consolidated basis, without
duplication, (a) all of the Indebtedness, which is Indebtedness (i) for borrowed
money or evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, or (ii) in respect of any
Capitalized Lease or the deferred purchase price of property, whether or not
interest-bearing and whether or not, in accordance with GAAP, classified as a
current liability or long-term Indebtedness at such date, and whether secured or
unsecured, excluding, however, to the extent constituting Indebtedness, accounts
payable, accrued expenses and similar current liabilities incurred in the
Ordinary Course of Business.


“Consolidated Interest Expense” means, for any period of determination for the
Company and its Subsidiaries (excluding any Excluded Subsidiaries) calculated on
a consolidated basis, without duplication, an amount equal to the sum of the
following: (a) all interest expense in respect of Indebtedness of the Company
and its Subsidiaries deducted in determining Consolidated Net Income for such
period, together with all interest capitalized or






--------------------------------------------------------------------------------



deferred during such period and not deducted in determining Consolidated Net
Income for such period, plus (b) all debt discount and expense amortized or
required to be amortized in determination of Consolidated Net Income for such
period. For the avoidance of doubt, Consolidated Interest Expense shall exclude
all amounts attributable to (x) Minority Interests and
(y) Excluded Subsidiaries. For purposes of this Agreement, Consolidated Interest
Expense shall
be adjusted on a Pro Forma Basis.


“Consolidated Net Income” means, for any period, the net income (or loss) of the
Company and its Subsidiaries for such period, calculated on a consolidated
basis, without duplication, in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Company and its Subsidiaries for any
period, there shall be excluded (a) any gains or losses on the sale or other
disposition of investments or fixed or capital assets, and any taxes on such
excluded gains and any tax deductions or credits on account of any such excluded
losses, (b) the proceeds of any life insurance policy, (c) net earnings and
losses of any Subsidiary accrued prior to the date it became a Subsidiary, (d)
net earnings and losses of any corporation, substantially all the assets of
which have been acquired in any manner, realized by such other corporation prior
to the date of such acquisition, (e) net earnings and losses of any corporation
with which the Company or a Subsidiary shall have consolidated or which shall
have merged into or with the Company or a Subsidiary realized by such other
corporation prior to the date of such consolidation or merger, (f) net earnings
of any business entity in which the Company or any Subsidiary has an ownership
interest unless such net earnings shall have actually been received by the
Company or such Subsidiary in the form of distributions in cash, certificates of
deposit, cash equivalents, bankers’ acceptance or marketable securities, (g)
earnings resulting from any reappraisal, revaluation or write-up of assets, (h)
any deferred or other credit representing any excess of the equity in any
Subsidiary at the date of acquisition thereof over the amount invested in such
Subsidiary and (i) any gain arising from the acquisition of any securities of
the Company or any Subsidiary.


“Consolidated Performing Mortgage Note Receivables” means, as of any date of
determination for the Credit Parties (other than with respect to the Limited
Guarantors) calculated on a consolidated basis, without duplication, receivables
due on any promissory notes payable to the Credit Parties (other than the
Limited Guarantors) that meet each of the following conditions: (a) such
receivables are due from Persons that are not Affiliates of any Credit Party;
(b) such promissory notes are secured by real property and related personal
property in favor of any Credit Party (other than a Limited Guarantor); (c) such
receivables are not subject to any Lien; and (d) such receivables are not due
from a Non-Performing Note. “Non-Performing Note” means, collectively, any
promissory note payable to any Credit Party (other than a Limited Guarantor)
with respect to which (a) the payment terms have been subject to modification
and
(b) has been overdue for a period of ninety (90) days after the effective date
of such modification.


“Consolidated Tangible Net Worth” means, as of any date of determination for the
Company and its Subsidiaries calculated on a consolidated basis, without
duplication, after eliminating all amounts properly attributable to Minority
Interests, if any, in the stock and surplus of Subsidiaries, (a) the total
assets of the Company and its Subsidiaries that would be reflected on the
Company’s consolidated balance sheet as of such date prepared in accordance






--------------------------------------------------------------------------------



with GAAP, minus (b) the sum of (i) the total liabilities of the Company and its
Subsidiaries that would be reflected on the Company’s consolidated balance sheet
as of such date prepared in accordance with GAAP, and (ii) the net book value of
all assets of the Company and its Subsidiaries that would be classified as
intangible assets on a consolidated balance sheet of the Company and its
Subsidiaries as of such date prepared in accordance with GAAP.


“Consolidated Total Debt” means, as of any date of determination for the Credit
Parties calculated on a consolidated basis, without duplication, all
Indebtedness of the Credit Parties that would be reflected on a consolidated
balance sheet of the Credit Parties prepared in accordance with GAAP as of such
date.


“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Debt as of such date of determination to (b)
Aggregate Total Fixed Asset Value as of such date of determination.


“Consolidated Unencumbered Fixed Asset Coverage Ratio” means, as of any date of
determination, the ratio of (a) the sum of (i) Aggregate Unencumbered Fixed
Asset Value as of such date of determination and (ii) the aggregate amount of
all Consolidated Performing Mortgage Note Receivables as of such date of
determination (not to exceed $40 million as of any date of determination) to (b)
the aggregate amount of unsecured Consolidated Total Debt as of such date of
determination.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates. As used
in this definition, “Control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.


“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of March 27, 2014, by and among the Company, each lender
from time to time party thereto and Wells Fargo Bank, National Association, as
amended, restated, supplemented or otherwise modified from time to time.


“Credit Parties” means the Company, the Subsidiary Guarantors and the Limited
Guarantors, collectively.






--------------------------------------------------------------------------------



“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.


“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.


“Default Rate” means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.00% over the rate of interest publicly announced by JPMorgan
Chase Bank, N.A. in New York, New York as its “base” or “prime” rate.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).






--------------------------------------------------------------------------------



“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Company or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan of the Company or any ERISA Affiliate; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.


“Excluded Subsidiaries” means, collectively, (a) any Subsidiary from time to
time formed or acquired by the Company or any Subsidiary that is designated by
the Company by written notice to the holders of the Notes as an Excluded
Subsidiary within five (5) days following such formation or acquisition, and (b)
any Subsidiary that is designated as an Excluded Subsidiary by written notice to
the holders of the Notes and released from the requirement to Guarantee the
Obligations pursuant to Section 7 of this Agreement; provided, that (i) in no
event shall the portion of the Aggregate Total Fixed Asset Value attributable to
any Excluded Subsidiary at any time equal or exceed 15% of the Aggregate Total
Fixed Asset Value of the Company and its Subsidiaries (in each case, excluding
all amounts properly attributable to Minority Interests), calculated as of the
end of the most recent fiscal period end for which financial statements are
available, (ii) in no event shall the portion of the Aggregate Total Fixed Asset
Value attributable to all Excluded Subsidiaries, in the aggregate, at any time
equal or exceed 20% of the Aggregate Total Fixed Asset Value of the Company and
its Subsidiaries (in each case, excluding all amounts properly attributable to
Minority Interests), calculated as of the end of the most recent fiscal period
end for which financial statements are available, (iii) in no event shall any
Excluded Subsidiary provide a Guarantee of any Indebtedness of the Company or
any other Subsidiary of the Company (other than an Excluded Subsidiary) nor
shall the Company or any Subsidiary (other than an Excluded Subsidiary) provide
any Guarantee of the Indebtedness of an Excluded Subsidiary, (iv) the Company
may from time to time remove any Subsidiary from the definition of “Excluded
Subsidiary” by delivery of written notice of such removal to the holders of the
Notes and delivery of the documentation required by Section 9.13 (as if such
Excluded Subsidiary were formed or acquired on the date of the delivery such
notice), and (v) no Subsidiary that has been designated as an Excluded
Subsidiary and then removed from such definition pursuant to clause (iv) shall
be subsequently re-designated as an Excluded Subsidiary.


“Event of Default” is defined in Section 11.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.






--------------------------------------------------------------------------------



“Four-Quarter Period” means a period of four full consecutive fiscal quarters of
the Company, taken together as one accounting period.


“GAAP” means generally accepted principles of accounting in effect from time to
time in the United States applied in a manner consistent with those used in
preparing such financial statements as have heretofore been furnished to holders
of the Notes by the applicable Person (to the extent heretofore furnished).


“Governing Body” means the board of directors of a Person (or any Person or
group of Persons exercising similar authority).


“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).


“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guaranty Agreement” means, collectively, any Subsidiary Guaranty Agreement and
any Limited Guaranty Agreement.






--------------------------------------------------------------------------------



“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Health Care Facilities” means (a) a health care facility offering health
care-related products and services, including, without limitation, any acute
care hospital, rehabilitation hospital, nursing facility, assisted living
facility, independent care living facility, retirement center, long-term care
facility, out-patient diagnostic facility or medical office building, life
science research and development facility or office and any related or ancillary
facility, service or product or (b) housing intended to be occupied primarily by
persons over the age of 55 and related or ancillary facilities, services or
products.


“Healthcare Laws” means all applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority with respect to regulatory matters
primarily relating to patient healthcare, including without limitation Section
1128B(b) of the Social Security Act, as amended, 42 U.S.C. Section 1320a 7(b)
(Criminal Penalties Involving Medicare or State Health Care Programs), commonly
referred to as the “Federal Anti-Kickback Statute,” and the Social Security Act,
as amended, Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as “Stark Statute.”


“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.


“Holiday Acquisition” means the acquisition of the Holiday Business by the
Holiday NHI Purchaser and the other transactions related to such acquisition in
accordance with the Holiday Acquisition Agreement and the other Holiday
Acquisition Documents.


“Holiday Acquisition Agreement” means the Purchase Agreement dated as of
November 18, 2013 between Holiday NHI Purchaser and the Holiday Seller.


“Holiday Acquisition Documents” means the Holiday Acquisition Agreement, the
Holiday Master Lease, the Holiday Master Lease Guaranty Agreement and each other
material document, instrument, certificate and agreement (together with all
exhibits, schedules and other attachments thereto) executed or delivered in
connection with the Holiday Acquisition Agreement.


“Holiday Business” means (a) all the land, buildings, furniture, fixtures and
equipment used to operate certain independent living facilities from the Holiday
Seller and (b) and the equity interests of the Holiday Subsidiaries.






--------------------------------------------------------------------------------



“Holiday Master Lease” means the Master Lease dated as of December 23, 2013
between the Holiday NHI Purchaser, Myrtle Beach Retirement Residence LLC and
Voorhees Retirement Residence LLC, as landlords, and NH Master Tenant, LLC, as
tenant.


“Holiday Master Lease Guarantor” means Holiday AL Holdings LP, a Delaware
limited partnership.


“Holiday Master Lease Guaranty Agreement” means the Guaranty of Lease dated as
of December 23, 2013 executed by the Holiday Master Lease Guarantor in favor of
the Holiday NHI Purchaser and Myrtle Beach Retirement Residence LLC and Voorhees
Retirement Residence LLC.


“Holiday NHI Purchaser” means NHI-REIT of Next House, LLC, a Delaware limited
liability company.


“Holiday Seller” means certain subsidiaries of Holiday Acquisition Holdings LLC,
a Delaware limited liability company, party to the Holiday Acquisition
Agreement.


“Holiday Subsidiaries” means Myrtle Beach Retirement Residence LLC and Voorhees
Retirement Residence LLC.


“Indebtedness” means, with respect to any Person, the following, without
duplication:
(a) all obligations of such Person for borrowed money; (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made; (c) all indebtedness
Guaranteed, directly or indirectly, in any manner, or endorsed (other than for
collection or deposit in the Ordinary Course of Business) or discounted with
recourse; (d) all indebtedness in effect Guaranteed, directly or indirectly, by
such Person;
(e) all indebtedness secured by (or which the holder of such indebtedness has a
right, contingent or otherwise, to be secured by) any Lien upon property owned
or acquired subject thereto,
whether or not the liabilities secured thereby have been assumed; (f) all
indebtedness under (x) any Capitalized Lease or (y) incurred as the lessee of
goods or services under leases that, in accordance with GAAP, should be
reflected on the lessee’s balance sheet; (g) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (h) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (i) all net obligations of such
Person under any Swap Contracts. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Subject to Section 22.9, the amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date.


“INHAM Exemption” is defined in Section 6.2(e).


“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association




--------------------------------------------------------------------------------



or other financial institution, any pension plan, any investment company, any
insurance company, any broker or dealer, or any other similar financial
institution or entity, regardless of legal form, and (d) any Related Fund of any
holder of any Note.


“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of any Equity Interest or other ownership or profit interest,
warrants, rights, options, obligations or other securities of another Person
(excluding any interests or other securities included in clause (b) of this
definition), (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) any Acquisition. For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.


“Joint Venture Unencumbered Fixed Asset Value” means, with respect to each
Unencumbered Lease Property owned by any Credit Party that is a non-Wholly Owned
Subsidiary of the Company as of any date of determination, without duplication,
the result of (a)
(i)
the Unencumbered Lease Property Net Operating Income for the Four-Quarter Period
ending

on or immediately prior to such date of determination for such Unencumbered
Lease Property divided by (ii) the applicable Capitalization Rate for such
Unencumbered Lease Property multiplied by (b) the percentage of Equity Interests
in such non-Wholly Owned Subsidiary owned by the Company or any of its Wholly
Owned Subsidiaries as of such date of determination.


“Lease Property” means each Real Property that satisfies all of the following
requirements: (a) such Real Property is owned in fee simple solely by the
Company or any of its Subsidiaries, (b) such Real Property is leased to another
Person solely by the Company or any of its Subsidiaries, as lessor, pursuant to
a long-term lease that is subject to customary market terms and conditions at
the time such lease is executed; and (c) such Real Property has been designated
by the Company as a “Lease Property” on Schedule 5.21(a) or on a Compliance
Certificate delivered by the Company to the holders of the Notes pursuant to
Section 9.2.


“Lease Property Expenses” means, with respect to the Company and its
Subsidiaries, the cost (including, but not limited to, payroll, taxes,
assessments, insurance, utilities, landscaping and other similar charges) of
operating and maintaining any Lease Property of the Company or any of its
Subsidiaries that are the responsibility of such Person and not paid directly by
the tenant of such property, but excluding depreciation, amortization, interest
costs and maintenance capital expenditures to the extent such property is under
a triple-net lease. For purposes of this Agreement, Lease Property Expenses
shall be adjusted on a Pro Forma Basis.


“Lease Property Income” means, for any period of determination with respect to
the Company and its Subsidiaries calculated on a consolidated basis, without
duplication, the cash rents (excluding, as an abundance of caution, non-cash
straight-line rent) and other cash revenues received by the Company or any of
its Subsidiaries in the ordinary course of business attributable to any Lease
Property of such Person, but excluding (a) security deposits and prepaid rent
except to the extent applied in satisfaction of any tenant’s obligations for
rent and (b) rent or other cash






--------------------------------------------------------------------------------



revenues received by the Company or any of its Subsidiaries from any tenant that
is the subject of a proceeding under any Debtor Relief Law; provided that, for
purposes of determining Lease Property Income for any period of determination
that includes the fiscal quarter during which any Subsidiary is formed or
acquired and for each of the three (3) fiscal quarters thereafter, the
determination of the amount of cash rents and other cash revenues attributable
to any Lease Property of such Subsidiary shall be deemed to be the amount of:


(i)for the four fiscal quarter period ending during the fiscal quarter during
which such Subsidiary is formed or acquired, contract rents and revenues
attributable to any Lease Property of such Subsidiary times four (4);


(ii)for the four consecutive fiscal quarter period ending the first fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Lease Property of such Subsidiary for such fiscal quarter times four (4);


(iii)for the four consecutive fiscal quarter period ending the second fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Lease Property of such Subsidiary for the preceding two consecutive fiscal
quarters times two (2); and


(iv)for the four consecutive fiscal quarter period ending the third fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other revenues attributable to any Lease
Property of such Subsidiary for the preceding three consecutive fiscal quarters
times four-thirds (4/3).




For purposes of this Agreement, Lease Property Income shall be adjusted on a Pro
Forma Basis.



“Lien” means any mortgage, pledge, encumbrance, charge, security interest, lien,
assignment or other preferential arrangement of any nature whatsoever, including
any conditional sale agreement or other title retention agreement.


“Limited Guarantors” means, collectively or individually as the context may
indicate, each non-Wholly Owned Subsidiary identified on Schedule A(1), and any
other non-Wholly Owned Subsidiary who may from time to time become party to a
Limited Guaranty Agreement.


“Limited Guaranty Agreement” means any Limited Guaranty Agreement (in form and
substance reasonably acceptable to the Required Holders) made by each Limited
Guarantor in favor of the holders of the Notes, as amended, restated,
supplemented or otherwise modified from time to time.


“Limited Guaranty Joinder Agreement” means each Limited Guaranty Joinder
Agreement, substantially in the form thereof attached to a Limited Guaranty
Agreement, executed and delivered by a non-Wholly Owned Subsidiary of the
Company to the holders of the Notes pursuant to Section 9.13.




--------------------------------------------------------------------------------



“Make-Whole Amount” is defined in Section 8.6.


“Master Lease” means that certain Master Agreement Lease dated as of October 17,
1991 between the Company and National HealthCare Corporation (as amended),
which, as of the date hereof, currently expires December 31, 2021 (excluding 3
additional 5-year renewal options).


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
and contingent), or condition (financial or otherwise) of the Company and the
other Credit Parties taken as a whole; (b) a material impairment of the ability
of any Credit Party to perform its obligations under any Note Document to which
it is a party; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Credit Party of any Note Document
to which it is a party.


“Material Agreement” means the Master Lease and any other contract or agreement
to which any Credit Party is a party, by which any Credit Party or its
properties are bound, or to which any Credit Party is subject and which contract
or agreement, if on account of any breach or termination thereof, could
reasonably be expected to result in a Material Adverse Effect.


“Material Credit Facility” means, as to the Company and its Subsidiaries, (a)
the Credit Agreement, including any renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; and (b) any
other agreement(s) creating, evidencing or governing Indebtedness in an
aggregate principal amount of $50,000,000 or more incurred after the Closing
Date by the Company or any of its Subsidiaries pursuant to Section 10.3(b) or
Section 10.3(i) (but excluding Indebtedness incurred after the Closing Date owed
to the U.S. Department of Housing and Urban Development or Fannie Mae of a type
similar to the Indebtedness listed as items 1, 5, 6, 7, 8, 9, 10, 11, 12, 13 and
14 on Schedule 10.3).


“Material Indebtedness” has the meaning set forth in Section 11.1(f).


“Maturity Date” is defined in the first paragraph of each Note.


“Minority Interests” means any Equity Interest of any class of a Subsidiary
(other than directors’ qualifying shares as required by law) that are not owned
by the Company and/or one or more of their Subsidiaries. Minority Interests
shall be valued by valuing Minority Interests constituting Preferred Stock at
the voluntary or involuntary liquidation value of such Preferred Stock,
whichever is greater, and by valuing Minority Interests constituting common
stock at the book value of capital and surplus applicable thereto adjusted, if
necessary, to reflect any changes from the book value of such common stock
required by the foregoing method of valuing Minority Interests in Preferred
Stock.


“Multiple Employer Plan” means a Plan which has two (2) or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two (2) of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.






--------------------------------------------------------------------------------



“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.


“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.


“Non-Bickford Limited Guarantors” means, collectively, any Limited Guarantor
that is not a Bickford Limited Guarantor.


“Note Documents” means, collectively, this Agreement, each Note, each Subsidiary
Guaranty Agreement, each Limited Guaranty Agreement, and any and all other
instruments, agreements, documents and writings executed by a Credit Party in
connection with any of the foregoing.


“Notes” is defined in Section 1.


“Obligations” means all amounts owing by any Credit Party to the holders of the
Notes pursuant to or in connection with this Agreement or any other Note
Document or otherwise with respect to any Note, including without limitation,
all principal, interest (including any interest accruing after the filing of any
petition in bankruptcy or the commencement of any insolvency, reorganization or
like proceeding relating to any Credit Party, whether or not a claim for post-
filing or post-petition interest is allowed in such proceeding), all
reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
holders of the Notes incurred pursuant to this Agreement or any other Note
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder,
together with all renewals, extensions, modifications or refinancings thereof.


“OFAC” is defined in Section 5.27(a).


“OFAC Listed Person” is defined in Section 5.27(a).


“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.


“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.


“Ordinary Course of Business” means an action taken by a Person only if such
action is consistent with the past practices of such Person and is taken in the
ordinary course of the normal operations of such Person.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents




--------------------------------------------------------------------------------



with respect to any non-U.S. jurisdiction); (b) with respect to any limited
liability company, the certificate or articles of formation and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006, as amended from time to
time.


“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431 and
432 of the Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code and is
maintained or is contributed to by the Company and any ERISA Affiliate.


“Permitted Liens” means any Lien permitted under Section 10.1.


“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.


“Preferred Stock” shall mean, in respect of any corporation or other legal
entity, shares of the capital stock of such corporation or comparable interests
in such other legal entity that are entitled to preference or priority over any
other shares of the capital stock of such corporation or other equity interests
in such other legal entity in respect of payment of dividends or distributions
upon liquidation or otherwise.


“Pro Forma Basis” means, for purposes of calculating Consolidated EBITDA,
Consolidated Interest Expense, Lease Property Expenses, Lease Property Income
and Unencumbered Lease Property Income for any period during which one or more
Specified Transactions occurs, that such Specified Transaction (and all other
Specified Transactions that have been consummated during the applicable period)
shall be deemed to have occurred as of the first day of the applicable period of
measurement and all income statement items (whether positive or negative)
attributable to the Property or Person disposed of in a Specified Disposition
shall be excluded and all income statement items (whether positive or negative)
attributable to




--------------------------------------------------------------------------------



the Property or Person acquired in a Specified Acquisition permitted hereunder
shall be included (provided that such income statement items to be included are
reflected in financial statements or other financial data reasonably acceptable
to the Required Holders and based upon reasonable assumptions and calculations
which are expected to have a continuous impact); provided that the foregoing
costs, expenses and adjustments shall be without duplication of any costs,
expenses or adjustments that are already included in the calculation of
Consolidated EBITDA, Consolidated Interest Expense, Lease Property Expenses,
Lease Property Income and Unencumbered Lease Property Income.


“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.


“PTE” is defined in Section 6.2(a).


“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.


“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.


“QPAM Exemption” is defined in Section 6.2(d).


“Real Property” means the real property owned by any Credit Party, or in which
any such Person has a leasehold interest.


“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Section 856, et seq. of the Internal
Revenue Code.


“Related Fund” means, with respect to any holder of any Note, any fund or entity
that
(i)invests in Securities or bank loans, and (ii) is advised or managed by such
holder, the same investment advisor as such holder or by an affiliate of such
holder or such investment advisor.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Required Holders” means at any time on or after the Closing, the holders of at
least 51% in principal amount of the Notes at the time outstanding (exclusive of
Notes then owned by the Company or any of its Affiliates).


“Resident Mortgage Liens” means, collectively, the Liens in existence on the
Closing Date on Real Property acquired in the Senior Living Acquisition in favor
of individual residents that, in the aggregate, do not in any case materially
detract from the value of such Real Property,




--------------------------------------------------------------------------------



or materially interfere with the ordinary conduct of the business of the Company
and its Subsidiaries taken as a whole.


“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, treasurer, chief financial officer or chief accounting
officer of such Person. Any document delivered hereunder that is signed by a
Responsible Officer of a Credit Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the Company
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interest or of any option, warrant or other right to acquire any
such Equity Interest.


“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.


“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.


“Senior Living Acquisition” means the acquisition of the Senior Living Business
by the Senior Living NHI Purchaser and the other transactions related to such
acquisition in accordance with the Senior Living Acquisition Agreement and the
other Senior Living Acquisition Documents.


“Senior Living Acquisition Agreement” means the Purchase Agreement dated as of
December 1, 2014 between Senior Living NHI Purchaser and the Senior Living
Seller.


“Senior Living Acquisition Documents” means the Senior Living Acquisition
Agreement, the Senior Living Master Lease, the Senior Living Master Guaranty
Agreement and each other material document, instrument, certificate and
agreement (together with all exhibits, schedules and other attachments thereto)
executed or delivered in connection with the Senior Living Acquisition
Agreement.






--------------------------------------------------------------------------------



“Senior Living Business” means all of the land, buildings, furniture, fixtures
and equipment used to operate certain senior living communities to the extent
purchased from the Senior Living Seller.


“Senior Living Master Lease” means the Master Lease dated as of December 1, 2014
between the Senior Living NHI Purchaser and Senior Living Seller, as tenant.


“Senior Living Master Lease Guaranty Agreement” means, collectively, the
Unconditional and Continuing Lease Guaranty dated as of December 17, 2013
executed by Maxwell Group, Inc. and Live Long Well Care, LLC, and the Limited
Lease Guaranty dated December 17, 2014 executed by Donald O. Thompson, Jr.


“Senior Living NHI Purchaser” means NHI-REIT of Seaside, LLC, a Delaware limited
liability company.


“Senior Living Seller” means Senior Living Communities, LLC and certain other
affiliated entities party to the Senior Living Acquisition Agreement.


“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.


“Source” is defined in Section 6.2.


“Specified Acquisition” means any acquisition by the Company or any of its
Subsidiaries of all or substantially all of the assets or Equity Interests of
any other Person or any division, business unit, product line or line of
business, in each case that involves the payment of consideration by the Company
or any of its Subsidiaries in excess of $50,000,000.


“Specified Disposition” means any disposition of all or substantially all of the
assets or Equity Interests of any Subsidiary of the Company or any division,
business unit, product line or line of business, in each case that results in
the receipt by the Company or any of its Subsidiaries of net cash proceeds in
excess of $50,000,000.


“Specified Transactions” means (a) any Specified Disposition and (b) any
Specified Acquisition (including the Holiday Acquisition).






--------------------------------------------------------------------------------



“Subsidiary” means, with respect to any Person (the “parent”), any other Person
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other Person
(a) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power, or in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
Controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent. Unless otherwise indicated, all references to
“Subsidiary” hereunder means a Subsidiary of the Company.


“Subsidiary Guarantors” means, collectively or individually as the context may
indicate, each Subsidiary of the Company (including, without limitation, each
Subsidiary who may from time to time become a party to the Subsidiary Guaranty
Agreement), other than (i) any Excluded Subsidiary and (ii) any non-Wholly Owned
Subsidiary that is a Limited Guarantor. The Subsidiary Guarantors existing as of
the Closing Date are set forth on Schedule A(2).


“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement dated as
of the Closing Date and made by each Subsidiary Guarantor in favor of the
holders of the Notes, as amended, restated, supplemented or otherwise modified
from time to time.


“Subsidiary Guaranty Joinder Agreement” means each Subsidiary Guaranty Joinder
Agreement, substantially in the form thereof attached to the Subsidiary Guaranty
Agreement, executed and delivered by a Subsidiary of the Company to the holders
of the Notes pursuant to Section 9.13 or otherwise.


“Substitute Purchaser” is defined in Section 21.


“Super-Majority Holders” means at any time on or after the Closing, the holders
of at least 66-2/3% in principal amount of the Notes at the time outstanding
(exclusive of Notes then owned by the Company or any of its Affiliates).




“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.





“Swap Contract” means (a) any and all interest rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement,




--------------------------------------------------------------------------------



or any other master agreement (any such master agreement, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the mark-to-
market value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a lender under the Credit
Agreement or any Affiliate of any such lender).


“Total Lease Property Net Operating Income” means, with respect to any Lease
Property of the Company or any of its Subsidiaries for any applicable period,
(a) Lease Property Income for such period minus (b) Lease Property Expenses for
such period.


“UCC” means the Uniform Commercial Code as in effect in the State of New York.


“Unencumbered Fixed Asset Value” means, with respect to each Unencumbered Lease
Property owned by any Credit Party (other than a Limited Guarantor) as of any
date of determination, (a) the Unencumbered Lease Property Net Operating Income
for the Four-Quarter Period ending on or immediately prior to such date of
determination for such Unencumbered Lease Property divided by (b) the applicable
Capitalization Rate for such Unencumbered Lease Property.


“Unencumbered Lease Property” means each Real Property that satisfies all of the
following requirements: (a) such Real Property is owned in fee simple solely by
the Company or any of its Subsidiaries, (b) such Real Property is leased to
another Person solely by the Company or any of its Subsidiaries, as lessor,
pursuant to a long-term lease that is subject to customary market terms and
conditions at the time such lease is executed; (c) neither such Real Property,
nor any interest of the Company or such Subsidiary therein, is subject to any
(i) Lien (except any Lien in favor of (A) the holders of the Notes, (B) a Credit
Party (other than a Limited Guarantor) or (ii) the Resident Mortgage Liens) or
any negative pledge; (d) regardless of whether such Real Property is owned by
the Company or a Subsidiary, the Company has the right directly, or indirectly
through a Subsidiary, to take the following actions without the need to obtain
the consent of any Person (other than, if applicable with respect to any
non-Wholly Owned Subsidiary, a holder of a Minority Interest in such
Subsidiary): (i) to create Liens on such Real Property as security for
Indebtedness of the Company or such Subsidiary, as applicable, and (ii) to sell,
transfer or otherwise dispose of such Real Property; (e) the Company’s direct or
indirect ownership interest in such Subsidiary, is not subject to any Lien or
any negative pledge; (f) such Real Property is free of structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters which, individually or collectively, materially impair the
value of such Property; (g) any lessee of more than a majority of the leasable
space in such Real Property is not more than 90 days past due with respect to
any fixed rental payment obligations under any lease for such Real Property; and
(h) such Real Property has been designated by the Company as an “Unencumbered
Lease Property” on Schedule 5.21(b) or on a






--------------------------------------------------------------------------------



Compliance Certificate delivered by the Company to the holders of the Notes
pursuant to Section 9.2.


“Unencumbered Lease Property Expenses” means, with respect to the Company and
its Subsidiaries, the cost (including, but not limited to, payroll, taxes,
assessments, insurance, utilities, landscaping and other similar charges) of
operating and maintaining any Unencumbered Lease Property of the Company or any
of its Subsidiaries that are the responsibility of such Person and not paid
directly by the tenant of such property, but excluding depreciation,
amortization, interest costs and maintenance capital expenditures to the extent
such property is under a triple-net lease.


“Unencumbered Lease Property Income” means, for any period of determination with
respect to the Company and its Subsidiaries calculated on a consolidated basis,
without duplication, the cash rents (excluding, as an abundance of caution,
non-cash straight-line rent) and other cash revenues received by the Company or
any of its Subsidiaries in the ordinary course of business attributable to any
Unencumbered Lease Property of such Person, but excluding (a) security deposits
and prepaid rent except to the extent applied in satisfaction of any tenant’s
obligations for rent and (b) rent or other cash revenues received by the Company
or any of its Subsidiaries from any tenant that is the subject of a proceeding
under any Debtor Relief Law; provided that, for purposes of determining
Unencumbered Lease Property Income for any period of determination that includes
the fiscal quarter during which any Subsidiary is formed or acquired and for
each of the three (3) fiscal quarters thereafter, the determination of the
amount of cash rents and other cash revenues attributable to any Unencumbered
Lease Property of such Subsidiary shall be deemed to be the amount of:


(i)for the four fiscal quarter period ending during the fiscal quarter during
which such Subsidiary is formed or acquired, contract rents and revenues
attributable to any Unencumbered Lease Property of such Subsidiary times four
(4);


(ii)for the four consecutive fiscal quarter period ending the first fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Unencumbered Lease Property of such Subsidiary for such fiscal quarter times
four (4);


(iii)for the four consecutive fiscal quarter period ending the second fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other cash revenues attributable to any
Unencumbered Lease Property of such Subsidiary for the preceding two consecutive
fiscal quarters times two (2); and


(iv)for the four consecutive fiscal quarter period ending the third fiscal
quarter following the fiscal quarter during which such Subsidiary is formed or
acquired, the amount of cash rents and other revenues attributable to any
Unencumbered Lease Property of such Subsidiary for the preceding three
consecutive fiscal quarters times four-thirds (4/3).


For purposes of this Agreement, Uncencumbered Lease Property Income shall be
adjusted on a Pro Forma Basis.






--------------------------------------------------------------------------------



“Unencumbered Lease Property Net Operating Income” means, with respect to any
Unencumbered Lease Property of the Company or any of its Subsidiaries for any
applicable period, (a) Unencumbered Lease Property Income for such period minus
(b) Unencumbered Lease Property Expenses for such period.


“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


“U.S. Economic Sanctions” is defined in Section 5.27(a).


“Voting Power” means, with respect to any Person, the right to vote for the
election of the Governing Body of such Person under ordinary circumstances.


“Wholly Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Company and/or one or more of its Wholly Owned Subsidiaries.






--------------------------------------------------------------------------------





SCHEDULE A(1)


LIMITED GUARANTORS








 
Entity Name
Jurisdiction
Bickford JV Entities - PropCos:
1.
NHI-Bickford RE, LLC
DE
2.
Wabash Bickford Cottage, L.L.C.
KS
Bickford JV Entities - OpCos:
3.
Bickford Master II, L.L.C.
KS
4.
Bickford of Carmel, LLC
KS
5.
Wabash Bickford Cottage Opco, LLC
KS
6.
Bickford of Crown Point, LLC
KS
7.
Bickford of Greenwood, LLC
KS
Care Acquisition Entities - PropCos:
8.
Care YBE Subsidiary LLC
DE
Care Acquisition Entities - OpCos:
9.
Bickford Master I, L.L.C.
KS
10.
Crawfordsville Bickford Cottage, L.L.C.
KS
11.
Moline Bickford Cottage, L.L.C.
KS







--------------------------------------------------------------------------------



SCHEDULE A(2)


SUBSIDIARY GUARANTORS
 
Entity Name
Jurisdiction
1.
NHI/REIT, Inc.
MD
2.
Florida Holdings IV, LLC
DE
3.
NHI/Anderson, LLC
DE
4.
NHI/Laurens, LLC
DE
5.
Texas NHI Investors, LLC
TX
6.
NHI of Paris, LLC
DE
7.
NHI of San Antonio, LLC
DE
8.
NHI of East Houston, LLC
DE
9.
NHI of Northwest Houston, LLC
DE
10.
NHI REIT of Alabama, L.P.
AL
11.
NHI-REIT of Arizona, Limited Partnership
AZ
12.
NHI-REIT of California, LP
CA
13.
NHI/REIT of Florida, L.P.
FL
14.
NHI-REIT of Florida, LLC
DE
15.
NHI-REIT of Georgia, L.P.
GA
16.
NHI-REIT of Idaho, L.P.
ID
17.
NHI of Kansas, L.P.
KS
18.
NHI-REIT of Minnesota, LLC
DE
19.
NHI-REIT of Missouri, LP
MO
20.
NHI-REIT of Northeast, LLC
DE
21.
NHI-REIT of New Jersey, L.P.
NJ
22.
NHI-REIT of Pennsylvania, L.P.
PA
23.
NHI-REIT of South Carolina, L.P.
SC
24.
NHI-REIT of Tennessee, LLC
TN
25.
NHI-REIT of Texas, L.P.
TX
26.
NHI-REIT of Virginia, L.P.
VA
27.
NHI Selah Properties, LLC
DE
28.
NHI of Ennis, LLC
DE
29.
NHI of Greenville, LLC
DE
30.
NHI of North Houston, LLC
DE
31.
NHI of West Houston, LLC
DE
32.
NHI-REIT of Washington, LLC
DE
33.
International Health Investors, Inc.
MD
34.
NHI of Kyle, LLC
DE
35.
NHI-SS TRS, LLC
DE
36.
NHI PropCo, LLC
DE
37.
NHI-REIT of Oregon, LLC
DE
38.
NHI-REIT of Wisconsin, LLC
DE
39.
NHI-REIT of Ohio, LLC
DE
40.
NHI-REIT of Maryland, LLC
DE
41.
NHI-REIT of Next House, LLC
DE
42.
Myrtle Beach Retirement Residence LLC
OR
43.
Voorhees Retirement Residence LLC
OR
44.
NHI-REIT of Seaside, LLC
DE





--------------------------------------------------------------------------------





[FORM OF SERIES A NOTE] NATIONAL HEALTH INVESTORS, INC.
3.99% SERIES A SENIOR NOTE DUE JANUARY 13, 2023


No. RA-[ ]    January 13, 2015
$[    ]    PPN 63633D A*5








FOR VALUE RECEIVED, the undersigned, NATIONAL HEALTH INVESTORS, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Maryland, hereby promises to pay to [    ], or registered assigns,
the principal sum of [    ] DOLLARS (or so much thereof as shall not have been
prepaid) on January 13, 2023 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 3.99% per annum from the date hereof, payable quarterly,
on the 13th day of January, April, July and October in each
year, commencing with the January, April, July and October next succeeding the
date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the greater of (i) 5.99%
or
(ii)2.00% over the rate of interest publicly announced by JPMorgan Chase Bank,
N.A. from time to time in New York, New York as its “base” or “prime” rate,
payable quarterly as aforesaid (or, at the option of the registered holder
hereof, on demand).


Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank,
N.A. or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.


This Note is one of a series of Series A Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of January 13,
2015 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in


SCHEDULE 1(a)
(to Note Purchase Agreement)




--------------------------------------------------------------------------------





writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.


This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.






NATIONAL HEALTH INVESTORS, INC.






By:      Name:
Title:


























































-2-






--------------------------------------------------------------------------------





[FORM OF SERIES B NOTE] NATIONAL HEALTH INVESTORS, INC.
4.51% SERIES B SENIOR NOTE DUE JANUARY 13, 2027


No. RB-[ ]    January 13, 2015
$[    ]    PPN 63633D A@3








FOR VALUE RECEIVED, the undersigned, NATIONAL HEALTH INVESTORS, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of Maryland, hereby promises to pay to [    ], or registered assigns,
the principal sum of [    ] DOLLARS (or so much thereof as shall not have been
prepaid) on January 13, 2027 (the “Maturity Date”), with interest (computed on
the basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 4.51% per annum from the date hereof, payable quarterly,
on the 13th day of January, April, July and October in each
year, commencing with the January, April, July and October next succeeding the
date hereof, and on the Maturity Date, until the principal hereof shall have
become due and payable, and (b) to the extent permitted by law, (x) on any
overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the greater of (i) 6.51%
or
(ii) 2.00% over the rate of interest publicly announced by JPMorgan Chase Bank,
N.A. from time to time in New York, New York as its “base” or “prime” rate,
payable quarterly as aforesaid (or, at the option of the registered holder
hereof, on demand).


Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank,
N.A.    or at such other place as the Company shall have designated by written
notice to the holder of this Note as provided in the Note Purchase Agreement
referred to below.


This Note is one of a series of Series B Senior Notes (herein called the
“Notes”) issued pursuant to the Note Purchase Agreement, dated as of January 13,
2015 (as from time to time amended, the “Note Purchase Agreement”), between the
Company and the respective Purchasers named therein and is entitled to the
benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representation set
forth in Section 6.2 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.


This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in


SCHEDULE 1(b)
(to Note Purchase Agreement)




--------------------------------------------------------------------------------





writing, a new Note for a like principal amount will be issued to, and
registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.


If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.


This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.






NATIONAL HEALTH INVESTORS, INC.






By:      Name:
Title:






























































-2-






--------------------------------------------------------------------------------





FORM OF OPINION OF SPECIAL COUNSEL
TO THE COMPANY, SUBSIDIARY GUARANTORS AND LIMITED GUARANTORS


Matters To Be Covered in Opinion of Special Counsel to the
Company, Subsidiary Guarantors and Limited Guarantors


1.    Each of the Company, the Subsidiary Guarantors and Limited Guarantors is a
corporation/limited liability company/partnership, validly existing and in good
standing and having requisite corporate power and authority to issue and sell
the Notes, to guaranty the Notes and to execute and deliver the documents.


2.    Each of the Company, the Subsidiary Guarantors and Limited Guarantors
being duly qualified and in good standing as a foreign corporation in certain
jurisdictions to be agreed.


3.    Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.


4.    No conflicts with charter documents, laws or other agreements listed in
the most recent 10-K of the Company (including the Credit Agreement).


5.    All consents required to issue and sell the Notes and to execute and
deliver the documents having been obtained.


6.
No litigation questioning validity of documents.



7.    The Notes not requiring registration under the Securities Act of 1933, as
amended through the date of the opinion; no need to qualify an indenture under
the Trust Indenture Act of 1939, as amended through the date of the opinion.


8.
No violation of Regulations T, U or X of the Federal Reserve Board.



9.    Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.




SCHEDULE 4.4
(To Note Purchase Agreement)






--------------------------------------------------------------------------------



NATIONAL HEALTH INVESTORS
222 Robert Rose Drive Murfreesboro, TN 37129




INFORMATION RELATING TO PURCHASERS







3.99%    4.51%
Senior Notes    Senior Notes


THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA    $59,850,000.00    $31,760,000.00
$20,000,000.00    $10,000,000.00
$25,000,000.00


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

 

JPMorgan Chase Bank1 New York, NY
ABA No.: 021-000-021


Account Name: Prudential Managed Portfolio
Account No.: P86188 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $59,850,000.00
and $31,760,000.00)


Account Name: The Prudential - Privest Portfolio
Account No.: P86189 (please do not include spaces) (in the case




1
If Company's account is with JPMorgan Chase, use the following wiring
instructions:



JPMorgan Chase Bank New York New York, NY
ABA No.: 021-000-021
Account No.: 900-9000-168
Account Name: North American Insurance


For the Notes in the principal amount of $59,850,000.00 and $31,760,000.00 FFC:
P86188
FFC Account Name: Prudential Managed Portfolio


For the Notes in the principal amount of $20,000,000.00 FFC: P86189
FFC Account Name: The Prudential – Privest Portfolio


For the Notes in the principal amount of $10,000,000.00 FFC: P30876
FFC Account Name: Bristol Myers Squib


For the Notes in the principal amount of $25,000,000.00 FFC: P30875
FFC Account Name: Motorola




--------------------------------------------------------------------------------





of payments on account of the Note originally issued in the principal amount of
$20,000,000.00)


Account Name: Bristol Myers Squib
Account No.: P30876 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $10,000,000.00)


Account Name: Motorola
Account No.: P30875 (please do not include spaces) (in the case of payments on
account of the Note originally issued in the principal amount of $25,000,000.00)


Each such wire transfer shall set forth the name of the Company, a reference to
"3.99% Senior Notes due January 13, 2023,”and in the case of “4.51% Senior Notes
due January 13, 2027,” “Security No. INV11839, PPN 63633D A@3" and the due date
and application (as among principal, interest and Make-Whole Amount) of the
payment being made.
(2)
Address for all notices relating to payments: The Prudential Insurance Company
of America

c/o Investment Operations Group Gateway Center Two, 10th Floor 100 Mulberry
Street
Newark, NJ 07102-4077


Attention: Manager, Billings and Collections
(3)
Address for all other communications and notices: The Prudential Insurance
Company of America

c/o Prudential Capital Group 1075 Peachtree Street Suite 3600
Atlanta, GA 30309


Attention: Managing Director
cc: Vice President and Corporate Counsel
(4)
Recipient of telephonic prepayment notices: Manager, Trade Management Group
Telephone: (973) 367-3141

Facsimile: (888) 889-3832


(5)
Address for Delivery of Notes:



Send physical security by nationwide overnight delivery service to:


Prudential Capital Group
1075 Peachtree Street, Suite 3600






--------------------------------------------------------------------------------





Atlanta, GA 30309


Attention: Michael Fierro Telephone: (404) 870-3753


(6)
Tax Identification No.: 22-1211670







--------------------------------------------------------------------------------










3.99%    4.51%
Senior Notes    Senior Notes




GIBRALTAR LIFE INSURANCE CO., LTD.    $ -0-    $20,000,000


(1)
All principal, interest and Make-Whole Amount payments on account of Notes held
by such purchaser shall be made by wire transfer of immediately available funds
for credit to:



JPMorgan Chase Bank2 New York, NY
ABA No.: 021-000-021


Account Name: GIBPRVHFR1
Account No.: P30782 (please do not include spaces)


Each such wire transfer shall set forth the name of the Company, a reference to
"4.51% Senior Notes due January 13, 2027, Security No. INV11839, PPN 63633D A@3"
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.


(2)
All payments, other than principal, interest or Make-Whole Amount, on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:



JPMorgan Chase Bank New York, NY
ABA No. 021-000-021
Account No. 304199036
Account Name: Prudential International Insurance Service Co.


Each such wire transfer shall set forth the name of the Company, a reference to
"4.51% Senior Notes due January 13, 2027, Security No. INV11839, PPN 63633D A@3"
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.






2 
If Company's account is with JPMorgan Chase, use the following wiring
instructions:



JPMorgan Chase Bank New York New York, NY
ABA No.: 021-000-021
Account No.: 900-9000-168
Account Name: North American Insurance FFC: P30782
FFC Account Name: GIBPRVHFR1






--------------------------------------------------------------------------------







(3)
Address for all notices relating to payments:



The Gibraltar Life Insurance Co., Ltd. 2-13-10, Nagata-cho
Chiyoda-ku, Tokyo 100-8953, Japan


Telephone: 81-3-5501-6680
Facsimile: 81-3-5501-6432
E-mail: mizuho.matsumoto@gib-life.co.jp


Attention: Mizuho Matsumoto, Team Leader of Investment Administration Team


and e-mail copy to:


Ito_Yuko@gib-life.co.jp
Maki.Ichihari@gib-life.co.jp
Kenji.Inoue@gib-life.co.jp
(4)
Address for all other communications and notices: Prudential Private Placement
Investors, L.P.

c/o Prudential Capital Group 1075 Peachtree Street, Suite 3600
Atlanta, GA 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel




(5)
Address for Delivery of Notes:



Send physical security by nationwide overnight delivery service to:


c/o Prudential Capital Group 1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Michael Fierro Telephone: (404) 870-3753


(6)
Tax Identification No.: 98-0408643







--------------------------------------------------------------------------------








3.99%    4.51%
Senior Notes    Senior Notes


FARMERS INSURANCE EXCHANGE    $10,500,000.00    $-0-


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



JPMorgan Chase Bank ABA: 021000021
Beneficiary Account No: 9009000200 Beneficiary Account Name: JPMorgan Income
Ultimate Beneficiary: P13939 Farmers Insurance Exchange


Each such wire transfer shall set forth the name of the Company, a reference to
"3.99% Senior Notes due January 13, 2023, PPN 63633D A*5" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.
(2)
Address for all notices relating to payments: Farmers

4680 Wilshire Blvd.
Los Angeles, CA 90010 Attention: Treasury
Treasury: Treasury Manager 323-932-3450
usw.treasury.farmers@farmersinsurance.com
(3)
Address for all other communications and notices: Prudential Private Placement
Investors, L.P.

c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Managing Director
cc: Vice President and Corporate Counsel






--------------------------------------------------------------------------------





(4)
Address for Delivery of Notes:



(a)
Send physical security by nationwide overnight delivery service to:



Mailing Address (for overnight mail) JPMorgan Chase Bank, N.A. Physical Receive
Department
4 Chase Metrotech Center 3rd Floor
Brooklyn, NY 11245-0001
Attention: Brian Cavanaugh, Tel. 718-242-0264


Street Deliveries (via messenger or walk up) JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center 1st Floor, Window 5 Brooklyn, NY 11245-0001
Attention: Physical Receive Department


(Use Willoughby Street Entrance)


Please include in the cover letter accompanying the Notes a reference to the
Purchaser's account number ("P13939 - Farmers Insurance Exchange") and CUSIP
information.


(b)
Send copy by nationwide overnight delivery service to: Prudential Capital Group

Gateway Center 2, 10th Floor 100 Mulberry
Newark, NJ 07102


Attention: Trade Management, Manager Telephone: (973) 367-3141


(5)
Tax Identification No.: 95-2575893







--------------------------------------------------------------------------------








3.99%    4.51%
Senior Notes    Senior Notes




MID CENTURY INSURANCE COMPANY    $4,500,000.00    $-0-


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



JPMorgan Chase Bank ABA: 021000021
Beneficiary Account No: 9009000200 Beneficiary Account Name: JPMorgan Income
Ultimate Beneficiary: G23628 Mid Century Insurance Company


Each such wire transfer shall set forth the name of the Company, a reference to
"3.99% Senior Notes due January 13, 2023, PPN 63633D A*5" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.
(2)
Address for all notices relating to payments: Farmers

4680 Wilshire Blvd.
Los Angeles, CA 90010 Attention: Treasury
Treasury: Treasury Manager 323-932-3450
usw.treasury.farmers@farmersinsurance.com
(3)
Address for all other communications and notices: Prudential Private Placement
Investors, L.P.

c/o Prudential Capital Group 1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Managing Director
cc: Vice President and Corporate Counsel






--------------------------------------------------------------------------------





(4)
Address for Delivery of Notes:



(a)
Send physical security by nationwide overnight delivery service to:



Mailing Address (for overnight mail) JPMorgan Chase Bank, N.A. Physical Receive
Department
4 Chase Metrotech Center 3rd Floor
Brooklyn, NY 11245-0001
Attention: Brian Cavanaugh, Tel. 718-242-0264


Street Deliveries (via messenger or walk up) JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center 1st Floor, Window 5 Brooklyn, NY 11245-0001
Attention: Physical Receive Department


(Use Willoughby Street Entrance)


Please include in the cover letter accompanying the Notes a reference to the
Purchaser's account number ("G23628 - Mid Century Insurance Company ") and CUSIP
information.
(b)
Send copy by nationwide overnight delivery service to: Prudential Capital Group

Gateway Center 2, 10th Floor
100 Mulberry
Newark, NJ 07102


Attention: Trade Management, Manager Telephone: (973) 367-3141


(5)
Tax Identification No.: 95-6016640







--------------------------------------------------------------------------------








3.99%    4.51%
Senior Notes    Senior Notes


FARMERS NEW WORLD LIFE INSURANCE COMPANY    $10,000,000.00    $-0-


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



JPMorgan Chase Bank New York, NY
ABA No.: 021000021
Account No.: 9009000200
Account Name: SSG Private Income Processing For further credit to Account P58834
Farmers NWL


Each such wire transfer shall set forth the name of the Company, a reference to
"3.99% Senior Notes due January 13, 2023, PPN 63633D A*5" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.


(2)
All notices of payments and written confirmations of such wire transfers:



investment.accounting@farmersinsurance.com
or
Farmers Insurance Company
Attention: Investment Accounting Team 4680 Wilshire Blvd., 4th Floor
Los Angeles, CA 90010


and


investments.operations@farmersinsurance.com
or
Farmers New World Life Insurance Company Attention: Investment Operations Team
3003 77th Avenue Southeast, 5th Floor Mercer Island, WA 98040-2837
(3)
Address for all other communications and notices: Prudential Private Placement
Investors, L.P.

c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Managing Director
cc: Vice President and Corporate Counsel






--------------------------------------------------------------------------------





(4)
Address for Delivery of Notes:



(a)Send physical security to: If sending by overnight delivery:
JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center, 3rd Floor Brooklyn, NY 11245-0001


Attention: Physical Receive Department Brian Cavanaugh
Telephone: (718) 242-0264
If sending by messenger: JPMorgan Chase Bank, N.A.
4 Chase Metrotech Center 1st Floor, Window 5 Brooklyn, NY 11245-0001


Attention: Physical Receive Department (Use Willoughby Street Entrance)


Please include in the cover letter accompanying the Notes a reference to the
Purchaser's account number ("P58834 – Farmers New World Life Private Placement")
and CUSIP information.
(b)Send copy by nationwide overnight delivery service to: Prudential Capital
Group
Gateway Center 2, 10th Floor
100 Mulberry
Newark, NJ 07102


Attention: Trade Management, Manager Telephone: (973) 367-3141


(5)
Tax Identification No.: 91-0335750







--------------------------------------------------------------------------------








3.99%    4.51%
Senior Notes    Senior Notes


PRUDENTIAL ANNUITIES LIFE ASSURANCE
CORPORATION    $ -0-    $8,000,000.00


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



JPMorgan Chase Bank3 New York, NY
ABA No.: 021-000-021


Account Name: Prudential Annuities Life Assurance Corporation Account No.:
P01309 (please do not include spaces)


Each such wire transfer shall set forth the name of the Company, a reference to
"4.51% Senior Notes due January 13, 2027, Security No. INV11839, PPN 63633D A@3"
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.
(2)
Address for all notices relating to payments: Prudential Annuities Life
Assurance Corporation

c/o The Prudential Insurance Company of America
c/o Investment Operations Group Gateway Center Two, 10th Floor 100 Mulberry
Street
Newark, NJ 07102-4077


Attention: Manager, Billings and Collections










3
If Company's account is with JPMorgan Chase, use the following wiring
instructions:



JPMorgan Chase Bank New York New York, NY
ABA No.: 021-000-021
Account No.: 900-9000-168
Account Name: North American Insurance FFC: P01309
FFC Account Name: Prudential Annuities Life Assurance Corporation






--------------------------------------------------------------------------------











(3)
Address for all other communications and notices:



Prudential Annuities Life Assurance Corporation c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Managing Director
cc: Vice President and Corporate Counsel


(4)
Recipient of telephonic prepayment notices: Manager, Trade Management Group

Telephone: (973) 367-3141
Facsimile: (888) 889-3832


(5)
Address for Delivery of Notes:



Send physical security by nationwide overnight delivery service to:


Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Michael Fierro Telephone: (404) 870-3753


(6)
Tax Identification No.: 06-1241288







--------------------------------------------------------------------------------








3.99%    4.51%
Senior Notes    Senior Notes


PICA HARTFORD LIFE & ANNUITY COMFORT TRUST    $ -0-    $5,240,000.00


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



BONY Mellon 101 Barclay Street New York, NY 10286 ABA: 021-000-018
Account Name: BNY Mellon Transfer Funds Reconcilement Account Number: GLA
111-565
FFC: 248358 PICA Hartford Life & Annuity Comfort Trust


Each such wire transfer shall set forth the name of the Company, a reference to
"4.51% Senior Notes due January 13, 2027, Security No. INV11839, PPN 63633D A@3"
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.


(2)
Address for all notices relating to payments:



PICA Hartford Life & Annuity Comfort Trust
c/o The Prudential Insurance Company of America c/o Investment Operations Group
Gateway Center Two, 10th Floor 100 Mulberry Street
Newark, NJ 07102-4077


Attention: Manager, Billings and Collections


(3)
Address for all other communications and notices:



PICA Hartford Life & Annuity Comfort Trust c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Managing Director
cc: Vice President and Corporate Counsel


(4)
Recipient of telephonic prepayment notices: Manager, Trade Management Group

Telephone: (973) 367-3141
Facsimile: (888) 889-3832






--------------------------------------------------------------------------------





(5)
Address for Delivery of Notes:



Send physical security by nationwide overnight delivery service to:


Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Michael Fierro Telephone: (404) 870-3753


(6)
Tax Identification No.: 22-1211670







--------------------------------------------------------------------------------








3.99%    4.51%
Senior Notes    Senior Notes




PRUCO LIFE INSURANCE COMPANY    $7,000,000.00    $ -0-


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



JPMorgan Chase Bank4 New York, NY
ABA No.: 021-000-021


Account Name: Pruco Life Private Placement Account No.: P86192 (please do not
include spaces)


Each such wire transfer shall set forth the name of the Company, a reference to
"3.99% Senior Notes due January 13, 2023, Security No. INV11839, PPN 63633D
A*5", and the due date and application (as among principal, interest and
Make-Whole Amount) of the payment being made.


(2)
Address for all notices relating to payments:



Pruco Life Insurance Company
c/o The Prudential Insurance Company of America c/o Investment Operations Group
Gateway Center Two, 10th Floor 100 Mulberry Street
Newark, NJ 07102-4077


Attention: Manager, Billings and Collections


(3)
Address for all other communications and notices:



Pruco Life Insurance Company c/o Prudential Capital Group 1075 Peachtree Street,
Suite 3600










4
If Company's account is with JPMorgan Chase, use the following wiring
instructions:



JPMorgan Chase Bank New York New York, NY
ABA No.: 021-000-021
Account No.: 900-9000-168
Account Name: North American Insurance FFC: P86192
FFC Account Name: Pruco Life Private Placement






--------------------------------------------------------------------------------





Atlanta, GA 30309


Attention: Managing Director
cc: Vice President and Corporate Counsel


(4)
Recipient of telephonic prepayment notices: Manager, Trade Management Group

Telephone: (973) 367-3141
Facsimile: (888) 889-3832


(5)
Address for Delivery of Notes:



Send physical security by nationwide overnight delivery service to:


Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Michael Fierro Telephone: (404) 870-3753


(6)
Tax Identification No.: 22-1944557







--------------------------------------------------------------------------------








3.99%    4.51%
Senior Notes    Senior Notes




THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD.    $5,000,000.00    $ -0-


(1)
All principal, interest and Make-Whole Amount payments on account of Notes held
by such purchaser shall be made by wire transfer of immediately available funds
for credit to:



JPMorgan Chase Bank5 New York, NY
ABA No.: 021-000-021
Account No.: P86291 (please do not include spaces)
Account Name: The Prudential Life Insurance Company, Ltd.


Each such wire transfer shall set forth the name of the Company, a reference to
"3.99% Senior Notes due January 13, 2023, Security No. INV11839, PPN 63633D A*5"
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.


(2)
All payments, other than principal, interest or Make-Whole Amount, on account of
Notes held by such purchaser shall be made by wire transfer of immediately
available funds for credit to:



JPMorgan Chase Bank New York, NY
ABA No. 021-000-021
Account No. 304199036
Account Name: Prudential International Insurance Service Co.


Each such wire transfer shall set forth the name of the Company, a reference to
"3.99% Senior Notes due January 13, 2023, Security No. INV11839, PPN 63633D A*5"
and the due date and application (e.g., type of fee) of the payment being made.














5
If Company's account is with JPMorgan Chase, use the following wiring
instructions:



JPMorgan Chase Bank New York New York, NY
ABA No.: 021-000-021
Account No.: 900-9000-168
Account Name: North American Insurance FFC: P86291
FFC Account Name: The Prudential Life Insurance Company, Ltd.






--------------------------------------------------------------------------------











(3)
Address for all notices relating to payments:



The Prudential Life Insurance Company, Ltd. 2-13-10, Nagatacho
Chiyoda-ku, Tokyo 100-0014, Japan


Telephone: 81-3-5501-5190
Facsimile: 81-03-5501-5037
E-mail: osamu.egi@prudential.com


Attention: Osamu Egi, Team Leader of Financial Reporting Team
and e-mail copy to:
Ito_Yuko@gib-life.co.jp
Maki.Ichihari@gib-life.co.jp
Kenji.Inoue@gib-life.co.jp
(4)    Address for all other communications and notices: Prudential Private
Placement Investors, L.P.
c/o Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Managing Director
cc: Vice President and Corporate Counsel


(5)    Address for Delivery of Notes:


Send physical security by nationwide overnight delivery service to:


Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Michael Fierro Telephone: (404) 870-3753


(6)    Tax Identification No.: 98-0433392






--------------------------------------------------------------------------------








3.99%    4.51%
Senior Notes    Senior Notes




PRUDENTIAL RETIREMENT GUARANTEED COST
BUSINESS TRUST    $4,900,000.00    $ -0-


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



JPMorgan Chase Bank New York, NY
ABA No. 021000021
Beneficiary Account Name: North American Beneficiary Account No.: 9009000168
BBI: Account of Prudential for G09966 PRIAC GC PVT


Each such wire transfer shall set forth the name of the Company, a reference to
"3.99% Senior Notes due January 13, 2023, Security No. INV11839, PPN 63633D A*5"
and the due date and application (as among principal, interest and Make-Whole
Amount) of the payment being made.


(2)
Address for all notices relating to payments:



Pru & Co
c/o Prudential Investment Management, Inc. Attn: Private Placement Trade
Management PRIAC Administration
Gateway Center Four, 7th Floor
100 Mulberry Street
Newark, NJ 07102


Telephone: (973) 802-8107
Facsimile: (800) 224-2278
(3)
Address for all other communications and notices: Prudential Retirement
Guaranteed Cost Business Trust

c/o Prudential Capital Group 1075 Peachtree Street, Suite 3600
Atlanta, GA 30309


Attention: Managing Director
cc: Vice President and Corporate Counsel






--------------------------------------------------------------------------------







(4)
Address for Delivery of Notes:



Send physical security by nationwide overnight delivery service to:


Prudential Capital Group
1075 Peachtree Street, Suite 3600
Atlanta, GA 30309 Attention: Michael Fierro Telephone: (404) 870-3753


(5)
Tax Identification No.: 06-1050034







--------------------------------------------------------------------------------








3.99%    4.51%
Senior Notes    Senior Notes




THE INDEPENDENT ORDER OF FORESTERS    $3,250,000.00    $ -0-


(1)
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:



State Street Bank and Trust Co 801 Pennsylvania Ave.
Kansas City, MO 64105 ABA No.: 011000028
DDA Account No.: 10340438
Ref: IOF Trust Prvt Placements - DT1Z


Each such wire transfer shall set forth the name of the Company, a reference to
"3.99% Senior Notes due January 13, 2023, PPN 63633D A*5" and the due date and
application (as among principal, interest and Make-Whole Amount) of the payment
being made.


(2)
All notices of payments and written confirmations of such wire transfers:



The Independent Order of Foresters 789 Don Mills Road
Toronto, Ontario, Canada M3C 1T9


Attention: Investment Services Department
(3)
Address for all other communications and notices: Prudential Private Placement
Investors, L.P.

c/o Prudential Capital Group 1075 Peachtree Street, Suite 3600
Atlanta, GA 30309
Attention: Managing Director
cc: Vice President and Corporate Counsel


(4)
Address for Delivery of Notes:



(a)
Send physical security by nationwide overnight delivery service to:



DTCC
Newport Office Center 570 Washington Blvd Jersey City, NJ 07310




--------------------------------------------------------------------------------



Attention: 5th floor/NY Window/Robert Mendez FBO: State Street Bank and Trust
Company






--------------------------------------------------------------------------------





DTC: Participant # 997/DT1Z Agent Bank #: 26022
BIC: SBOSUS3FXXX
(b)
Send copy by nationwide overnight delivery service to: Prudential Capital Group

Gateway Center 2, 10th Floor
100 Mulberry
Newark, NJ 07102


Attention: Trade Management, Manager Telephone: (973) 367-3141


(5)
Tax Identification No.: 98-0000680







--------------------------------------------------------------------------------



SCHEDULE 5.12(d)


PENSION PLANS






National Health Investors Inc. 401(k) Profit Sharing Plan and Trust, a defined
contribution plan.






--------------------------------------------------------------------------------



SCHEDULE 5.13


SUBSIDIARIES
 
Entity Name
Jurisdiction
FEIN
1.
NHI/REIT, Inc.
MD
62-1487865
2.
Florida Holdings IV, LLC
DE
27-1924499
3.
NHI/Anderson, LLC
DE
52-2331153
4.
NHI/Laurens, LLC
DE
52-2331154
5.
Texas NHI Investors, LLC
TX
74-3014115
6.
NHI of Paris, LLC
DE
27-1756892
7.
NHI of San Antonio, LLC
DE
27-1757067
8.
NHI of East Houston, LLC
DE
27-1757142
9.
NHI of Northwest Houston, LLC
DE
27-1757103
10.
NHI REIT of Alabama, L.P.
AL
62-1481479
11.
NHI-REIT of Arizona, Limited Partnership
AZ
62-1685246
12.
NHI-REIT of California, LP
CA
27-2122291
13.
NHI/REIT of Florida, L.P.
FL
62-1481481
14.
NHI-REIT of Florida, LLC
DE
27-1928550
15.
NHI-REIT of Georgia, L.P.
GA
62-1481494
16.
NHI-REIT of Idaho, L.P.
ID
62-1685245
17.
NHI of Kansas, L.P.
KS
48-1248771
18.
NHI-REIT of Minnesota, LLC
DE
27-2048470
19.
NHI-REIT of Missouri, LP
MO
62-1481480
20.
NHI-REIT of Northeast, LLC
DE
45-3411924
21.
NHI-REIT of New Jersey, L.P.
NJ
62-1685247
22.
NHI-REIT of Pennsylvania, L.P.
PA
56-2523471
23.
NHI-REIT of South Carolina, L.P.
SC
62-1485491
24.
NHI-REIT of Tennessee, LLC
TN
45-3460114
25.
NHI-REIT of Texas, L.P.
TX
62-1596142
26.
NHI-REIT of Virginia, L.P.
VA
62-1485490
27.
NHI Selah Properties, LLC
DE
45-1860372
28.
NHI of Ennis, LLC
DE
45-3608319
29.
NHI of Greenville, LLC
DE
45-3608282
30.
NHI of North Houston, LLC
DE
45-3608356
31.
NHI of West Houston, LLC
DE
45-3608385
32.
NHI-REIT of Washington, LLC
DE
45-5011225
33.
International Health Investors, Inc.
MD
45-4923959
34.
NHI of Kyle, LLC
DE
45-5230300
35.
NHI-SS TRS, LLC
DE
46-0954233
36.
NHI PropCo, LLC
DE
46-0942119
37.
NHI-REIT of Oregon, LLC
DE
46-1292980
38.
NHI-REIT of Wisconsin, LLC
DE
46-1560584
39.
NHI-REIT of Ohio, LLC
DE
46-2593624
40.
NHI-REIT of Maryland, LLC
DE
46-3823995
41.
NHI-REIT of Next House, LLC
DE
46-4092682
42.
NHI-Bickford RE, LLC
DE
27-1335068
43.
Myrtle Beach Retirement Residence LLC
OR
20-1051246
44.
Voorhees Retirement Residence LLC
OR
20-3903502





--------------------------------------------------------------------------------



 
Entity Name
Jurisdiction
FEIN
45.
Cedar Falls Bickford Cottage, L.L.C.
KS
48-1231745
46.
Grand Island Bickford Cottage, L.L.C.
KS
48-1231739
47.
Wabash Bickford Cottage, L.L.C.
KS
48-1241155
48.
Bickford Master II, L.L.C.
KS
27-1064460
49.
Battle Creek Bickford Cottage, L.L.C.
KS
20-1582339
50.
Bickford of Carmel, LLC
KS
45-5324899
51.
Cedar Falls Bickford Cottage Opco, LLC
KS
46-2775662
52.
Grand Island Bickford Cottage Opco, LLC
KS
46-2768953
53.
Wabash Bickford Cottage Opco, LLC
KS
46-2814120
54.
Bickford of Crown Point, LLC
KS
30-0721538
55.
Bickford of Greenwood, LLC
KS
36-4727902
56.
Midland Bickford Cottage, L.L.C.
KS
20-1391576
57.
Saginaw Bickford Cottage, L.L.C.
KS
20-2279991
58.
Care YBE Subsidiary LLC
DE
26-2707189
59.
Bickford Master I, L.L.C.
KS
26-2419619
60.
Crawfordsville Bickford Cottage, L.L.C.
KS
48-1241154
61.
Moline Bickford Cottage, L.L.C.
KS
33-1005706
62.
Bickford at Mission Springs I, L.L.C.
KS
26-4072553
63.
Bickford at Mission Springs II, L.L.C.
KS
26-4072576
64.
Bickford of Overland Park, L.L.C.
KS
26-4072512
65.
Bickford at Mission Springs Opco I, LLC
KS
46-0875379
66.
Bickford at Mission Springs Opco II, LLC
KS
46-0875457
67.
Bickford of Overland Park Opco, LLC
KS
46-0875536
68.
Clinton Bickford Cottage, L.L.C.
KS
48-1231744
69.
Iowa City Bickford Cottage, L.L.C.
KS
48-1226171
70.
Lafayette Bickford Cottage, L.L.C.
KS
48-1241607
71.
Lansing Bickford Cottage, L.L.C.
KS
20-1879100
72.
Peoria Bickford Cottage, L.L.C.
KS
48-1225215
73.
Ames Bickford Cottage, L.L.C.
KS
48-1231747
74.
Bourbonnais Bickford House, L.L.C.
KS
48-1219534
75.
Burlington Bickford Cottage, L.L.C.
KS
48-1231746
76.
Fort Dodge Bickford Cottage, L.L.C.
KS
48-1231740
77.
Lincoln Bickford Cottage, L.L.C.
KS
48-1226172
78.
Marshalltown Bickford Cottage, L.L.C.
KS
48-1231748
79.
Muscatine Bickford Cottage, L.L.C.
KS
74-2816763
80.
Omaha II Bickford Cottage, L.L.C.
KS
48-1241690
81.
Quincy Bickford Cottage, L.L.C.
KS
48-1225212
82.
Rockford Bickford House, L.L.C.
KS
48-1219226
83.
Springfield Bickford House, L.L.C.
KS
48-1218519
84.
Urbandale Bickford Cottage, L.L.C.
KS
48-1241738





--------------------------------------------------------------------------------



 
Entity Name
Jurisdiction
FEIN
85.
JV Landlord-Battle Creek, LLC
DE
46-3630152
86.
JV Landlord-Clinton, LLC
DE
46-3642324
87.
JV Landlord-Iowa City, LLC
DE
46-3664081
88.
JV Landlord-Lansing, LLC
DE
46-3681804
89.
JV Landlord-Midland, LLC
DE
46-3684490
90.
JV Landlord-Peoria II, LLC
DE
46-3694970
91.
JV Landlord-Saginaw, LLC
DE
46-3707701
92.
JV Bickford Master Tenant, LLC
KS
46-4066080
93.
JV Landlord-Middletown, LLC
DE
47-1645800
94.
Bickford of Middletown, LLC
KS
47-1453917
95.
NHI-REIT of Seaside, LLC
DE
47-2561646

















--------------------------------------------------------------------------------



SCHEDULE 5.21(a)


LEASE PROPERTIES


 Property
State
Butterfield Place
AR
Apple Blossom
AR
Bay Park
CA
Mistywood
CA
Fig Garden
CA
Hampshire
CA
Standiford Place
CA
Bridgecreek
CA
Camelot
CA
Riverplace
GA
River's Edge
GA
Iris Place
GA
Chateau De Boise
ID
Arbor Glen
IN
Nouveau Marc
LA
Yardley Commons
NJ
Worthington
OH
Silver Arrow Estates
OK
Astor House at Springbrook Oak
OR
Eagle Crest
SC
Westminster
SC
Bedford
WA
Kamlu Retirement Inn-Vancouver
WA
Orchard Park
WA
Garden Club
WA
Timberview
OR
Forest Grove
OR
Creswell
OR
Prestige at Autumn Wind
ID
Homestead Hills
NC
RidgeCrest
NC
The Lakes at Litchfield
SC
Summit Hills
SC
Brightwater
SC
Cascades Verdae
SC
Marsh’s Edge
GA
Osprey Village
FL







--------------------------------------------------------------------------------



Also see Exhibit A attached.






--------------------------------------------------------------------------------



Property
State
 
Property
State
Grangeville Health and Rehabilitation Center
ID
Lake St. Charles Retirement Center
MO
Bickford ‐ Midland
MI
Colonial Hill Retirement Center
TN
Bickford ‐ Battle Creek
MI
Parkwood Retirement Apartments
TN
Bickford ‐ Lansing
MI
NHC HealthCare, Anniston
AL
Bickford ‐ Saginaw
MI
NHC HealthCare, Moulton
AL
Bickford ‐ Peoria
IL
Bayonet Point Health & Rehabiliatino Center (Hudson)
FL
Bickford ‐ Iowa City
IA
The Health Center of Merritt Island
FL
Bickford ‐ Lafayette
IN
The Health Center of Plant City
FL
Bickford ‐ Clinton
IA
Parkway Health & Rehabiliation Center (Stuart)
FL
Bickford‐Mission Springs
KS
NHC HealthCare, Glasgow
KY
Bickford‐Overland Park
KS
NHC Healthcare, Desloge
MO
Bickford‐Crown Point
IN
NHC Healthcare, Joplin
MO
Bickford‐Greenwood
IN
NHC Healthcare, Kennett
MO
Bickford‐Carmel
IN
NHC Healthcare, Maryland Heights
MO
Bickford‐Ames
IA
NHC HealthCare, St. Charles
MO
Bickford‐Bourbonnais
IL
NHC Healthcare, Anderson
SC
Bickford‐Burlington
IA
NHC Healthcare, Greenwood
SC
Bickford‐Crawfordsville
IN
NHC HealthCare, Laurens
SC
Bickford‐Ft. Dodge
IA
NHC Healthcare, Athens
TN
Bickford‐Lincoln
NE
NHC Healthcare, Chattanooga
TN
Bickford‐Marshalltown
IA
NHC HealthCare, Dickson
TN
Bickford‐Moline
IL
NHC HealthCare, Franklin
TN
Bickford‐Muscatine
IA
NHC Healthcare, Hendersonville
TN
Bickford‐Omaha Hickory
NE
NHC Healthcare, Johnson City
TN
Bickford‐Quincy
IL
NHC Healthcare, Lewisburg
TN
Bickford‐Rockford
IL
NHC HealthCare, McMinnville
TN
Bickford‐Springfield
IL
NHC HealthCare, Milan
TN
Bickford‐Urbandale
IA
NHC Healthcare, Oakwood
TN
Bickford‐Cedar Falls
IA
NHC HealthCare, Pulaski
TN
Bickford‐Grand Island
NE
NHC Healthcare, Scott
TN
Bickford‐Wabash
IN
NHC HealthCare, Sequatchie
TN
Gracewood Champlin
MN
NHC HealthCare, Smithville
TN
Gracewood Hugo
MN
NHC Healthcare, Somerville
TN
Gracewood Maplewood
MN
NHC Healthcare, Sparta
TN
Gracewood North Branch
MN
NHC HealthCare, Bristol
VA
Alvarado Parkway Institute
CA
Buckley HealthCare Center
MA
Ayers Health & Rehabilitation Center
FL
Holyoke Health Care Center
MA
Bear Creek Nursing Center
FL
John Adams HealthCare Center
MA
Brooksville Healthcare Center
FL
Longmeadow of Taunton
MA
Cypress Cove Care Center
FL
Maple Leaf HealthCare Center
NH
Heather Hill Healthcare Center
FL
Villa Crest HealthCare Center
NH
Royal Oak Nursing Center
FL
Epsom HealthCare Center
NH
Kentucky River Hospital
KY
Savannah Court & Cove (Palms at Maitland)
FL
North Okaloosa‐MOB
FL
Savannah Court & Cove (Place at WPB)
FL
Emeritus at Gilbert
AZ
Savannah Court of Bartow
FL
Emeritus at Glendale
AZ
Savannah Court of St. Cloud
FL
Emeritus at Tanque Verde
AZ
Savannah Court of Lakeland
FL
Emeritus at Tucson
AZ
Savannah Court of Lake Oconee
GA
Emeritus at Conway Place
SC
Sunny Ridge Center SLC
ID
Emeritus at Gallatin
TN
Estrella Center
AZ
Emeritus at Kingsport
TN
Canton
TX
Emeritus at Tullahoma
TN
Heritage Oaks
TX
Emeritus at Halcyon Village
OH
Heritage Place
TX
Pasadena‐MOB
TX
Richardson
TX
Indigo Palms‐ Maitland
FL
Winterhaven
TX
Paris
TX
Canton Oaks
TX
San Antonio
TX
Corinth Rehabilitation
TX
East Houston
TX
Orangeburg Nursing Home
SC
NW Houston
TX
Polaris Psychiatric & Rehab Hospital ‐ Murfreesboro
TN
Ennis
TX
Sante Silverdale NWL, CI, CM
WA
Greencrest
TX
Chancellor Loma Linda
CA
North Houston
TX
Dorian Place
OR
West Houston
TX
Wellsprings
OR
Kyle
TX
Indianhead
ID





--------------------------------------------------------------------------------



West Monroe Arbors
LA
Charleston House
WI
Bossier Arbors
LA
Regency Pointe
AL
Bastrop Arbors
LA
Woodlands
MD
Minden Arbors
LA







--------------------------------------------------------------------------------



SCHEDULE 5.21(b)


UNENCUMBERED LEASE PROPERTIES


 Property
State
Butterfield Place
AR
Apple Blossom
AR
Bay Park
CA
Mistywood
CA
Fig Garden
CA
Hampshire
CA
Standiford Place
CA
Bridgecreek
CA
Camelot
CA
Riverplace
GA
River's Edge
GA
Iris Place
GA
Chateau De Boise
ID
Arbor Glen
IN
Nouveau Marc
LA
Yardley Commons
NJ
Worthington
OH
Silver Arrow Estates
OK
Astor House at Springbrook Oak
OR
Eagle Crest
SC
Westminster
SC
Bedford
WA
Kamlu Retirement Inn-Vancouver
WA
Orchard Park
WA
Garden Club
WA
Timberview
OR
Forest Grove
OR
Creswell
OR
Prestige at Autumn Wind
ID
Homestead Hills
NC
RidgeCrest
NC
The Lakes at Litchfield
SC
Summit Hills
SC
Brightwater
SC
Cascades Verdae
SC
Marsh’s Edge
GA
Osprey Village
FL







--------------------------------------------------------------------------------



Also see Exhibit A attached.






--------------------------------------------------------------------------------





 
Bayonet Point Health & Rehabiliatino Center (Hudson)
FL
The Health Center of Merritt Island
FL
Bickford ‐ Lafayette
IN
The Health Center of Plant City
FL
 
 
Parkway Health & Rehabiliation Center (Stuart)
FL
Bickford‐Mission Springs
KS
NHC HealthCare, Glasgow
KY
Bickford‐Overland Park
KS
NHC Healthcare, Desloge
MO
Bickford‐Crown Point
IN
NHC Healthcare, Joplin
MO
Bickford‐Greenwood
IN
NHC Healthcare, Kennett
MO
Bickford‐Carmel
IN
NHC Healthcare, Maryland Heights
MO
 
 
NHC HealthCare, St. Charles
MO
 
 
NHC Healthcare, Anderson
SC
 
 
NHC Healthcare, Greenwood
SC
 
 
NHC HealthCare, Laurens
SC
 
 
NHC Healthcare, Athens
TN
 
 
NHC Healthcare, Chattanooga
TN
 
 
NHC HealthCare, Dickson
TN
 
 
NHC HealthCare, Franklin
TN
 
 
NHC Healthcare, Hendersonville
TN
 
 
NHC Healthcare, Johnson City
TN
 
 
NHC Healthcare, Lewisburg
TN
 
 
NHC HealthCare, McMinnville
TN
 
 
NHC HealthCare, Milan
TN
 
 
NHC Healthcare, Oakwood
TN
 
 
NHC HealthCare, Pulaski
TN
 
 
NHC Healthcare, Scott
TN
Bickford‐Wabash
IN
NHC HealthCare, Sequatchie
TN
Gracewood Champlin
MN
NHC HealthCare, Smithville
TN
Gracewood Hugo
MN
NHC Healthcare, Somerville
TN
Gracewood Maplewood
MN
NHC Healthcare, Sparta
TN
Gracewood North Branch
MN
NHC HealthCare, Bristol
VA
Alvarado Parkway Institute
CA
Buckley HealthCare Center
MA
Ayers Health & Rehabilitation Center
FL
Holyoke Health Care Center
MA
Bear Creek Nursing Center
FL
John Adams HealthCare Center
MA
Brooksville Healthcare Center
FL
Longmeadow of Taunton
MA
Cypress Cove Care Center
FL
Maple Leaf HealthCare Center
NH
Heather Hill Healthcare Center
FL
Villa Crest HealthCare Center
NH
Royal Oak Nursing Center
FL
Epsom HealthCare Center
NH
Kentucky River Hospital
KY
Savannah Court & Cove (Palms at Maitland)
FL
North Okaloosa‐MOB
FL
Savannah Court & Cove (Place at WPB)
FL
Emeritus at Gilbert
AZ
Savannah Court of Bartow
FL
Emeritus at Glendale
AZ
Savannah Court of St. Cloud
FL
Emeritus at Tanque Verde
AZ
Savannah Court of Lakeland
FL
Emeritus at Tucson
AZ
Savannah Court of Lake Oconee
GA
Emeritus at Conway Place
SC
Sunny Ridge Center SLC
ID
Emeritus at Gallatin
TN
Estrella Center
AZ
Emeritus at Kingsport
TN
Canton
TX
Emeritus at Tullahoma
TN
Heritage Oaks
TX
Emeritus at Halcyon Village
OH
Heritage Place
TX
Pasadena‐MOB
TX
Richardson
TX
Indigo Palms‐ Maitland
FL
Winterhaven
TX
Paris
TX
Canton Oaks
TX
San Antonio
TX
Corinth Rehabilitation
TX
East Houston
TX
Orangeburg Nursing Home
SC
NW Houston
TX
Polaris Psychiatric & Rehab Hospital ‐ Murfreesboro
TN
Ennis
TX
Sante Silverdale NWL, CI, CM
WA
Greencrest
TX
Chancellor Loma Linda
CA
North Houston
TX
Dorian Place
OR
West Houston
TX
Wellsprings
OR
Kyle
TX
Indianhead
ID
West Monroe Arbors
LA
Charleston House
WI
Bossier Arbors
LA
Regency Pointe
AL
Bastrop Arbors
LA
Woodlands
MD
Minden Arbors
LA
 
 







--------------------------------------------------------------------------------



SCHEDULE 10.1


EXISTING LIENS






1.
Mortgages, Assignment of Leases and Rents, Security Agreement, Fixture Filing
and related UCC Financing Statements filed in favor of Red Mortgage Capital,
Inc. securing a Multi-Family Note in the original principal amount of
$74,589,000 dated June 26, 2008, with respect to assets at the following
facilities owned by Care YBE Subsidiary LLC:



Ames Bickford Cottage Bourbonnais Bickford House Burlington Bickford Cottage
Crawfordsville Bickford Cottage Ft. Dodge Bickford Cottage Lincoln Bickford
Cottage Marshalltown Bickford Cottage Moline Bickford Cottage Muscatine Bickford
Cottage Omaha II Bickford Cottage Quincy Bickford Cottage Rockford Bickford
House Springfield Bickford House Urbandale Bickford Cottage


2.
Mortgages, Assignment of Leases and Rents, Security Agreement, Fixture Filing
and related UCC Financing Statements filed in favor of Red Mortgage Capital,
Inc. securing a Multi-Family Note in the original principal amount of $7,638,400
dated September 30, 2008, with respect to assets at the following facilities
owned by Care YBE Subsidiary LLC:



Ames Bickford Cottage Bourbonnais Bickford House Burlington Bickford Cottage
Crawfordsville Bickford Cottage Ft. Dodge Bickford Cottage Lincoln Bickford
Cottage Marshalltown Bickford Cottage Moline Bickford Cottage Muscatine Bickford
Cottage Omaha II Bickford Cottage Quincy Bickford Cottage Rockford Bickford
House Springfield Bickford House Urbandale Bickford Cottage


3.
Kansas UCC Financing Statements filed on Bickford Master I, L.L.C. in favor of
Red Mortgage Capital, Inc. and Fannie Mae securing (a) a Multi-Family Note in
the original principal amount of $74,589,000 dated June 26, 2008, and (b) a

Multi-Family Note in the original principal amount of $7,638,400 dated September
30, 2008.






--------------------------------------------------------------------------------



RESIDENT MORTGAGES:


These mortgages were given to residents at four Senior Living Communities from
1998 to 2008. The purpose of the mortgages was to secure entrance fee refunds
owed by the operator (not the landowner) to the residents. This practice was
ceased in 2008. The mortgages place liens on the individual cottages (which is
unplatted property in the vast majority of the mortgages). The total amount of
the mortgages is shown below.


LITCHFIELD


1.
Mortgage from Litchfield Retirement, LLC to Charles F. Kaufmann and E. Lenore
Kaufmann, Trustee or their Successors in Trust, Under the Kaufmann Revocable
Living Trust Under Trust dated November 25, 1998 and any amendments thereto,
dated February 23, 2000 and recorded March 3, 2000 in Mortgage Book

1319 at Page 126; Subordination Agreement recorded March 3, 2000 in
Mortgage Book 1319, at Page 133.


2.
Mortgage from Litchfield Retirement, LLC to Frances Drexel dated February 23,
2000 and recorded March 3, 2000 in Mortgage Book 1319, at Page 170;
Subordination Agreement recorded March 3, 2000 in Mortgage Book 1319, at Page
177.



3.
Mortgage from Litchfield Retirement, LLC to Joseph M. Blue and Eileen R. Blue
dated February 23, 2000 and recorded March 3, 2000 in Mortgage Book 1319 at Page
225; Subordination Agreement recorded March 3, 2000 in Mortgage Book 1319, at
Page 232.



4.
Mortgage from Litchfield Retirement, LLC to Jane F. Heckman dated February 23,
2000 and recorded March 3, 2000 in Mortgage Book 1319, at Page 258;
Subordination Agreement recorded March 3, 2000 in Mortgage Book 1319, at Page
265.



5.
Mortgage from Litchfield Retirement, LLC to Dorothy Nichols dated February 23,
2000 and recorded March 3, 2000 in Mortgage Book 1319 at Page 291; Subordination
Agreement recorded March 3, 2000 in Mortgage Book 1319, at Page 298.



6.
Mortgage from Litchfield Retirement, LLC to Helen H. Hequembourg dated August
22, 2000 and recorded October 2, 2000 in Mortgage Book 1398 at Page

89; Subordination Agreement recorded October 2, 2000 in Mortgage Book 1398,
at Page 97.


7.
Mortgage from Litchfield Retirement, LLC to Richard L. Geller and Edna B. Geller
dated September 11, 2000 and recorded October 2, 2000 in Mortgage Book

1398, at Page 114; Subordination Agreement recorded October 2, 2000 in
Mortgage Book 1398, at Page 122.


8.
Mortgage from Litchfield Retirement, LLC to David R. Hallenbeck, Trustee dated
January 9, 2002, and recorded March 20, 2002 in Mortgage Book 1702, at Page

279; Corrective Mortgage recorded June 3, 2002 in Mortgage Book 1748, at Page
10; Subordination Agreement recorded July 19, 2002, in Mortgage Book 1778, at
Page 7.




--------------------------------------------------------------------------------



9.
Mortgage from Litchfield Retirement, LLC to Joseph M. Oppenheim and Jo Ruth
Oppenheim dated December 3, 2001, and recorded June 3, 2002, in Mortgage

Book 1748, at Page 17; Subordination Agreement recorded August 2, 2002 in
Mortgage Book 1788, at Page 302.


10.
Mortgage from Litchfield Retirement, LLC to William S. Sloatman and Dorothy
Sloatman dated April 24, 2001 and recorded August 2, 2002 in Mortgage Book

1789, at Page 1; Subordination Agreement recorded August 2, 2002 in Mortgage
Book 1789, at Page 8.


11.
Mortgage from Litchfield Retirement, LLC to James M. Smith and Mary Anne Smith
dated December 4, 2002, and recorded December 10, 2002 in Mortgage

Book 1898, at Page 234; Subordination Agreement recorded January 7, 2003 in
Mortgage Book 1921, at Page 230.


12.
Mortgage from Litchfield Retirement, LLC to Don C. Bigby dated June 6, 2003 and
recorded June 9, 2003 in Mortgage Book 2057, at Page 106; Subordination

Agreement recorded June 19, 2003 in Mortgage Book 2067, at Page 202.


13.
Mortgage from Litchfield Retirement, LLC to Jack Keefe, III and Elizabeth R.
Keefe dated June 23, 2003 and recorded June 23, 2003 in Mortgage Book 2070, at
Page 170; Subordination Agreement recorded June 30, 2003 in Mortgage Book 2078,
at Page 136.



14.
Mortgage from Litchfield Retirement, LLC to Lee Troostwyk and Joan M. Troostwyk
dated September 1, 2004 and recorded September 13, 2004 in Mortgage Book 2441,
at Page 322; Subordination Agreement recorded September 27, 2004 in Mortgage
Book 2451, at Page 263.



15.
Mortgage from Litchfield Retirement, LLC to John P. Miller and Barbara C. Miller
dated September 1, 2004 and recorded September 13, 2004 in Mortgage Book

2441, at Page 329; Subordination Agreement recorded September 27, 2004 in
Mortgage Book 2451, at Page 259.


16.
Mortgage from Litchfield Retirement, LLC to Guy E. Alling and Barbara W. Alling
dated November 2, 2004 and recorded November 3, 2004 in Mortgage Book

2478, at Page 140; Subordination Agreement recorded February 3, 2005 in
Mortgage Book 2536, at Page 121.


17.
Mortgage from Litchfield Retirement, LLC to Greta Ferri dated January 6, 2005
and recorded January 6, 2005 in Mortgage Book 2519, at Page 4; Subordination

Agreement recorded February 3, 2005 in Mortgage Book 2536, at Page 125.


18.
Mortgage from Litchfield Retirement, LLC to Dorothy I. Kamlinskas dated August
22, 2006 and recorded August 25, 2005 in Mortgage Book 2704, at Page 1;
Subordination Agreement recorded September 15, 2005 in Mortgage Book 2724, at
Page 220.



19.
Mortgage from Litchfield Retirement, LLC to Clifford D. Cannon and Jewel B.
Cannon recorded November 4, 2005 in Mortgage Book 2783, at Page 79; as affected
by Subordination Agreement by Carolina First Bank recorded November 15, 2005 in
Mortgage Book 2793, at Page 67.





--------------------------------------------------------------------------------



20.
Mortgage from Litchfield Retirement, LLC to William E. Johnston and Carolyn W.
Johnston recorded November 17, 2005 in Mortgage Book 2796, at Page 8; as
affected by Subordination Agreement by Carolina First Bank recorded November 30,
2005 in Mortgage Book 2809, at Page 135.



21.
Mortgage from Health Care REIT, Inc. to Herbert and Fay Harris recorded February
28, 2006, in Mortgage Book 2881, at Page 261.



22.
Mortgage from Health Care REIT, Inc. to Helen Boone recorded May 17, 2006, in
Mortgage Book 20, at Page 252.



23.
Mortgage from Health Care REIT, Inc. to John and Margaret Smith recorded May 17,
2006, in Mortgage Book 20, at Page 259.



24.
Mortgage from Health Care REIT, Inc. to Louis Ehrich, recorded July 21, 2006, in
Mortgage Book 116, at Page 333.



25.
Mortgage from Health Care REIT, Inc. to Leota Agett, recorded August 16, 2006,
in Mortgage Book 154, at Page 303; as affected by Assignment recorded May 14,
2007, in Mortgage Book 510, at Page 84.



26.
Mortgage from Health Care REIT, Inc. to Virginia Hueftle, recorded August 31,
2006, in Mortgage Book 174, at Page 321.



27.
Mortgage from Health Care REIT, Inc. to Lorin and Ellen Mason, recorded
September 28, 2006, in Mortgage Book 210, at Page 56.



28.
Mortgage from Health Care REIT, Inc. to Thomas and June Turner, recorded January
19, 2007, in Mortgage Book 347, at Page 128.



29.
Mortgage from Health Care REIT, Inc. to Everett and Mildred Wigington, recorded
February 7, 2007, in Mortgage Book 375, at Page 277.



30.
Mortgage from Health Care REIT, Inc. to Lurline Stedman, recorded April 6, 2007,
in Mortgage Book 462, at Page 28.



31.
Mortgage from Health Care REIT, Inc. to James and Eulalie Fenhagen, recorded May
14, 2007, in Mortgage Book 557, at Page 206.



32.
Mortgage from Health Care REIT, Inc. to Edward and Mary Talbot, recorded June
14, 2007, in Mortgage Book 557, at Page 215; as affected by Assignment recorded
May 20, 2009, in Mortgage Book 1240 at Page 199; as affected by Assignment
recorded May 20, 2009, in Mortgage Book 1240 at Page 201; and as affected by
Assignment recorded May 20, 2009, in Mortgage Book 1240 at Page 203.



33.
Mortgage from Health Care REIT, Inc. to Mary Lee Moore, recorded January 14,
2008, in Mortgage Book 818, at Page 164.



34.
Mortgage from Health Care REIT, Inc. to Robert and Betty Kilgore, recorded May
2, 2008, in Mortgage Book 938, at Page 294.







--------------------------------------------------------------------------------



SUMMIT HILLS


1.
Mortgage from Summit Hills, LLC to Julia W. Smith, recorded September 6, 2002,
in Mortgage Book 2769, Page 991, said Register of Deeds (affects Lot 12).



2.
Mortgage from Summit Hills, LLC, et al, to Joan B. Gibson, dated October 24,
2005, and recorded October 25, 2005, in Mortgage Book 3542, Page 792, Instrument
No. MTG-2005-55571, said Register of Deeds (affects Lot 14).



3.
Mortgage from Summit Hills, LLC to James Widenhouse and Margaret Widenhouse,
recorded September 6, 2002, Mortgage Book 2770, Page 1, said Register of Deeds
(affects Lot 21).



4.
Mortgage from Summit Hills, LLC, to Margaret P. Pond, dated January 22, 1999,
and recorded March 22, 1999, in Mortgage Book 2185, Page 836, said Register of
Deeds (affects Lot 22).



5.
Mortgage from Summit Hills, LLC, to Hugh D. Dorsey and Kate S. Dorsey, dated
April 22, 1999, and recorded June 8, 1999, in Mortgage Book 2217, Page 661, said
Register of Deeds. A one-half interest in said Mortgage was assigned to The Hugh
D. Dorsey Bypass Trust U/W/O Hugh D. Dorsey, recorded April 15, 2002, in
Mortgage Book 2686, Page 791, said Register of Deeds (affects Lot 26).



6.
Mortgage from Summit Hills, LLC to Ernesta DeFilippis, recorded September 6,
2002, Mortgage Book 2769, Page 984, said Register of Deeds (affects Lot 26).



7.
Mortgage from Summit Hills, et al, to Lula E. Day, recorded July 7, 2004, in
Mortgage Book 3260, Page 362, Instrument No. MTG-2004-34836, said Register of
Deeds (affects Lot 28).



8.
Mortgage from Summit Hills, et al, to Hugh M. Caldwell and Daisy R. Caldwell,
recorded April 26, 2005, in Mortgage Book 3429, Page 496, Instrument No.
MTG-2005-20707, said Register of Deeds (affects Lot 36).



9.
Mortgage from Summit Hills, LLC to Robert T. Estes, recorded January 16, 2001,
Mortgage Book 2425, Page 272, said Register of Deeds (affects Lot 37).



10.
Mortgage from Summit Hills, LLC to Amelia Ruth Ragis, recorded October 21, 2002,
Mortgage Book 2801, Page 254; as assigned by Assignment from Amelia Ruth Ragis
to the Amelia R. Ragis Trust dated August 28, 1991, as Amended and Restated,
said Assignment recorded in Mortgage Book 3338, Page 91, said Register of Deeds
(affects Lot 75).



11.
Mortgage from Summit Hills, LLC to Frank A. Lyles and Florine F. Lyles, recorded
October 30, 2003, in Mortgage Book 3106, Page 777, Instrument No.
MTG-2003-69502, said Register of Deeds (affects Lot 82).



12.
Mortgage from Summit Hills, LLC to Martha Cloud Chapman, recorded March 4, 2002,
Mortgage Book 2657, Page 953, said Register of Deeds (affects Lot 85).



13.
Mortgage from Summit Hills, LLC to Barbara B. Sweeney, recorded January 24,
2003, Mortgage Book 2866, Page 513, Instrument No. MTG-2003-1714, said Register
of Deeds (affects Lot 88); assigned to Barbara B. Sweeney, as Trustee,





--------------------------------------------------------------------------------



and successor Trustees, under the Barbara B. Sweeney Revocable Trust dated March
24, 1998, by Assignment to Revocable Trust of Promissory Note Mortgage dated
June 1, 2006, and recorded June 8, 2006, in Mortgage Book 3678, Page 754, said
Register of Deeds.


14.
Mortgage from Summit Hills, LLC to Sara F. Berry, recorded August 14, 2001,
Mortgage Book 2539, Page 614; as assigned by Assignment of Note and Mortgage
from Sara F. Berry to Sara F. Berry, as Trustee of the Sara F. Berry Revocable
Trust U/A dated May 16, 2005, said Assignment recorded in Mortgage Book 3442,
Page 543, said Register of Deeds (affects Lot 132).



15.
Mortgage from Summit Hills, et al, to Phyllis D. Abele, recorded September 19,
2005, in Mortgage Book 3520, Page 136, Instrument No. MTG-2005-48171, said
Register of Deeds (affects Lot 54, Section Three); assigned to Phyllis B. Abele,
Trustee of the Phyllis B. Abele Revocable Trust U/A dated October 31, 2007, by
Assignment of Note and Mortgage dated October 31, 2007, and recorded November 1,
2007, in Mortgage Book 3991, Page 293, said Register of Deeds.



16.
Mortgage from Summit Hills, LLC to Paul B. and Jean M. McGraw, dated July 31,
2007, and recorded August 15, 2007, in Mortgage Book 3947, Page 524, Register of
Deeds for Spartanburg County, South Carolina (Lot 57, Section Three); assigned
to Jean M. McGraw and Paul B. McGraw, as Co-Trustees, and successors Trustees,
under the Jean M. McGraw Revocable Trust dated May 21, 2008, by Assignment to
Revocable Trust of Promissory Note and Mortgage, dated May 21, 2008, and
recorded May 30, 2008, in Mortgage Book 4092, Page 221, said Register of Deeds.



17.
Mortgage from Summit Hills, LLC to Floyd A. and Irene M. Layman, dated April 5,
2007, and recorded April 6, 2007, in Mortgage Book 3867, Page 103, Register of
Deeds for Spartanburg County, South Carolina (Lot 39, Section Three).



18.
Mortgage from Summit Hills, LLC to Ralph and Rosaline B. Gillespie, dated May
17, 2007, and recorded June 1, 2007, in Mortgage Book 3901, Page 798, said
Register of Deeds (Lot 81, Section Three).



19.
Mortgage from Summit Hills, LLC to B. Nolen & Barbar A. Suddeth, dated May 22,
2007, and recorded June 18, 2007, in Mortgage Book 3911, Page 343, said Register
of Deeds (Lot 23).



20.
Mortgage from Summit Hills, LLC to Lou M. & Mary Ann Schulze, dated June 28,
2007, and recorded July 5, 2007, in Mortgage Book 3923, Page 208, said Register
of Deeds (Lot 20).



21.
Mortgage from Summit Hills, LLC to Virginia L. Herrin, dated August 28, 2007,
and recorded September 27, 2007, in Mortgage Book 3972, Page 546, said Register
of Deeds (Lot 4), as amended by that certain Assignment recorded October 6, 2008
in Mortgage Book 4143, Page 32, said Register of Deeds.



22.
Mortgage from Summit Hills, LLC to Jean Page and Lawrence E. Middlebrooks, dated
October 26, 2007, and recorded November 6, 2007, in Mortgage Book

3993, Page 386, said Register of Deeds (Lot 18).






--------------------------------------------------------------------------------



23.
Mortgage from Summit Hills, LLC to Wayne A. and Gerald Jean Diehl, dated January
7, 2008, and recorded January 15, 2008, in Mortgage Book 4024, Page 295, said
Register of Deeds (Lot 56, Section Three); as assigned pursuant to that certain
Assignment recorded June 12, 2014, in Mortgage Book 4866 at Page 209, said
Register of Deeds.



24.
Mortgage from Summit Hills, LLC to Adrian P. and Edith E. O'Neal dated February
5, 2008, and recorded February 7, 2008, in Mortgage Book 4034, Page 651, said
Register of Deeds (Lot 76, Section Three).



25.
Mortgage from Summit Hills, LLC to Thomas W. and Marianne E. Bartram, dated
April 2, 2008, and recorded April 14, 2008, in Mortgage Book 4068, Page 629,
said Register of Deeds (Lot 89, Section Three).



26.
Mortgage from Summit Hills, LLC to Elizabeth C. and Louise M. Weld, dated April
17, 2008, and recorded April 18, 2008, in Mortgage Book 4070, Page 793, said
Register of Deeds (Lot 94, Section Three).



27.
Mortgage from Summit Hills, LLC to Fred B. Oates, dated April 22, 2008, and
recorded April 29, 2008, in Mortgage Book 4076, Page 288, said Register of

Deeds (Lot 19).


28.
Mortgage from Summit Hills, LLC to Dr. Edwin and Kathleen Wilde, dated April 30,
2008, and recorded May 7, 2008, in Mortgage Book 4081, Page 534, Register of
Deeds for Spartanburg County, South Carolina (Lot 31, Section Three).



29.
Mortgage from Summit Hills, LLC to Barbara B. Lee, dated April 18, 2008, and
recorded May 15, 2008, in Mortgage Book 4085, Page 373, said Register of Deeds
(Lot 77, Section Three).



30.
Mortgage from Summit Hills, LLC to Dr. Aubrey D. and Jane J. Gantt, dated May
16, 2008, and recorded June 9, 2008, in Mortgage Book 4095, Page 980, said
Register of Deeds (Lot 9).



31.
Mortgage given by Summit Hills, LLC, et al to Theodore W. Gage and Betty O.
Gage, dated June 15, 2006, and recorded June 16, 2006, in Mortgage Book 3683,
Page 991, Register of Deeds for Spartanburg County, South Carolina, as assigned
pursuant to that certain Assignment recorded December 8, 2010, in Mortgage Book
4416, Page 527, said Register of Deeds.



32.
Mortgage given from Summit Hills, LLC, et al to Robert C. and Evelyn M. Bungarz,
dated July 27, 2006, and recorded August 31, 2006, in Mortgage Book 3737, Page
129, said Register of Deeds (Lot 79, Section Three).



33.
Mortgage given by Summit Hills, LLC, et al to David A. Fort, dated June 28,
2006, and recorded August 31, 2006, in Mortgage Book 3737, Page 137, said
Register of Deeds (Lot 77, Section Three).



34.
Mortgage from Summit Hills, LLC, et al to James H. and Gloria White, dated
August 1, 2008 and recorded August 5, 2008, in Mortgage Book 4120, Page 401,
said Register of Deeds (Lot 3).







--------------------------------------------------------------------------------



35.
Mortgage from Summit Hills, LLC, et al to Leonard Tim and Peggy H. Brackett,
dated August 22, 2008, and recorded August 22, 2008, in Mortgage Book 4126, Page
939, said Register of Deeds (Lot 46, Section 3).



HOMESTEAD HILLS


1.
Deed of Trust for Ruth Woodruff recorded in Book 1972, Page 2568, Forsyth County
Registry; and Occupancy Agreement recorded in Book 1972, Page 2549, Forsyth
County Registry; as affected by Substitution of Trustee recorded in Book 3073,
Page 2511; as assigned in Book 3073, Page 2513.



2.
Deed of Trust for Robert R. Triplette and wife, Bertha C. Triplette recorded in
Book 2085, Page 4355, Forsyth County Registry; and Occupancy Agreement recorded
in Book 2085, Page 4337, Forsyth County Registry.



3.
Deed of Trust for John W. Athan, Jr. and wife, Doris T. Athan recorded in Book
2085, Page 4404, Forsyth County Registry; and Occupancy Agreement recorded in
Book 2085, Page 4385, Forsyth County Registry.



4.
Deed of Trust for Elaine F. Lyerly recorded in Book 2101, Page 2546, Forsyth
County Registry; and Occupancy Agreement recorded in Book 2101, Page 2526,
Forsyth County Registry.



5.
Deed of Trust for B.E. and Dorothy H. Mendenhall recorded in Book 2102, Page
1994, Forsyth County Registry, as assigned in Book 2137, page 464, Forsyth
County Registry; and Occupancy Agreement recorded in Book 2102, Page 1975,
Forsyth County Registry.



6.
Deed of Trust for Gordon B. Hughes and wife, Virginia L. Hughes recorded in Book
2120, Page 1499, Forsyth County Registry; and Occupancy Agreement recorded in
Book 2120, Page 1481, Forsyth County Registry.



7.
Deed of Trust for Luther N. and Pauline H. Butner recorded in Book 2128, Page
2057, Forsyth County Registry; and Occupancy Agreement recorded in Book 2128,
Page 2038, Forsyth County Registry.



8.
Deed of Trust for Donald S. Gaither and wife, Carolyn W. Gaither recorded in
Book 2130, Page 3103, Forsyth County Registry; and Occupancy Agreement recorded
in Book 2130, Page 3124, Forsyth County Registry.



9.
Deed of Trust for Camel Jackson Porter, Jr. and wife, Foy Claudine Porter
recorded in Book 2134, Page 349, Forsyth County Registry.



10.
Deed of Trust for Ruby C. Pulliam recorded in Book 2145, Page 1343, Forsyth
County Registry.



11.
Deed of Trust for Alton T. Wheeler and wife, Mary N. Wheeler recorded in Book
2161, Page 3314, Forsyth County Registry.



12.
Deed of Trust for James H. McGrath and wife, Catharine C. McGrath recorded in
Book 2195, Page 1378, Forsyth County Registry.







--------------------------------------------------------------------------------



13.
Deed of Trust for Sally S. Bost recorded in Book 2226, Page 749, Forsyth County
Registry.



14.
Deed of Trust for Robert George Clayton and wife, Sudie Hanes Clayton recorded
in Book 2240, Page 906, Forsyth County Registry.



15.
Deed of Trust for Dovie A. Blakely and Erma Blakely recorded in Book 2360, Page
2900, Forsyth County Registry; and Occupancy Agreement recorded in Book 2360,
Page 2879, Forsyth County Registry.



16.
Deed of Trust for T.D. Flack, Jr. and wife Hazel W. Flack recorded in Book 2416,
Page 2203, Forsyth County Registry; and Occupancy Agreement recorded in Book
2416, Page 2183, Forsyth County Registry.



17.
Deed of Trust for Rachel D. Marley recorded in Book 2488, Page 4082, Forsyth
County Registry; and memorandum of Occupancy Agreement recorded in Book 2488,
Page 4090, Forsyth County Registry.



18.
Deed of Trust for M. Paul and Marlan S. Sloan recorded in Book 2491, Page 216,
Forsyth County Registry.



19.
Deed of Trust for Howard H. and Elizabeth G. Arnold recorded in Book 2527, Page
1738, Forsyth County Registry.



20.
Deed of Trust for Robert E. and Alice H. Webb recorded in Book 2580, Page 2348,
Forsyth County Registry; as assigned and modified in Book 2661, Page 4049,
Forsyth County Registry.



OSPREY VILLAGE, FL


1.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$214,735.50, executed by Osprey Village at Amelia Island, Ltd. in favor of Nancy
A.Brooks, recorded May 28, 1998 in Official Records Book 835, Page 609, as
re-recorded in Official Records Book 845, Page 1110.


2.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$233,554.00, executed by Osprey Village at Amelia Island, Ltd. in favor of Joe
Richardson, recorded August 20, 1998 in Official Records Book 845, Page 1117, as
assigned by Assignment of Mortgage recorded in Official Records Book 914, Page
1688.


3.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$208,638.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
William E. and Margaretta Schroeder, recorded August 20, 1998 in Official
Records Book 845, Page 1124.


4.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$185,305.50, executed by Osprey Village at Amelia Island, Ltd. in favor of
Thomas and Lucille Connell, recorded August 20, 1998 in Official Records Book
845, Page 1131.


5.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$168,177.00, executed by Osprey Village at Amelia Island, Ltd. in favor of




--------------------------------------------------------------------------------



William S. and Marie L. Cashel, recorded September 25, 1998 in Official Records
Book 850, Page 587, as assigned by Assignment of Mortgage and Security Agreement
recorded in Official Records Book 1160, Page 1698.


6.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$222,687.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Gustav and Nancy Ehrman, recorded February 16, 1999 in Official Records Book
868, Page 246.


7.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$235,359.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Graydon and Eleanor Hall, recorded April 26, 1999 in Official Records Book 880,
Page 754.


8.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$247,414.00, executed by Osprey Village at Amelia Island, Ltd. in favor of Dena
Gray Short Marshall, recorded May 4, 1999 in Official Records Book 881, Page
906.


9.
Mortgage in the original principal amount of $230,116.00, executed by Osprey
Village at Amelia Island, Ltd. in favor of L. Victor and Jean I. Haines,
recorded May 4, 1999 in Official Records Book 881, Page 985, as assigned by
Assignment of Mortgage and Security Agreement to Jean I. Haines Revocable Trust
dated September 16, 2009 recorded in Official Records Book 1641, Page 1848.



10.
Mortgage in the original principal amount of $206,499.00 , executed by Osprey
Village at Amelia Island, Ltd. in favor of Ruth and Rosco Mausicano, recorded
May 21, 1998 in Official Records Book 834, Page 1521, as re-recorded in Official
Records Book 845, Page 1103; as assigned by Assignment of Note, Mortgage and
Occupancy Agreement to J. Curtis Hyers, Successor Trustee of the Living Trust of
Rocco N. Marsicano dated April 10, 1990 recorded in Official Records Book 1860,
Page 20 and as assigned to the Edward Farrell Marsicano Scholarship Fund and St.
Michaels Academy Scholarship Fund recorded in Official Records Book 1860, Page
22.



11.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$179,022.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Charles E. and Rhine Blackford, recorded July 6, 1999 in Official Records Book
889, Page 1830.


12.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$283,453.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Beatrice Downling, recorded July 21, 1999 in Official Records Book 892, Page
226, as assigned to Beatrice S. Dowling, Trustee of the Beatrice S. Dowling
Trust dated August 20, 1993, as amended, recorded in Official Records Book 1222,
Page 1590.


13.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$273,537.00, executed by Osprey Village at Amelia Island, Ltd. in favor of Anne
S. Boss, recorded August 16, 1999 in Official Records Book 895, Page 619, as
amended by Assignment of Rights recorded in Official Records Book 925, Page 511.






--------------------------------------------------------------------------------



14.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$250,200.00, executed by Osprey Village at Amelia Island, Ltd. in favor of Jean
M. Ferguson as Trustee of the Ferguson Living Trust dated June 12, 1995,
recorded September 2, 1999 in Official Records Book 898, Page 267.


15.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$315,848.00, executed by Osprey Village at Amelia Island, Ltd. in favor of Don
and Jane MacIntyre, recorded November 3, 1999 in Official Records Book 906, Page
974, as assigned by Assignment of Mortgage and Security Agreement recorded in
Official Records Book 1116, Page 1632.


16.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$251,904.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Martha Aderson/Claire Lipinsky, recorded December 10, 1999 in Official Records
Book 913, Page 1239.


17.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$200,317.00, executed by Osprey Village at Amelia Island, Ltd. in favor of James
Sommers Smith, a married man, recorded December 30, 1999 in Official Records
Book 913, Page 1262.


18.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$235,558.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Robert
J. and Lillian S. Berkshire, recorded April 4th, 2000 in Official Records Book
927, Page 20.


19.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$272,938.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Edward M. and Eleanor A. Dodd, recorded April 25, 2000 in Official Records Book
929, Page 1527, as re-recorded in Official Records Book 942, Page 1855.


20.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$237,025.00, executed by Osprey Village at Amelia Island, Ltd. in favor of James
G. and Muriel W. Van Horn, husband and wife, recorded May 19, 2000 in Official
Records Book 933, Page 16.


21.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$285,996.00, executed by Osprey Village at Amelia Island, Ltd. in favor of John
S. and Barbara W. Webster, husband and wife, recorded August 29, 2000 in
Official Records Book 947, Page 462.


22.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$298,535.00, executed by Osprey Village at Amelia Island, Ltd. in favor of Allan
W. Comrie and Margaret C. Comrie as Co-Trustees of the Allan W. Comrie Living
Trust dated November 17, 1998, recorded September 21, 2000 in Official
Records Book 950, Page 1068.


23.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$276,539.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Anthony Jr. and Caroline B. Morse, recorded November 15, 2000 in Official
Records Book 958, Page 885.






--------------------------------------------------------------------------------



24.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$215,747.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Richard C. and Anne P. Tomlina, husband and wife, recorded January 24, 2001 in
Official Records Book 967, Page 1967, re-recorded Official Records Book 981,
Page 1001.


25.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$354,126.00, executed by Osprey Village at Amelia Island, Ltd. in favor of Jean
G. and Clyde M. Noll, wife and husband, recorded February 5, 2001 in Official
Records Book 969, Page 833.


26.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$293,288.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Audrey S. and Wilson F. Fowle II, wife and husband, recorded April 18, 2001 in
Official Records Book 981, Page 1809.


27.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$283,712.00, executed by Osprey Village at Amelia Island, Ltd. in favor of David
J. and Nelda T. Sherwood, husband and wife, recorded June 15, 2001 in Official
Records Book 992, Page 525.


28.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$280,800.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Herbert W. and Alice F. Owen, husband and wife, recorded August 20, 2001 in
Official Records Book 1003, Page 1835.


29.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$308,748.00, executed by Osprey Village at Amelia Island, Ltd. in favor of Roger
P. and Ann Marie Conant, husband and wife, recorded August 21, 2001 in Official
Records Book 1004, Page 320.


30.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$292,989.00, executed by Osprey Village at Amelia Island, Ltd. in favor of John
G. and Ann L. Rodgers, his wife, recorded October 11, 2001 in Official Records
Book 1012, Page 1557.


31.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$325,247.00, executed by Osprey Village at Amelia Island, Ltd. in favor of Sally
W. and Robert A. Marshall, wife and husband, recorded February 15, 2002 in
Official Records Book 1037, Page 1830.


32.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$293,400.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Robert
B. and Harriet M. Zimmerlie, recorded November 15, 2001 in Official Records Book
1019, Page 1196.


33.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$308,474.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Walter
J. and Patricia M. Fonti, husband and wife, recorded January 17, 2002 in
Official Records Book 1031, Page 1136.


34.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$315,764.00, executed by Osprey Village at Amelia Island, Ltd. in favor of






--------------------------------------------------------------------------------



Pamela L. Bartoletti, recorded May 23, 2002 in Official Records Book 1057, Page
1172.


35.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$311,849.10, executed by Osprey Village at Amelia Island, Ltd. in favor of
Robert Elmer and Helen Elmer, husband and wife, recorded November 20, 2002 in
Official Records Book 1095, Page 1304.


36.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$302,139.96, executed by Osprey Village at Amelia Island, Ltd. in favor of Eliot
and Nan Putnam, husband and wife, recorded December 31, 2002 in Official Records
Book 1104, Page 507.


37.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$313,200.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Robert and Madeline Lane, husband and wife, recorded December 31, 2002 in
Official Records Book 1104, Page 515.


38.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$340,544.00, executed by Osprey Village at Amelia Island, Ltd. in favor of David
and Dorothy Reid, recorded July 22, 2003 in Official Records Book 1152, Page
1429.


39.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$303,277.00, executed by Osprey Village at Amelia Island, Ltd. in favor of
Patricia C. Wymare, recorded July 30, 2003 in Official Records Book 1157, Page
1697.


40.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$382,887.47, executed by Osprey Village at Amelia Island, Ltd. et al. in favor
of John and Peggy Nolan, recorded November 17, 2003 in Official Records Book
1188, Page 1514.


41.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$355,500.00, executed by Osprey Village at Amelia Island, Ltd. et al. in favor
of Wallace and Dorothy Mathe, recorded February 11, 2004 in Official Records
Book 1207, Page 990.


42.
Mortgage    and    Security    Agreement    in    the    original    principal    amount    of

$337,877.34, executed by Osprey Village at Amelia Island, Ltd. et al. in favor
of Robert and Helen (unreadable), recorded April 12, 2004 in Official Records
Book 1221, Page 1270.


43.
Mortgage in the original principal amount of $250,481.54, executed by Osprey
Village at Amelia Island, Ltd., a Florida limited liability company et al. in
favor of The Trust u/w/o Helen I. Coolidge dated May 9, 1979 whose trustees are
Thomas R. Coolidge and Susan L. Coolidge, recorded June 29, 2004 in Official
Records Book 1241, Page 1761.



44.
Mortgage in the original principal amount of $277,785.90, executed by Osprey
Village at Amelia Island, Ltd., a Florida limited liability company et al. in
favor of William J. Clower and Irene B. Clower, recorded July 1, 2004 in
Official Records Book 1242, Page 1178.







--------------------------------------------------------------------------------



45.
Mortgage in the original principal amount of $348,300.00, executed by Osprey
Village at Amelia Island, Ltd., a Florida limited liability company et al. in
favor of Eleanor R. Beaty, recorded November 9, 2004 in Official Records Book
1272, Page 1188.



46.
Mortgage in the original principal amount of $357,668.57, executed by Osprey
Village at Amelia Island, Ltd., a Florida limited liability company et al. in
favor of Henry T. Eaton and Phyllis E. Eaton Trust, recorded January 5, 2005 in
Official Records Book 1285, Page 1346.



47.
Mortgage in the original principal amount of $316,237.50, executed by Osprey
Village at Amelia Island, Ltd., a Florida limited liability company et al. in
favor of James R. Maim and Constance B. Maim, recorded May 20, 2005 in Official
Records Book 1318, Page 1715, As assigned by Assignment to James R. Maim and
Constance B. Maim as co-trustees of the James R. Maim and Constance B. Maim
Joint Revocable Trust dated April 25, 2005 recorded in Official Records Book
1381, Page 211.



48.
Mortgage in the original principal amount of $347,238.00, executed by Osprey
Village at Amelia Island, Ltd., a Florida limited liability company et al. in
favor of William A. McAllister, Jr. and Carol D. McAllister, recorded July 11,
2005 in Official Records Book 1331, Page 1870.



49.
Mortgage in the original principal amount of $513,525.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Howard Ezell and Marilyn Ezell, recorded
March 27, 2007 in Official Records Book 1488, Page 353.



50.
Mortgage in the original principal amount of $347,238.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of William H. Galbraith, Jr. and Irene S.
Galbraith, recorded February 22, 2006 in Official Records Book 1390, Page 1873.



51.
Mortgage in the original principal amount of $360,738.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Martin C. Peterson and Madelyn Peterson,
recorded February 22, 2006 in Official Records Book 1390, Page 1843.



52.
Mortgage in the original principal amount of $330,786.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Amelia Island, Ltd et. al. to John Puckett,
Jr. and Winifred Puckett, recorded December 18, 2006 in Official Records Book
1466, Page 208.



53.
Mortgage in the original principal amount of $472,280.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Gaston Denoyers & Helenenoyers, recorded
March 16, 2006 in Official Records Book 1396, Page 1245.



54.
Mortgage in the original principal amount of $376,609.50, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability







--------------------------------------------------------------------------------



company et al. in favor of Thomas H. Clynes & Ruth S. Clynes, recorded March 16,
2006 in Official Records Book 1396, Page 1258.


55.
Mortgage in the original principal amount of $302,400.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of George S. Patrick, Eugenia M. Patrick,
Peter Burnette and Olivia Burnette, recorded May 30, 2006 in Official Records
Book 1415, Page 1576.



56.
Mortgage in the original principal amount of $443,750.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Elsie G. Kelly, recorded July 7, 2006 in
Official Records Book 1426, Page 814.



57.
Mortgage in the original principal amount of $416,630.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Oscar J. Martin, recorded July 12, 2006 in
Official Records Book 1427, Page 747, as assigned by Assignment to Susan E.
Martin as trustee of the Susan E. Martin Exempt Trust and Peter B. Martin as
Trustee under the Peter B. Martin Exempt Trust recorded in Official Records Book
1878, Page 474.



58.
Mortgage in the original principal amount of $443,750.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Laurens Maclure and Jane White MacLure,
recorded July 20, 2006 in Official Records Book 1429, Page 1187, as assigned by
Assignment to Jane W. MacLure trustee of the Jane W. MacLure Revocable Trust
dated August 14, 2007 recorded in Official Records Book 1524, Page 1453.



59.
Mortgage in the original principal amount of $434,176.20, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of William A. Salmond and Claire S. Salmond,
recorded July 25, 2006 in Official Records Book 1430, Page 1079.



60.
Mortgage in the original principal amount of $373,338.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Frank A. Pfalzer and Patricia J. Pfalzer,
recorded October 6, 2006 in Official Records Book 1450, Page 866.



61.
Mortgage in the original principal amount of $425,400.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Mary E. Anderson and Katharine A. Baxter,
recorded March 7, 2007 in Official Records Book 1483, Page 1065, as affected by
(partial) Satisfaction from and Katharine A. Baxter recorded in Official Records
Book 1861, Page 391.



62.
Mortgage in the original principal amount of $376,173.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Robert G. Jewell and Nancy J. Jewell,
recorded April 4, 2007 in Official Records Book 1490, Page 194.



63.
Mortgage in the original principal amount of $591,608.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability







--------------------------------------------------------------------------------



company et al. in favor of Shirley M Rand, recorded April 10, 2007 in Official
Records Book 1491, Page 1224.


64.
Mortgage in the original principal amount of $488,300.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Jesse W. Mendhall and Lois J. Mendenhall,
recorded June 21, 2007 in Official Records Book 1506, Page 1951.



65.
Mortgage in the original principal amount of $600,000.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of A. David. McGugan and Janel O. McGugan,
recorded October 3, 2007 in Official Record Book 1528, Page 902.



66.
Mortgage in the original principal amount of $558,500.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of William F. Phillip and Margery P. Phillip,
recorded November 16, 2007 in Official Records Book 1536, Page 237.



67.
Mortgage in the original principal amount of $513,250.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Inez B. Merritt, recorded November 30, 2007
in Official Records Book 1538, Page 743.



68.
Mortgage in the original principal amount of $324,270.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Richard V. Harris and Mildred M. Harris,
recorded December 6, 2007 in Official Records Book 1539, Page 694.



69.
Mortgage in the original principal amount of $414,720.00, executed by Health
Care REIT, Inc., Osprey Village at Amelia Island, Ltd., Florida limited
liability company et al. in favor of Delores H. O'Neil, recorded March 6, 2008
in Official Records Book 1554, Page 722.



Totals:


Litchfield
4,756,834.84


Summit Hills
5,957,160.13


Homestead
4,657,634.17


Osprey
12,881,092.61


 
 
Total
$28,252,721.25









--------------------------------------------------------------------------------



SCHEDULE 10.3


EXISTING DEBT






1.
Care YBE Subsidiary LLC (which was acquired by a Subsidiary of the Company on
June 28, 2013) is the borrower under certain loans (collectively, the “Care
Fannie Mae Loans”) evidenced by (a) a Multi-Family Note in the original
principal amount of $74,589,000 dated June 26, 2008, and (b) a Multi-Family Note
in the original principal amount of $7,638,400 dated September 30, 2008.



2.
Underwritten public offering of $200 million aggregate principal amount of 3.25%
Convertible Senior Notes due 2021.



3.
The Company is a counter-party to an Interest Rate Swap in the notional amount
of $40,000,000 with Bank of Montreal pursuant to an ISDA Master Agreement dated
May 4, 2012.



4.
The Company is a counter-party to an Interest Rate Swap in the notional amount
of $130,000,000 with Wells Fargo Bank, N.A. pursuant to an ISDA Master Agreement
dated March 27, 2014.



5.
Mortgage Note in the amount of $9,905,200 dated September 1, 2012 by Lancaster
Pollard Mortgage Company, LLC, successor by conversion to Lancaster Pollard
Mortgage Company, originally endorsed for insurance by the

U.S. Department of Housing and Urban Development (“HUD”) pursuant to Section
232, Section 223(f), as FHA Project No. 046-22059, as assigned to and assumed by
JV Landlord-Middletown, LLC pursuant to that certain Assignment, Assumption and
Release Agreement dated October 31, 2014.


6.
Healthcare Facility Note in the amount of $4,538,600 by Grand Island Bickford
Cottage, L.L.C. for the benefit of KeyBank National Association endorsed for
insurance by the U.S. Department of Housing and Urban Development (“HUD”)
pursuant to Section 232, Section 223(f), as FHA Project No. 103-22056.



7.
Healthcare Facility Note in the amount of $6,781,700 by JV Landlord-Lansing, LLC
for the benefit of KeyBank National Association endorsed for insurance by the
U.S. Department of Housing and Urban Development (“HUD”) pursuant to Section
232, Section 223(f), as FHA Project No. 047-22097.



8.
Healthcare Facility Note in the amount of $5,907,600 by JV Landlord-Midland, LLC
for the benefit of KeyBank National Association endorsed for insurance by the
U.S. Department of Housing and Urban Development (“HUD”) pursuant to Section
232, Section 223(f), as FHA Project No. 048-22031.



9.
Healthcare Facility Note in the amount of $3,889,300 by JV Landlord-Saginaw, LLC
for the benefit of KeyBank National Association endorsed for insurance by the
U.S. Department of Housing and Urban Development (“HUD”) pursuant to Section
232, Section 223(f), as FHA Project No. 048-22030.



10.
Healthcare Facility Note in the amount of $2,831,200 by JV Landlord-Clinton, LLC
for the benefit of KeyBank National Association endorsed for insurance by







--------------------------------------------------------------------------------



the U.S. Department of Housing and Urban Development (“HUD”) pursuant to Section
232, Section 223(f), as FHA Project No. 074-22049.


11.
Healthcare Facility Note in the amount of $4,091,800 by Cedar Falls Bickford
Cottage, L.L.C. for the benefit of KeyBank National Association endorsed for
insurance by the U.S. Department of Housing and Urban Development (“HUD”)
pursuant to Section 232, Section 223(f), as FHA Project No. 074-22052.



12.
Healthcare Facility Note in the amount of $4,269,600 by JV Landlord-Peoria II,
LLC for the benefit of KeyBank National Association endorsed for insurance by
the U.S. Department of Housing and Urban Development (“HUD”) pursuant to Section
232, Section 223(f), as FHA Project No. 071-22315.



13.
Healthcare Facility Note in the amount of $2,570,800 by JV Landlord-Iowa City,
LLC for the benefit of KeyBank National Association endorsed for insurance by
the U.S. Department of Housing and Urban Development (“HUD”) pursuant to Section
232, Section 223(f), as FHA Project No. 074-22050.



14.
Healthcare Facility Note in the amount of $3,126,400 by JV Landlord-Battle
Creek, LLC for the benefit of KeyBank National Association endorsed for
insurance by the U.S. Department of Housing and Urban Development (“HUD”)
pursuant to Section 232, Section 223(f), as FHA Project No. 047-22096.



15.
Third Amended and Restated Credit Agreement dated as of March 27, 2014 by and
among the Company (“Borrower”), certain Subsidiaries of the Borrower as
Subsidiary Guarantors (the “Subsidiary Guarantors”), certain Subsidiaries of the
Borrower as Limited Guarantors (the “Limited Guarantors”), the Lenders party
thereto and Wells Fargo Bank, N.A., as Administrative Agent, Swing Line Lender
and Issuing Bank (the “Administrative Agent”), which provides for a $450,000,000
Revolving Credit Facility, which includes a $10,000,000 Letter of Credit
Facility and a $10,000,000 Swing Line Loan Facility, and a $40,000,000 Term Loan
and an $80,000,000 Term Loan, and a $130,000,000 Term Loan.







--------------------------------------------------------------------------------



[EXHIBIT B]


FORM OF OFFICER’S COMPLIANCE CERTIFICATE


The undersigned, on behalf of National Health Investors, Inc., a corporation
organized under the laws of Maryland (the “Company”), hereby certifies to the
holders of the Notes (as defined in the Note Agreement referred to below), as
follows:


1.This certificate is delivered to you pursuant to Section 9.2 of the Note
Purchase Agreement dated as of January 13, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Note Agreement”), by
and among the Company and the holders of the Notes. Capitalized terms used
herein and not defined herein shall have the meanings assigned thereto in the
Note Agreement.


2.I have reviewed the financial statements of the Company and its Subsidiaries
dated as of and for the    period[s] then ended and such statements fairly
present in all material respects the financial condition of the Company and its
Subsidiaries as of the dates indicated and
the results of their operations and cash flows for the period[s] indicated.


3.I have reviewed the terms of the Note Agreement, and the related Note
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Company and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Company has taken, is taking and
proposes to take with respect thereto].


4.The Company and its Subsidiaries are in compliance with the financial
covenants contained in Section 9.12 of the Note Agreement, as shown on such
Schedule 1, and the other covenants and restrictions contained in the Note
Agreement.


5.Each of the Unencumbered Lease Properties listed on the attached Schedule 1
fully qualify as such under the applicable criteria for inclusion as an
Unencumbered Lease Property.


6.Each of the Lease Properties listed on the attached Schedule 1 fully qualify
as such under the applicable criteria for inclusion as a Lease Property.


7.
Schedule 2 is a list of all Investments in the Limited Guarantors as of the date
hereof.



[Signature Page Follows]








EXHIBIT B
(To Note Purchase Agreement)






--------------------------------------------------------------------------------



WITNESS the following signature as of the day and year first written above.


NATIONAL HEALTH INVESTORS, INC.


By:
Name:      Title:     







--------------------------------------------------------------------------------



SCHEDULE 1
to the Compliance Certificate [Attached in PDF Format]






--------------------------------------------------------------------------------



SCHEDULE 2
to the Compliance Certificate ($ in 000’s)




    Limited Guarantor        Loan or Advance        Equity Interests or Other
Investment     


